Exhibit 10.2

 

 

 

EXCO/HGI GP, LLC

 

 

A Delaware Limited Liability Company

 

 

FORM OF AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

Dated as of [                    ] [—], 2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I ORGANIZATION

     1   

1.1

 

Formation; Continuation of the Company

     1   

1.2

 

Name

     2   

1.3

 

Registered Office; Registered Agent

     2   

1.4

 

Principal Place of Business

     2   

1.5

 

Fiscal Year

     2   

1.6

 

Foreign Qualification

     2   

1.7

 

Term

     3   

1.8

 

No State-Law Partnership

     3   

1.9

 

Purposes

     3   

ARTICLE II MEMBERS

     3   

2.1

 

Members

     3   

2.2

 

Limited Liability of Members

     4   

2.3

 

Representations and Warranties

     4   

2.4

 

Approval, Ratification and Confirmation of Unit Purchase and Contribution
Agreement and Transactions Contemplated Thereby

     5   

ARTICLE III UNITS AND CAPITAL CONTRIBUTIONS

     5   

3.1

 

Membership Interests

     5   

3.2

 

Capital Contributions

     6   

3.3

 

Return of Contribution

     6   

3.4

 

Withdrawal of Capital

     6   

3.5

 

Additional Capital Contributions

     6   

3.6

 

Issuance of Additional Units; Additional Members

     6   

3.7

 

Capital Accounts

     7   

3.8

 

Certain Actions

     7   

ARTICLE IV DISTRIBUTIONS AND ALLOCATIONS

     8   

4.1

 

Distributions to Members

     8   

4.2

 

Allocations

     8   

ARTICLE V MANAGEMENT

     12   

5.1

 

Management by the Board of Directors

     12   

5.2

 

Actions by the Board; Delegation of Authority and Duties; Reliance by Third
Parties

     13   

5.3

 

Board Composition

     13   

5.4

 

Board Meetings; Quorum; Vote Required

     15   

5.5

 

Action by Written Consent or Telephone Conference

     16   

5.6

 

Officers

     16   

5.7

 

Actions Requiring Approval of the Board

     18   

5.8

 

Budgets

     22   

5.9

 

Limitation of Duties and Corporate Opportunities

     23   

5.10

 

Deadlock

     24   

5.11

 

Insurance

     25   

 

i



--------------------------------------------------------------------------------

5.12

   No Participation in Management by Members      25   

5.13

   Meetings of the Members      25   

5.14

   Capital Contribution Events      26   

5.15

   Failure to Contribute      27   

5.16

   Assistance with Financing and Reporting      29   

ARTICLE VI BOOKS, REPORTS AND COMPANY FUNDS

     30   

6.1

   Records and Accounting; Auditors      30   

6.2

   Reports      30   

6.3

   Inspection by Members      32   

ARTICLE VII TAX MATTERS

     32   

7.1

   Preparation of Tax Returns      32   

7.2

   Accounting Methods; Tax Elections      33   

7.3

   Tax Controversies      33   

7.4

   Taxation as a Partnership      34   

7.5

   Withholding      34   

7.6

   Reimbursement      34   

7.7

   Texas Margin Tax Sharing Arrangement      34   

ARTICLE VIII EXCULPATION AND INDEMNIFICATION

     35   

8.1

   Performance of Duties; No Liability of Members, Directors and Officers     
35   

8.2

   Right to Indemnification      35   

8.3

   Advance Payment      36   

8.4

   Indemnification of Employees and Agents      36   

8.5

   Appearance as a Witness      37   

8.6

   Nonexclusivity of Rights      37   

8.7

   Insurance      37   

8.8

   Other Indemnification Agreements      37   

8.9

   Savings Clause      38   

ARTICLE IX UNITS, TRANSFERS, AND OTHER EVENTS

     39   

9.1

   Unit Certificates      39   

9.2

   Record Holders      40   

9.3

   Restrictions on Transfers of Units      41   

9.4

   Right of First Refusal      42   

9.5

   Tag-Along Rights      44   

9.6

   Preemptive Rights      47   

9.7

   Drag-Along Rights      48   

9.8

   Change of Control      51   

9.9

   Expenses      52   

9.10

   Transfers Generally; Substitute Members      52   

9.11

   Closing Date      53   

9.12

   Effect of Incapacity      53   

9.13

   No Appraisal Rights      53   

9.14

   Effect of Non-Compliance      54   

ARTICLE X DISSOLUTION, LIQUIDATION AND TERMINATION

     54   

10.1

   Dissolution      54   

10.2

  

Liquidation and Termination

     54   

 

ii



--------------------------------------------------------------------------------

ARTICLE XI DEVELOPMENT AND ACQUISITION OPPORTUNITIES

     56   

11.1

  

Partnership Business Opportunities

     56   

ARTICLE XII DEFINITIONS

     58   

12.1

  

Definitions

     58   

12.2

  

Construction

     83   

ARTICLE XIII MISCELLANEOUS

     83   

13.1

  

Notices

     83   

13.2

  

Confidential Information

     84   

13.3

  

Entire Agreement

     85   

13.4

  

Effect of Waiver or Consent

     85   

13.5

  

Amendment or Modification

     85   

13.6

  

Binding Effect

     86   

13.7

  

Governing Law

     86   

13.8

  

Consent to Jurisdiction and Service of Process; Appointment of Agent for Service
of Process

     86   

13.9

  

Waiver of Jury Trial

     87   

13.10

  

Further Assurances

     87   

13.11

  

Waiver of Certain Rights

     88   

13.12

  

Notice to Members of Provisions

     88   

13.13

  

Counterparts

     88   

13.14

  

Headings

     88   

13.15

  

Remedies

     88   

13.16

  

Severability

     89   

EXHIBITS

 

Exhibit A   

Members, Capital Contributions and Units Held

Exhibit B   

Initial Board Designations

Exhibit C   

Initial Officers

INDEX OF DEFINED TERMS

 

100% Affiliate

     55   

Absent Director

     13, 55   

Accredited Investor

     4, 55   

Acquisition First Refusal Notice

     52, 55   

Act

     1, 55   

Additional Units

     6, 55   

Adjusted Capital Account

     55   

Adjusted Capital Account Deficit

     55   

Administrative Services Agreement

     55   

Affiliate

     56   

Affiliate Contract

     56   

Affiliate Transfer

     56   

Agreement

     56   

Alternate

     13, 56   

Amended Drag-Along Notice

     47, 56   

Annual Plan

     21, 56   

Available Cash

     56   

Bank Debt

     18, 56   

Bankruptcy Event

     56   

BG

     57   

Board

     12, 57   

Bona Fide Pledge

     39, 57   

 

 

iii



--------------------------------------------------------------------------------

Book Fiscal Year

     2, 57   

Business

     3, 57   

Business Day

     57   

Call Notice

     24, 57   

Capital Account

     57   

Capital Contribution

     58   

Capital Contribution Event

     24, 58   

Cash Transaction

     58   

Cause

     58   

CEO

     15, 59   

Certificates

     36, 59   

Change of Control

     59   

Change of Control of EXCO

     59   

Change of Control of Harbinger

     60   

Claims

     60   

Closing Date

     1, 60   

Code

     61   

Common Units

     61   

Company

     1, 61   

Company Minimum Gain

     61   

Competitor

     61   

Completed Acquisition Opportunity

     53, 61   

Confidential Information

     61   

Conflicted Affiliate

     61   

Conflicted Director

     61   

Conflicted Member

     61   

Control

     62   

Dedicated

     62   

Default Interest Amount

     27, 62   

Default Interest Rate

     62   

Delaware Certificate

     1, 62   

Delinquent Member

     25, 62   

Depletable Property

     62   

Depreciation

     62   

Derivative Instruments

     62   

Dilution Percentage

     62   

Director or Directors

     12, 62   

Director/Alternate

     13, 63   

Disposition First Refusal Notice

     53, 63   

Disposition Opportunity

     53, 63   

Disputed Matter

     23, 63   

Drag-Along Founder Member Group

     63   

Drag-Along Notice

     47, 63   

Drag-Along Right

     45, 63   

Drag-Along Sale

     46, 63   

Drag-Along Transferee

     45, 63   

Economic Interest

     63   

Enforcement Activities

     63   

Engineering Report

     28, 63   

EOC

     63   

Equity Interests

     63   

Exchange Act

     63   

EXCO

     64   

EXCO Director

     12, 64   

EXCO Group

     64   

EXCO Holding

     1, 64   

EXCO Material Change

     64   

EXCO Member

     64   

Fair Market Value

     64   

First Refusal Interests

     40, 65   

First Refusal Notice

     40, 65   

First Refusal Notice Deadline

     40, 65   

First Refusal Period

     39, 65   

Foreclosure

     39, 65   

Founder Member Groups

     65   

Full Special Committee Control Rights

     19, 65   

GAAP

     28, 65   

Governmental Authority

     65   

Gross Asset Value

     65   

Harbinger Director

     12, 67   

Harbinger Group

     67   

Harbinger Member

     67   

HCP

     60   

HCP Holders

     60   

HGI Energy

     1, 67   

Hydrocarbons

     67   

Incapacity

     67   

Indebtedness

     67   

Indemnitee-Related Entities

     35, 67   

Initial Annual Plan

     67   

Initiating Holder

     41, 67   

Interim Annual Plan

     22, 68   

Lands

     71   

Laws

     68   

Lender

     38, 68   

Liens

     68   

Limited Partner Interests

     68   

Loss

     33, 68   

Make-Up Contribution

     26, 68   

Member

     68   

Member Group

     68   

Member Minimum Gain

     68   

 

 

iv



--------------------------------------------------------------------------------

Member Nonrecourse Debt

     68   

Member Nonrecourse Deductions

     68   

Membership Interest

     68   

National Securities Exchange

     69   

NDM Amount

     26, 69   

NDM Capital Account

     26, 69   

NDM Unit

     69   

NDM Units

     26   

Net Income

     69   

Net Loss

     69   

New Interests

     70   

New Interests Notice

     44, 70   

Nonrecourse Deductions

     70   

Nonrecourse Liability

     70   

Non-Subscribing Member

     44, 70   

Non-Transferable Provisions

     49, 70   

O&G Units

     71   

Officer

     71   

Oil and Gas Interests

     71   

Oil and Gas Properties

     71   

Operating Agreements

     72   

Operating Company

     72   

Operator

     72   

Original LLC Agreement

     1, 72   

Other Indemnification Agreement

     72   

Outstanding Acquisition Opportunity

     53, 72   

Participating Holder

     44   

Partnership

     3, 72   

Partnership Agreement

     72   

Partnership Appropriate Oil and Gas Properties

     72   

Partnership Group

     3, 73   

Partnership Holder

     72   

Partnership Interests

     73   

Percentage Interest

     73   

Permitted Lien

     73   

Permitted Transfer

     73   

Person

     73   

Pledged Interests

     38, 73   

PR Holder

     44, 73   

Preemptive Right

     44, 73   

Proceeding

     33, 73   

Properties

     71   

Proposed Transferee

     40, 73   

Qualified Public Offering

     73   

Registration Rights Agreement

     74   

Regulations

     74   

Regulatory Allocations

     9, 74   

Remaining New Interests

     45, 74   

Required Contribution

     24, 74   

ROFR Holders

     39, 74   

Sale Price

     40, 74   

SC Notice

     19, 74   

SEC

     29, 74   

Secretary of State

     1, 74   

Securities Act

     74   

Seller’s Notice

     39, 74   

Senior Officer

     23, 74   

Shared Assets Agreement

     74   

Significant Subsidiary

     74   

Simulated Basis

     75   

Simulated Depletion

     75   

Simulated Gain

     75   

Simulated Loss

     75   

Special Committee

     19, 75   

Special Meeting

     23, 75   

Subscribing Member

     44, 75   

Subsidiary

     75   

Substitute Member

     76   

Tag-Along Notice

     42, 76   

Tag-Along Notice Period

     42, 76   

Tag-Along Response Notice

     42, 76   

Tag-Along Right

     42, 76   

Tag-Along Sale

     41, 76   

Tagging Holder

     42, 76   

Tax Fiscal Year

     2, 76   

Tax Matter

     31, 76   

Tax Matters Member

     31, 76   

Transfer

     76   

Transferee

     76   

Transferor

     76   

Transferring Member

     39, 77   

Undesignated Director

     13, 77   

Unilateral Capital Contribution Event

     25, 77   

Unit

     5, 77   

Unit Purchase and Contribution Agreement

     77   

Unrelated Financing

     27, 77   

Valuation Firm

     77   

Wells

     71   

 

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

OF

EXCO/HGI GP, LLC

A Delaware Limited Liability Company

This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of EXCO/HGI GP,
LLC, a Delaware limited liability company (the “Company”), effective as of
[            ] [—], 2013 (the “Closing Date”), is made and entered into by EXCO
Holding MLP, Inc., a Texas corporation (“EXCO Holding”), as a Member, and HGI
ENERGY HOLDINGS, LLC, a Delaware limited liability company (“HGI Energy”), as a
Member. Unless the context otherwise requires, capitalized terms shall have the
respective meanings ascribed to them in Article XII.

R E C I T A L S

WHEREAS, the Company was formed as a limited liability company under the
Delaware Limited Liability Company Act, Title 6, §§ 18-101, et seq. (as amended
from time to time, together with any successor statute, the “Act”), pursuant to
the Certificate of Formation of the Company filed with the Secretary of State of
the State of Delaware (the “Secretary of State”) on [            ] [—], 2012
(the “Delaware Certificate”);

WHEREAS, prior to the Closing Date, the Company was governed by the Limited
Liability Company Agreement of the Company, dated [            ] [—], 2012 (the
“Original LLC Agreement”), entered into by EXCO Holding; and

WHEREAS, the parties desire that the Original LLC Agreement be amended and
restated in its entirety by this Agreement and the Company be governed by the
Act and this Agreement.

A G R E E M E N T

NOW, THEREFORE, in consideration of the promises and the covenants hereinafter
contained and to induce the parties hereto to enter into this Agreement, it is
agreed as follows:

ARTICLE I

ORGANIZATION

1.1 Formation; Continuation of the Company. The Company was formed as a Delaware
limited liability company on [            ] [—], 2012 by the filing of the
Delaware Certificate in the office of the Secretary of State pursuant to the
Act. The Members desire to continue the Company for the purposes and upon the
terms and conditions set forth herein. As of the Closing Date, HGI Energy is
admitted to the Company as a Member and, together with EXCO Holding, constitute
its sole Members. Except as provided herein, the rights, duties and liabilities
of each Member will be as provided in the Act.

 

1



--------------------------------------------------------------------------------

1.2 Name. The name of the Company is “EXCO/HGI GP, LLC”. Company business will
be conducted in such name or such other names that comply with applicable Law as
the Board may select from time to time.

1.3 Registered Office; Registered Agent. The registered office of the Company in
the State of Delaware will be the initial registered office designated in the
Delaware Certificate or such other office (which need not be a place of business
of the Company) as the Board may designate from time to time in the manner
provided by law. The registered agent of the Company in the State of Delaware
will be the initial registered agent designated in the Delaware Certificate, or
such other Person or Persons as the Board may designate from time to time in the
manner provided by law.

1.4 Principal Place of Business. The principal place of business of the Company
shall be at 12377 Merit Drive, Suite 1700, Dallas, Texas 75251 or such other
location as the Board may designate from time to time, which need not be in the
State of Delaware. The Company may have such other offices as the Board may
determine appropriate.

1.5 Fiscal Year. The fiscal year of the Company for financial statement purposes
(the “Book Fiscal Year”) and federal and applicable state and local income tax
purposes (the “Tax Fiscal Year”) will be as determined by the Board or required
under the Code; provided, that, for so long as the Harbinger Member consolidates
the financial statements of the Company with any Affiliate of the Harbinger
Member for accounting purposes, the Book Fiscal Year end shall be the book
fiscal year end of the Harbinger Member (for the avoidance of doubt, initially
September 30) unless otherwise determined by the Harbinger Member.

1.6 Foreign Qualification. The Board is authorized to cause the Company to
comply, to the extent procedures are available, with all requirements necessary
to qualify the Company as a foreign limited liability company in any
jurisdiction in which the Company owns property or transacts business or
elsewhere where such qualification may be necessary or advisable for the
protection of the limited liability of the Members or to permit the Company to
lawfully own property or transact business, and to obtain similar qualifications
for the Company’s subsidiaries. Each Officer is authorized, on behalf of the
Company, to execute, acknowledge and deliver all certificates and other
instruments as may be necessary or appropriate in connection with the foregoing
qualifications. Further, upon request of the Board, each Member will execute,
acknowledge and deliver all certificates and other instruments that are
reasonably necessary or appropriate to obtain, continue, modify or terminate
such qualifications.

 

2



--------------------------------------------------------------------------------

1.7 Term. The term of the Company commenced on the date the Delaware Certificate
was filed with the office of the Secretary of State and shall continue until the
Company is dissolved as determined under Section 10.1.

1.8 No State-Law Partnership. Except to the extent provided in the next
sentence, the Members intend that the Company shall not be a partnership
(including a limited partnership) or joint venture, and that no Member, Director
or Officer shall be a partner or joint venturer of any other Member, Director or
Officer, for any purposes, and this Agreement shall not be construed to the
contrary. Notwithstanding the foregoing, the Members intend that the Company
shall be treated as a partnership for federal and, if applicable, state and
local income tax purposes. Except to the extent otherwise provided herein, each
Member and the Company shall file all tax returns and shall otherwise take all
tax and financial reporting positions in a manner consistent with such treatment
unless otherwise required by law.

1.9 Purposes. The nature or purposes of the business to be conducted or promoted
by the Company is to engage in the operation and management of EXCO/HGI
Production Partners, LP, a Delaware limited partnership (the “Partnership”), in
accordance with the Partnership Agreement, and the ownership of Equity Interests
in the Partnership, including actions that the Partnership may undertake with
respect to its Subsidiaries (the Partnership and its Subsidiaries, collectively,
the “Partnership Group”) and in any other lawful act or activity incidental or
related thereto authorized by the Board and for which limited liability
companies may be organized under the Act (the “Business”). The Company may
engage in any and all activities necessary, desirable or incidental to the
accomplishment of the foregoing. In furtherance of its purpose, (a) the Company
shall have and may exercise all of the powers now or hereafter conferred by
Delaware law on limited liability companies formed under the Act and (b) the
Company shall have the power to do any and all acts necessary, appropriate,
proper, advisable, incidental or convenient to or for the protection and benefit
of the Company. Notwithstanding anything herein to the contrary, nothing set
forth herein shall be construed as authorizing the Company to have a purpose or
possess any power, or to do any act or thing, forbidden by law to a limited
liability company formed under the laws of the State of Delaware.

ARTICLE II

MEMBERS

2.1 Members. The names, addresses, Capital Contributions and Capital Account
balances and Percentage Interests of each Member are set forth on Exhibit A
attached hereto and incorporated herein. The Board, or any appropriate Officer
of the Company directed by the Board, is hereby authorized and directed to
complete, supplement, modify, correct or amend Exhibit A to reflect the creation
or issuance of any Additional Units, the admission of any additional Members,
the withdrawal of any Member, the change of address of any Member, the Capital
Contributions of

 

3



--------------------------------------------------------------------------------

any Member, the Units held by any Member and other information called for by
Exhibit A in conformity with this Agreement. Such completion, supplementation,
modification, correction or amendment may be made from time to time as and when
the Board or such Officer determines that it is necessary and appropriate in
accordance with this Section 2.1. Upon the Closing Date, HGI Energy shall be
admitted to the Company as a Member.

2.2 Limited Liability of Members. Except as otherwise required by applicable Law
and as expressly set forth in this Agreement, no Member shall have any personal
liability whatsoever in such Member’s capacity as a Member, whether to the
Company, to any of the other Members, to the creditors of the Company or to any
other third party, for the debts, liabilities, commitments or any other
obligations of the Company or for any losses of the Company. Each Member shall
be liable only to make such Member’s Capital Contribution to the Company and the
other payments and covenants provided expressly herein.

2.3 Representations and Warranties. Each Member hereby represents and warrants
to the Company and each other Member that:

(a) Power and Authority. Such Member has full power and authority to enter into
this Agreement and to perform its obligations hereunder;

(b) No Conflicts. None of the execution, delivery and performance of this
Agreement (i) constitutes or will constitute a violation of the organizational
documents of such Member or (ii) constitutes or will constitute a breach or
violation of, or a default (or an event that, with notice or lapse of time or
both, would constitute such a default) under any agreement to which such Member
is a party or by which it is or its assets are bound, except for any breaches,
violations or defaults, in the case of clause (ii), as would not, individually
or in the aggregate, reasonably be expected to have a material adverse effect on
the ability of such Member to comply with its obligations hereunder or on the
Business;

(c) Own Account. Such Member has acquired or is acquiring its interest in the
Company for investment purposes only for its own account and not with a view to
any distribution, reoffer, resale or other disposition that is not in compliance
with the Securities Act or any applicable state securities laws;

(d) Expertise. Such Member alone, or together with its representatives,
possesses such expertise, knowledge and sophistication in financial and business
matters generally, and in the type of transactions in which the Company proposes
to engage in particular, that such Member is capable of evaluating the merits
and economic risks of acquiring and holding the Units, and that such Member is
able to bear all such economic risks now and in the future;

(e) Awareness of Economic Risk. Such Member is aware that it must bear the
economic risk of such Member’s investment in the Company for an indefinite
period of

 

4



--------------------------------------------------------------------------------

time because the Units have not been registered under the Securities Act or
under the securities laws of any state, and, therefore, such Units cannot be
sold unless they are subsequently registered under the Securities Act and any
applicable state securities laws or an exemption from registration is available;

(f) No Registration Rights. Such Member is aware that, except as otherwise set
forth in the Registration Rights Agreement, only the Company can take action to
register the Units under the Securities Act and that the Company is under no
such obligation and does not propose or intend to attempt to do so;

(g) Transfer Restrictions. Such Member is aware that this Agreement provides
restrictions on the ability of a Member to Transfer Units, and such Member will
not seek to effect any Transfer of Units other than in accordance with such
restrictions; and

(h) Accredited Investor. Such Member is, and at such time that it makes any
additional Capital Contributions to the Company will be, an “accredited
investor” within the meaning of Rule 501 under the Securities Act (an
“Accredited Investor”) unless such status as an Accredited Investor is not
required in order for the Transfer of Units to such Member to be exempt from
registration under the Securities Act.

2.4 Approval, Ratification and Confirmation of Unit Purchase and Contribution
Agreement and Transactions Contemplated Thereby. Each of the Members and each
other Person who acquires an interest in a Membership Interest and each other
Person who is otherwise bound by this Agreement hereby (i) approves, ratifies
and confirms the execution, delivery and performance by the Company and its
Subsidiaries of the Unit Purchase and Contribution Agreement and of all
agreements, instruments, certificates and other documents contemplated thereby,
including the Administrative Services Agreement, the Operating Agreements and
the Shared Assets Agreement; and (ii) agrees that the Company (on its own behalf
or on behalf of its Subsidiaries) is authorized to execute, deliver and perform
the agreements referred to in clause (i) of this sentence on behalf of itself
and on behalf of its Subsidiaries from and after the closing of the transactions
contemplated by the Unit Purchase and Contribution Agreement, in each case in
accordance with the terms thereof.

ARTICLE III

UNITS AND CAPITAL CONTRIBUTIONS

3.1 Membership Interests.

(a) The limited liability company equity interests in the Company shall be
expressed as units (each such unit, a “Unit”) comprising a Member’s Membership
Interest in the Company. Subject to Sections 3.5, 3.6, 5.4, 5.7, 5.14 and 9.6,
additional Units, and additional series or classes of Units, may be issued from
time to time as may be determined by the Board, with such relative rights,
powers and duties as the Board may determine in accordance with this Agreement.
The Company may issue fractional Units.

(b) Units shall constitute “securities” governed by Article 8 of the Delaware
Uniform Commercial Code, as amended from time to time after the Closing Date.

 

5



--------------------------------------------------------------------------------

3.2 Capital Contributions. All Members acknowledge and agree that the initial
Capital Contributions set forth on Exhibit A as of the Closing Date represent
the amount of money and the agreed upon Gross Asset Value of all property (other
than money) initially contributed (or deemed contributed pursuant to Internal
Revenue Service Revenue Ruling 99-5, 1999-1 CB 434) by the Members. The Members
acknowledge and agree that the Capital Account of each Member as of the date
hereof is equal to the amount set forth on Exhibit A as of the date hereof.

3.3 Return of Contribution. No Member is entitled to the return of any part of
its Capital Contributions or to be paid interest in respect of either its
Capital Account or its Capital Contributions. Any Capital Contribution that has
not been repaid is not a liability of the Company or of the other Members. A
Member is not required to contribute or to lend any cash or property to the
Company to enable the Company to return the other Members’ Capital
Contributions.

3.4 Withdrawal of Capital. No Member has the right to withdraw any part of its
Capital Contribution from the Company or to receive the return of any part of
its Membership Interest in the Company prior to the Company’s liquidation and
termination pursuant to Article X hereof.

3.5 Additional Capital Contributions. No Member will be required to make
additional Capital Contributions to the Company, except as set forth in
Section 5.14 or otherwise agreed to by such Member. Subject to Sections 3.6,
5.4, 5.7, 5.14 and 9.6, the Company may issue additional Units to the Members in
accordance with the terms of this Agreement in exchange for additional Capital
Contributions by such Members, in such number, at such price and in such classes
or series and upon such other terms as are approved by the Board.

3.6 Issuance of Additional Units; Additional Members.

(a) Additional Units. Subject to Sections 3.5, 5.4, 5.7, 5.14 and 9.6, the Board
may cause the Company to issue or sell to any Person (including Members and
Affiliates of Members) any of the following (any of which for purposes of this
Agreement shall be “Additional Units”): (i) additional Units in the Company
(including new classes or series thereof having designations, preferences and
other participating or relative rights, powers and duties as the Board may
determine); (ii) obligations, evidences of

 

6



--------------------------------------------------------------------------------

indebtedness or other securities or interests convertible into or exchangeable
for Units or other interests in the Company and (iii) warrants, options or other
rights to purchase or otherwise acquire Units or other interests in the Company.
Subject to Sections 3.5, 5.4, 5.7, 5.14 and 9.6, the Board shall determine the
terms and conditions governing the issuance of such Additional Units, including:
(A) the right of any such class or series of Additional Units to share in the
Company’s distributions on the same or different terms (including, if approved
by the Board, superior terms) as those set forth in Section 4.1; (B) the
allocation to any such class or series of Additional Units of Net Income (and
all items included in the computation thereof) or Net Losses (and all items
included in the computation thereof) on the same or different terms as those set
forth in Section 4.2; (C) the rights of any such class or series of Additional
Units upon dissolution or liquidation of the Company; (D) the right of any such
class or series of Additional Units to vote on matters relating to the Company
and this Agreement; (E) the rights, restrictions and obligations of the
Additional Units with respect to those matters set forth in Article IX; and
(F) approval rights with respect to amendments to this Agreement (which shall
not limit the then existing approval rights of any other then outstanding series
or classes of Units).

(b) Additional Members and Units. In order for a Person to be admitted as a
Member of the Company with respect to any Additional Units and the exercise of
any rights hereunder relating thereto, such Person shall be required to have
first delivered to the Company a written undertaking to be bound by the terms
and conditions of this Agreement, together with such other documents and
instruments as the Board reasonably determines to be necessary or appropriate in
connection with the issuance of such Additional Units to such Person or to
effect such Person’s admission as a Member. Upon admission of a Person as a
Member, the Board, or an appropriate Officer of the Company directed by the
Board, shall amend Exhibit A without the further vote, act or consent of any
other Person to reflect such new Person as a Member. If an Additional Unit is
issued to an existing Member, the Board, or an appropriate Officer of the
Company directed by the Board, shall amend Exhibit A without the further vote,
act or consent of any other Person to reflect the issuance of such Additional
Unit.

3.7 Capital Accounts. A Capital Account shall be established and maintained for
each Member in accordance with the terms of this Agreement.

3.8 Certain Actions. The Company shall cause the Partnership to take the actions
required of the Partnership as set forth on Annex A to the Unit Purchase and
Contribution Agreement in accordance with the terms and conditions thereof.

 

7



--------------------------------------------------------------------------------

ARTICLE IV

DISTRIBUTIONS AND ALLOCATIONS

4.1 Distributions to Members.

(a) Distributions of Available Cash. An amount equal to 100% of Available Cash
with respect to each fiscal quarter shall be distributed to the Members in
proportion to their relative Percentage Interests within forty-five (45) days
after the end of such fiscal quarter; provided, that such distributions shall be
made promptly following receipt of any distribution pursuant to Section 6.3(a)
of the Partnership Agreement.

(b) Distributions from Capital Transactions. An amount equal to (i) 100% of the
Net Cash Proceeds (as defined in the Partnership Agreement) received by the
Company from the Partnership pursuant to Section 6.3(b) of the Partnership
Agreement, less (ii) such amount of cash reserves as the Board may reasonably
determine (a) to provide for the reasonably anticipated obligations of the
Company or (b) to comply with applicable Law or any loan agreement, security
agreement, mortgage, debt instrument or other agreement or obligation to which
the Company is a party or by which it is bound or its assets or property is
subject, shall be distributed to the Members in proportion to their relative
Percentage Interests promptly following the Company’s receipt of any such
distribution.

(c) Persons Entitled to Distributions. All distributions of Available Cash to
Members for a fiscal quarter pursuant to Section 4.1(a), Section 4.1(b) or
approved by the Board pursuant to Section 5.7 (other than a distribution of
Available Cash) shall be made to the Members shown on the records of the Company
to be entitled thereto as of the distribution date set by the Board, unless the
transferor and transferee of any Membership Interest otherwise agree in writing
to a different distribution and such distribution is consented to in writing by
the Board.

(d) Limitations on Distributions. Notwithstanding any provision to the contrary
contained in this Agreement, no distributions shall be made except pursuant to
this Section 4.1 or Article X or as approved by the Board pursuant to
Section 5.7. Notwithstanding any provision to the contrary contained in this
Agreement, neither the Company nor the Board, on behalf of the Company, shall be
required or permitted to make a distribution to any Person in violation of the
Act or other applicable Law. Any distributions pursuant to this Agreement made
in error or in violation of Section 18-607(a) of the Act, will, upon demand by
the Board, be returned to the Company.

4.2 Allocations.

(a) General Allocation of Net Income and Net Loss. Subject to the other
provisions of this Section 4.2, for purposes of adjusting the Capital Accounts
of the Members, the Net Income and Net Losses for any Tax Fiscal Year or other
period shall be allocated among the Members in a manner such that the Adjusted
Capital Account of each Member, immediately after making such allocation is, as
nearly as possible, equal (proportionately) to the distributions that would be
made to such Member pursuant to Section 4.1 if the Company were dissolved, its
affairs wound up and its assets sold for cash equal to their Gross Asset Value,
all Company liabilities were satisfied (limited with respect to each Nonrecourse
Liability to the Gross Asset Value of the asset securing such liability), and
the net assets of the Company were distributed in accordance with Section 4.1 to
the Members immediately after making such allocation.

 

8



--------------------------------------------------------------------------------

(b) Regulatory Allocations. Notwithstanding the foregoing provisions of this
Section 4.2, the following special allocations shall be made in the following
order of priority:

(i) If there is a net decrease in Company Minimum Gain during a Company taxable
year, then each Member shall be allocated items of Company income and gain for
such taxable year (and, if necessary, for subsequent years) in an amount equal
to such Member’s share of the net decrease in Company Minimum Gain, determined
in accordance with Regulations Sections 1.704-2(f)(6), (g)(2) and (j)(2)(i).
This Section 4.2(b)(i) is intended to comply with the minimum gain chargeback
requirement of Regulations Section 1.704-2(f) and shall be interpreted
consistently therewith.

(ii) If there is a net decrease in Member Minimum Gain attributable to a Member
Nonrecourse Debt during any Company taxable year, each Member who has a share of
the Member Minimum Gain attributable to such Member Nonrecourse Debt at the
beginning of such taxable year, determined in accordance with Regulations
Section 1.704-2(i)(5), shall be specially allocated items of Company income and
gain for such taxable year (and, if necessary, subsequent years) in an amount
equal to such Member’s share of the net decrease in Member Minimum Gain
attributable to such Member Nonrecourse Debt, determined in a manner consistent
with the provisions of Regulations Sections 1.704-2(i)(4) and (j)(2)(ii). This
Section 4.2(b)(ii) is intended to comply with the partner nonrecourse debt
minimum gain chargeback requirement of Regulations Section 1.704-2(i)(4) and
shall be interpreted consistently therewith.

(iii) If any Member unexpectedly receives an adjustment, allocation or
distribution of the type contemplated by Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of income and gain shall be
allocated to all such Members (in proportion to the amounts of their respective
Adjusted Capital Account Deficits) in an amount and manner sufficient to
eliminate the Adjusted Capital Account Deficit of such Member as quickly as
possible unless such deficit balance is otherwise eliminated pursuant to
Section 4.2(b)(i) or 4.2(b)(ii). It is intended that this Section 4.2(b)(iii)
qualify and be construed as a “qualified income offset” within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(d).

(iv) If the allocation of Net Loss to a Member as provided in Section 4.2(a)
would create or increase an Adjusted Capital Account Deficit, there shall be
allocated to such Member only that amount of Net Loss as will not create or
increase an Adjusted Capital Account Deficit. The Net Loss that would, absent
the application of the preceding sentence, otherwise be allocated to such Member
shall be allocated to the other Members in accordance with their relative
Percentage Interests, subject to the limitations of this Section 4.2(b)(iv).

 

9



--------------------------------------------------------------------------------

(v) To the extent that an adjustment to the adjusted tax basis of any Company
asset pursuant to Code Section 734(b) or Code Section 743(b) is required,
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(2) or Regulations
Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as the result of a distribution to a Member in complete liquidation of
its Membership Interest in the Company, the amount of such adjustment to the
Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis), and such gain or loss shall be specially allocated to the Members in a
manner consistent with the manner in which their Capital Accounts are required
to be adjusted pursuant to such provisions.

(vi) The Nonrecourse Deductions for each taxable year of the Company shall be
allocated to the Members in proportion to their Percentage Interests.

(vii) The Member Nonrecourse Deductions shall be allocated each year to the
Member that bears the economic risk of loss (within the meaning of Regulations
Section 1.752-2) for the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with Regulations
Section 1.704-2(i). If more than one Member bears the economic risk of loss with
respect to a Member Nonrecourse Debt, Member Nonrecourse Deductions attributable
thereto shall be allocated between or among such Members in accordance with the
ratios in which they share such economic risk of loss. This Section 4.2(b)(vii)
is intended to comply with the provisions of Regulations Section 1.704-2(i) and
shall be interpreted consistently therewith.

(viii) The allocations set forth in Sections 4.2(b)(i), 4.2(b)(ii), 4.2(b)(iii),
4.2(b)(iv), 4.2(b)(v), 4.2(b)(vi) and 4.2(b)(vii) (the “Regulatory Allocations”)
are intended to comply with certain requirements of Regulations Sections
1.704-1(b) and 1.704-2(i). Notwithstanding the provisions of Section 4.2(a), the
Regulatory Allocations shall be taken into account in allocating other items of
income, gain, loss and deduction among the Members so that, to the extent
possible, the net amount of such allocations of other items and the Regulatory
Allocations to each Member shall be equal to the net amount that would have been
allocated to each such Member if the Regulatory Allocations had not occurred.

(ix) Simulated Depletion and Simulated Loss with respect to each separate
Depletable Property shall be allocated to the Members in the same proportion
that the Members (or their predecessors in interest) were allocated the adjusted
tax basis of such property under Section 4.2(c)(ii).

(c) Tax Allocations.

(i) Except as otherwise provided in this Section 4.2(c), for income tax purposes
under the Code and the Regulations, each Company item of income, gain, loss and
deduction shall be allocated between the Members as its correlative item of
“book” income, gain, loss or deduction is allocated pursuant to this
Section 4.2.

 

10



--------------------------------------------------------------------------------

(ii) The deduction for depletion with respect to each separate Depletable
Property shall, in accordance with Section 613A(c)(7)(D) of the Code, be
computed for federal income tax purposes separately by the Members rather than
the Company. Except as provided in Section 4.2(c)(iv), for purposes of such
computation, the proportionate share of the adjusted tax basis of each
Depletable Property shall be allocated among the Members pro rata in accordance
with each Member’s respective Percentage Interests. Each Member shall separately
keep records of its share of the adjusted tax basis in each separate Depletable
Property, adjust such share of the adjusted tax basis for any cost or percentage
depletion allowable with respect to such property and use such adjusted tax
basis in the computation of its cost depletion or in the computation of its gain
or loss on the disposition of such property by the Company. Upon the request of
the Tax Matters Member, each Member shall advise the Tax Matters Member of its
adjusted tax basis in each separate Depletable Property and any depletion
computed with respect thereto, both as computed in accordance with the
provisions of this Section 4.2(c)(iii). The Board of Managers may rely on such
information and, if it is not provided by the Member, may make such reasonable
assumptions as it shall determine with respect thereto. When reasonably
requested by the Members, the Company shall provide all available information
reasonably required by the Members to comply with the record keeping
requirements of this section.

(iii) Except as provided in Section 4.2(c)(iv), for the purposes of the separate
computation of gain or loss by each Member on the sale or disposition of each
separate Depletable Property, the Company’s allocable share of the “amount
realized” (as such term is defined in Section 1001(b) of the Code) from such
sale or disposition shall be allocated for federal income tax purposes among the
Members as follows:

(A) first, to the extent such amount realized constitutes a recovery of the
Simulated Basis of the Depletable Property, to the Members in the same
percentages as the depletable basis of such property was allocated to the Member
pursuant to Section 4.2(c)(ii); and

(B) second, the remainder of such amount realized, if any, to the Members so
that, to the maximum extent possible, the total amount realized allocated to
each Member under this Section 4.2(c) will equal such Member’s share of the
proceeds derived by the Company from such sale or disposition.

(iv) Tax items with respect to Company assets that are contributed to the
Company with a Gross Asset Value that varies from its basis in the hands of the
contributing Member immediately preceding the date of contribution shall be
allocated between the Members for income tax purposes pursuant to Regulations
promulgated under Code Section 704(c) so as to take into account such variation.
The Company shall account for such variation under the “remedial method” as
described in Regulations Section 1.704-3(d). If the Gross Asset Value of any
Company asset is adjusted pursuant to the definition of Gross Asset Value,
subsequent allocations of income, gain, loss and deduction with respect to such
Company asset shall take account of any variation between the adjusted basis of
such Company asset for federal income tax purposes and its Gross Asset Value in
the same manner as under Code Section 704(c) and the Regulations

 

11



--------------------------------------------------------------------------------

promulgated thereunder under the “remedial method” as described in Regulations
Section 1.704-3(d). Allocations pursuant to this Section 4.2(c)(ii) are solely
for purposes of federal, state and local taxes and shall not affect, or in any
way be taken into account in computing, any Member’s Capital Account or share of
Net Income, Net Loss and any other items or distributions pursuant to any
provision of this Agreement.

(d) Other Provisions.

(i) For any Tax Fiscal Year during which any part of a Membership Interest or
Economic Interest in the Company is Transferred between Members or to another
Person, the portion of the Net Income, Net Loss and other items of income, gain,
loss, deduction and credit that are allocable with respect to such part of a
Membership Interest or Economic Interest shall be apportioned between the
Transferor and the Transferee under any method allowed pursuant to Section 706
of the Code and the applicable Regulations as determined by the Board.

(ii) In the event that the Code or any Regulations require allocations of items
of income, gain, loss, deduction or credit different from those set forth in
this Section 4.2, the Board is hereby authorized to make new allocations in
reliance on the Code and such Regulations, and no such new allocation shall give
rise to any claim or cause of action by any Member.

(iii) For purposes of determining a Member’s proportional share of the Company’s
“excess nonrecourse liabilities” within the meaning of Regulations
Section 1.752-3(a)(3), each Member’s interest in Net Income shall be such
Member’s Percentage Interest.

(iv) The Members acknowledge and are aware of the income tax consequences of the
allocations made by this Section 4.2 and hereby agree to be bound by the
provisions of this Section 4.2 in reporting their shares of Net Income, Net Loss
and other items of income, gain, loss, deduction and credit for federal, state
and local income tax purposes.

ARTICLE V

MANAGEMENT

5.1 Management by the Board of Directors. Except for cases in which the approval
of the Members is expressly required under this Agreement or by non-waivable
provisions of applicable Law, the powers, business and affairs of the Company
and its Subsidiaries, including managing the business and affairs of the
Partnership as the general partner thereof and each of the Partnership’s
Subsidiaries and making any determination required to be made pursuant to the
Partnership Agreement, shall be exercised by or under the authority of, and the
business and affairs of the Company shall be managed and controlled by, a board
of directors of the Company (the “Board”).

 

12



--------------------------------------------------------------------------------

5.2 Actions by the Board; Delegation of Authority and Duties; Reliance by Third
Parties.

(a) In managing the business and affairs of the Company and exercising its
powers, the Board may act through meetings and written consents pursuant to
Sections 5.4 and 5.5 and through any Officer of the Company to whom authority
and duties have been delegated pursuant to Section 5.6.

(b) Any Person dealing with the Company may rely on the authority of any Officer
in taking any action in the name of the Company authorized by the Board without
inquiry into the provisions of this Agreement or compliance herewith, regardless
of whether that action actually is taken in accordance with the provisions of
this Agreement.

5.3 Board Composition.

(a) Composition.

(i) The Board shall initially be composed of four (4) directors who are natural
persons (each a “Director” and, collectively, the “Directors”). The Directors
shall be “managers” within the meaning of Section 18-101 of the Act; provided,
however, that no Director in his or her capacity as a Director (or “manager”
within the meaning of the Act) shall have the authority to individually manage
the Company or approve matters relating to, or otherwise to bind the Company,
such powers being reserved to the Directors, collectively, acting through the
Board and to such other committees of the Board, and Officers and agents of the
Company, as designated by the Board. Subject to Section 5.3(a)(ii), the EXCO
Member shall initially have the right to designate two Directors (any Director
designated by the EXCO Member, an “EXCO Director”) and the Harbinger Member
shall initially have the right to designate two Directors (any Director
designated by the Harbinger Member, a “Harbinger Director”). The initial EXCO
Directors, Harbinger Directors and Alternates (as described in
Section 5.3(a)(iii)) as of the Closing Date are set forth on Exhibit B. So long
as Article XI remains in effect, neither the Harbinger Member nor the EXCO
Member shall appoint a Restricted Person (with such term defined without giving
effect to clause (ii) of such definition) as a Director.

(ii) Notwithstanding anything in Section 5.3(a)(i) to the contrary, (i) upon a
Founder Member Group at any time holding a Percentage Interest of less than 50%
of the outstanding Units but of 25% or more of the outstanding Units, then one
Director designated by the Member representing such Founder Member Group shall
be removed from the Board, and (ii) upon a Founder Member Group at any time
holding a Percentage Interest of less than 25% of the outstanding Units, then
any and all Directors designated by the Member representing such Founder Member
Group shall be removed from the Board. For the avoidance of doubt, (x) for so
long as a Founder Member Group holds a

 

13



--------------------------------------------------------------------------------

Percentage Interest of outstanding Units of 50% or more, the Member representing
such Founder Member Group shall be entitled to designate at least two Directors
and (y) for so long as a Founder Member Group holds a Percentage Interest of at
least 25% of the outstanding Units, such Founder Member Group shall be entitled
to designate at least one Director (in being understood and agreed that the
Members and the Board will take all actions as may be reasonably necessary in
order to effectuate the provisions of this Section 5.3(a)(ii)); provided, that
any EXCO Directors shall automatically and without the requirement for further
action by any Person be removed from the Board and the EXCO Member shall no
longer have any right to appoint Directors pursuant to Section 5.3(a)(i) upon
the occurrence of an EXCO Material Change.

(iii) Each Member representing a Founder Member Group having the right to
designate a Director to the Board hereunder shall also have the right to
designate one or more natural persons to serve as an alternate to such Director
(an “Alternate”) if such Director is unable to attend, or is otherwise not
present, at any meeting of the Board or any committee thereof. Alternates
designated by a Member may be present at each meeting of the Board or committee
thereof in which the Director designated by such Member may attend, whether or
not such Director attends such meeting. Alternates generally shall not have any
right to vote, consent or take other actions at any meeting of the Board or any
committee thereof; provided, that if a Director designated by a Member is not
present at a meeting of the Board or any committee thereof which it has the
right to attend hereunder (an “Absent Director”) but an Alternate designated by
such Member is present, the presence of such Alternate shall be considered the
presence of such Absent Director for quorum requirements, and such Alternate may
vote, consent and take such other actions to the same extent as such Absent
Director would have been permitted had such Absent Director actually been
present, and any such vote, consent or action shall be considered the valid
vote, consent or action of the Absent Director designated by such Member for all
purposes hereunder. For the avoidance of doubt, any Director may designate
another Director as such first Director’s Alternate (a “Director/Alternate”),
and such Director/Alternate shall have the full power to act on behalf of such
first Director as provided in this Section 5.3(a)(iii), and in the event of any
vacancy on the Board (an “Undesignated Director”), a Member entitled to
designate the Director to fill such vacancy may authorize any other Director
designated by such Member to vote for such Undesignated Director as a
Director/Alternate, and, in such event, for purposes of determining a quorum,
the participation of such Director/Alternate at a meeting of the Board shall be
counted as the presence of both such Director/Alternate and the presence of such
Undesignated Director. Where action of the “Directors” is referenced in this
Article V, including for quorum or voting purposes, such references to Directors
shall include, if applicable, any Alternate or Director/Alternate.

(b) Removal; Vacancies. Except as otherwise provided in this Agreement, no
Director may be removed from the Board except at the written direction of the
Member entitled to designate such Director, which Member will thereupon be
entitled to appoint an alternative Director to fill the vacancy. A Director may
resign at any time, such resignation to be made in writing to the Board and to
take effect immediately or on such

 

14



--------------------------------------------------------------------------------

later date as may be specified therein. The Members may remove or replace their
respective designees to the Board at any time, with or without cause, upon 24
hours’ prior written notice to the Board and the other Members. If any Director
is convicted or enters a plea of no contest or nolo contendere to any felony or
other crime involving moral turpitude, then such Director shall immediately
resign from the Board, or the Member who appointed such Director shall
immediately remove such Director from the Board and shall appoint another
natural person to fill the vacancy on the Board resulting from such Director’s
removal. Any vacancy in the Board, whether created by the removal, resignation
or retirement of a Director or otherwise, shall be filled promptly by the Member
entitled to designate such Director in accordance with this Section 5.3. In the
event the Members are not entitled to designate all of the Directors in
accordance with this Section 5.3, any vacancy may be filled by the vote of
Members holding a majority of the outstanding Units, and any Director not so
designated by a specific Member in accordance with this Section 5.3 may be
removed by the vote of Members holding a majority of the outstanding Units.

(c) Changes in Size. The size of the Board set forth in Section 5.3(a)(i) shall
not be increased or decreased without the consent of the EXCO Member and the
Harbinger Member so long as each such Member is entitled to designate at least
one Director. In the event the size of the Board is increased or decreased in
accordance with this Agreement, the number of EXCO Directors, Harbinger
Directors and, to the extent applicable, other Directors, shall be increased or
decreased accordingly to preserve as closely as possible the relative Board
designation rights of the Members set forth in this Section 5.3.

(d) Subsidiaries. To the extent any Subsidiary of the Company is not a
member-managed limited liability company or partnership of which a member of the
Partnership Group is the managing member or managing general partner,
respectively, the Company shall take all necessary action to ensure that the
board of directors, board of managers, partnership committee or similar
governing body of such Subsidiary of the Company shall be comprised of designees
of each of the EXCO Group and the Harbinger Group that, as nearly as is
practicable, are in proportion to the number of their respective designees on
the Board and require the vote, consent or decision (and presence for quorum) of
each such designee to the same extent as would be required for comparable
actions and meetings of the Board.

5.4 Board Meetings; Quorum; Vote Required.

(a) Meetings. The Board shall meet at least quarterly at the offices of the
Company (or such other place as determined by the Board). Special meetings of
the Board, to be held at the offices of the Company (or such other place as
shall be determined by the Board), shall be called at the direction of any
Director, upon reasonable advance notice, but in any event upon not less than 24
hours’ prior written notice, to all Directors. Attendance of a Director at a
meeting shall constitute a waiver of notice of such meeting, except where a
Director attends a meeting for the express purpose of objecting to the
transaction of any business on the ground that such meeting is not properly
called or convened. The reasonable costs and expenses incurred by the

 

15



--------------------------------------------------------------------------------

Directors in connection with any meeting of the Board shall be borne and paid by
the Company (and any Director may obtain reimbursement from the Company for any
such reasonably documented costs and expenses).

(b) Quorum. The presence of a majority of Directors shall be necessary to
constitute a quorum for the transaction of any business at any meeting of the
Board. The presence of a majority of the Directors on the Special Committee
shall be necessary to constitute a quorum for the transaction of any business at
any meeting of the Special Committee described in Section 5.7(b).

(c) Board Voting. On all matters requiring the vote or action of the Board, each
Director shall be entitled to one vote, and, except as otherwise provided in
this Agreement, all actions undertaken by the Board must be authorized by the
affirmative vote of at least a majority of Directors. All actions undertaken by
the Special Committee must be authorized by the affirmative vote of at least a
majority of the Directors on the Special Committee.

5.5 Action by Written Consent or Telephone Conference. Any action permitted or
required by the Act, the Delaware Certificate or this Agreement to be taken at a
meeting of the Board or any committee thereof may be taken without a meeting if
a consent in writing, setting forth the action to be taken, is signed by the
Directors whose approval would be required if such action was taken at a
meeting, and the writing is filed with the minutes of proceedings of the Board
or committee thereof; provided, that, for so long as each of the Harbinger
Member and the EXCO Member has the right to designate at least one Director
pursuant to Section 5.3(a), such written consent shall also require the
signatures of at least one Harbinger Director and one EXCO Director. Such
consent shall have the same force and effect as a vote at a meeting and may be
stated as such in any document or instrument filed with the Secretary of State,
and the execution of such consent shall constitute attendance or presence in
person at a meeting of the Board or any committee thereof. Subject to the
requirements of the Act, the Delaware Certificate or this Agreement for notice
of meetings, the Directors may participate in and hold a meeting of the Board or
any committee thereof by means of a conference telephone or similar
communications equipment by means of which all persons participating in the
meeting can hear each other, and participation in such meeting shall constitute
attendance and presence in person at such meeting, except where a Director
participates in the meeting for the express purpose of objecting to the
transaction of any business on the ground that the meeting is not lawfully
called or convened or is not called or convened in accordance with this
Agreement.

5.6 Officers.

(a) Any Officers of the Company shall be appointed by the Board as provided in
this Section 5.6 and may include a President, a Chief Executive Officer (the
“CEO”), a Chief Financial Officer, one or more Vice Presidents (including one or
more Executive or Senior Vice Presidents), a Secretary, a Treasurer and/or such
other Officers

 

16



--------------------------------------------------------------------------------

with such titles and responsibilities as the Board may from time to time
determine. Such Officers shall have such duties as may be designated from time
to time by action of the Board. A Director may be an Officer. The initial
Officers of the Company as of the Closing Date and the titles and
responsibilities of such Officers are set forth on Exhibit C. Appointment of
Officers, and the granting of titles and responsibilities thereto, other than
those set forth on Exhibit C, shall be subject to the consent, not to be
unreasonably withheld, of not less than one EXCO Director and one Harbinger
Director for so long as each of the EXCO Member and the Harbinger Member are
entitled to designate a Director. The Board may choose not to fill any office
for any period as it may deem advisable. Any two or more offices may be held by
the same individual, and Officers need not be employees of the Company. Each
Officer shall hold office until the one-year anniversary of the date of
appointment thereof, and may be re-appointed one or more times by the Board on
or in respect of any such anniversary, or until the earlier of his or her death,
resignation or removal as hereinafter provided. The Board may remove at any time
from office any Officer of the Company with or without Cause; provided, that,
for so long as (i) the EXCO Member is entitled to designate a Director pursuant
to Section 5.3(a) and is the Operator, any Officer holding the title of CEO,
Chief Financial Officer or Executive Vice President who is also an employee of
the EXCO Group may be removed without Cause only with the consent of at least
one EXCO Director and (ii) the Harbinger Member is entitled to designate a
Director pursuant to Section 5.3(a), any Officer holding the title of CEO, Chief
Financial Officer or Executive Vice President may be removed without Cause only
with the consent of at least one Harbinger Director. Any vacancy occurring in
any office of an Officer because of death, resignation, removal,
disqualification or otherwise may be filled by the Board. In the case of the
absence or disability of any Officer of the Company and of any person hereby
authorized to act in such Officer’s place during such Officer’s absence or
disability, the Board may by resolution delegate the powers and duties of such
Officer to any other Officer, or to any other individual whom it may select.

(b) Each Officer who is Dedicated, in the performance of his or her duties as
such, shall owe to the Company duties of loyalty and due care of the type owed
by the officers of a corporation to such corporation and its stockholders under
the laws of the State of Delaware. Each Officer who is not Dedicated, in the
performance of his or her duties as such, shall owe to the Company the duty to
act in good faith and in a manner he or she reasonably believes to be in, or not
opposed to, the best interests of the Company and the Partnership Group.

(c) Actions of the Company permitted to be taken by an Officer by delegation of
authority by the Board may also be taken on behalf of the Company (including in
its capacity as general partner of the Partnership), (i) for so long as the EXCO
Member and Harbinger Member are entitled to appoint an equal number of
Directors, by the written action of any two Directors consisting of at least one
EXCO Director and one Harbinger Director, acting in such capacity as agents and
representatives of the Company or (ii) by such other individuals as may be so
authorized by action of the Board. Such actions shall be valid and binding upon
the Company.

 

17



--------------------------------------------------------------------------------

5.7 Actions Requiring Approval of the Board.

(a) In addition to such other matters as the Board may determine from time to
time, none of the Company, any of its Subsidiaries (including any member of the
Partnership Group), nor any Officer or agent of the Company on behalf of the
Company or any of its Subsidiaries, shall take any of the actions described in
this Section 5.7(a) without the approval of the Board (in accordance with
Section 5.4), unless, and to the extent, the taking of such action is expressly
and specifically contemplated by any Annual Plan and any Interim Annual Plan
approved pursuant to this Section 5.7 (as the same may be adjusted as provided
in the last sentence of Section 5.8):

(i) voluntarily approve, commence or take any action to effectuate or that would
result in a Bankruptcy Event with respect to the Company or any Subsidiary of
the Company or wind up or dissolve the Company or any Subsidiary of the Company;

(ii) make any election to cause the Company or any Subsidiary of the Company to
be classified as other than a partnership for federal income tax purposes, other
than necessary tax elections for the Partnership to meet qualifying income
requirements of Section 7704(c) – (d) of the Code;

(iii) (A) permit or effect any material change in the business lines of the
Company or any Subsidiary of the Company outside the scope of the Business,
(B) form, organize, incorporate or otherwise create any Subsidiary of the
Company in a manner that would adversely interfere with or alter the governance
and/or economic terms otherwise set forth herein or in the Partnership Agreement
or (C) alter, repeal, amend or adopt any provision of the governing documents of
any Subsidiary of the Company in a manner that would adversely interfere with or
alter the governance and/or economic terms otherwise set forth herein or in the
Partnership Agreement;

(iv) (A) redeem, repurchase or otherwise acquire any Equity Interests in the
Company or any Subsidiary of the Company, other than (1) a redemption of Equity
Interests of Persons who are not Members or Affiliates of Members of the Company
or the Partnership Group or (2) a redemption of Equity Interests in the Company
owned by Officers, or other employees or service providers, in connection with a
termination of services to the Company or any Subsidiary of the Company or as
otherwise provided in the terms of such Equity Interests; (B) split, combine or
reclassify any Equity Interests in the Company in a manner that would adversely
interfere with or alter the governance and/or economic terms otherwise set forth
herein or in the Partnership Agreement; (C) except for distributions pursuant to
Section 4.1(a) or Section 4.1(b) and distributions pursuant to Article X,
declare or pay any dividends or other distributions on the Units or other Equity
Interests in the Company in a manner that would adversely interfere with or
alter the governance and/or economic terms otherwise set forth herein or in the
Partnership Agreement; or (D) permit or effect any direct or indirect Transfer
of Equity Interests in the Partnership held by the Company or permit or effect
any direct or indirect Transfer of Equity Interests in the Operating Company
held by the Partnership;

 

18



--------------------------------------------------------------------------------

(v) except as provided in Section 5.14 and subject to Section 5.7(a)(iv)(D),
issue any Additional Units, or authorize, issue, sell, dividend, distribute,
convert, exchange, cancel, retire or otherwise dispose of any Equity Interests,
phantom equity or similar rights or interests or any warrants, options or other
similar rights or interests or securities convertible into or exchangeable for
any Equity Interests, phantom equity or similar rights of the Company or any
Subsidiary of the Company (other than any such issuance by a Subsidiary of the
Company to the Company or a wholly owned Subsidiary of the Company);

(vi) undertake or effect an initial public offering of any Equity Interests of
the Company or any of its Subsidiaries;

(vii) other than (i) the incurrence of trade payables arising in the ordinary
course of operating the Business, and (ii) drawings under any credit facility
entered into by the Company or any of its Subsidiaries in connection with the
transactions contemplated by the Unit Purchase and Contribution Agreement or
previously approved by the Board (“Bank Debt”), (A) incur or refinance any
Indebtedness, assume any Indebtedness of, or guarantee or otherwise become
responsible for the obligations of, any Person, in any single transaction or
series of transactions in excess of $5,000,000 or (B) permit or create any Lien
on any material assets or properties of the Company or any Subsidiary of the
Company other than Permitted Liens;

(viii) directly or indirectly purchase or otherwise acquire any material assets
or all or any part of the business of, or Equity Interests in, or invest in or
make a capital contribution to, any Person (other than a wholly owned Subsidiary
of the Company), including in connection with the formation of or participation
in any joint venture, partnership or similar arrangement, or commence any
capital project not included in the Annual Plan;

(ix) Transfer, sell or otherwise dispose of any material assets or properties of
the Company or of any of its Subsidiaries, other than sales of inventory in the
ordinary course of business consistent with past practice;

(x) effect any merger, consolidation or other similar business combination of
the Company or any Subsidiary of the Company;

(xi) (A) enter into, terminate or amend any hedging agreements or debt financing
agreements, (B) enter into, terminate or amend any Affiliate Contract, excluding
(for purposes of entry only) those Affiliate Contracts to be entered into on the
Closing Date pursuant to the Unit Purchase and Contribution Agreement or
(C) enter into, terminate or materially amend any other contract or agreement
that is material to the operation of the Business (including administrative
services agreements, operating agreements or any contract that limits the
ability of the Company or any of its Subsidiaries to engage in any line of
business or in any geographical area);

(xii) subject to Section 5.8, (A) establish or approve any Annual Plan or other
material budget of the Company or any of its Subsidiaries (other than the
Initial

 

19



--------------------------------------------------------------------------------

Annual Plan), or (B) amend, supplement, change or modify any Annual Plan or any
other material budget of the Company or any of its Subsidiaries if the
amendment, supplement or change is reasonably likely to increase the aggregate
amount of the Annual Plan by 5% or more;

(xiii) engage, retain or terminate external legal counsel to the Partnership or
the Company; or

(xiv) agree or commit to do any of the foregoing.

(b) In the event of a Change of Control of EXCO, during the six-month period
following the date of such Change of Control of EXCO upon 30 days’ written
notice (“SC Notice”), the Harbinger Member (so long as it has the right to
designate at least one Director to the Board pursuant to Section 5.3(a)) may
request the creation and designation of a special committee (the “Special
Committee”) of the Board consisting of a majority of Harbinger Directors and, to
the extent the EXCO Member has the right to designate Directors pursuant to
Section 5.3(a), a minority of EXCO Directors. Each of the Harbinger Member and
the EXCO Member shall designate individuals among their existing Board designees
to such Special Committee promptly, and in any event within five (5) days after
the Harbinger Member delivers the SC Notice to the Board and the EXCO Member. In
the event the Board or the EXCO Member fails to designate a Special Committee or
appoint an individual in accordance with the preceding sentence, respectively,
the Harbinger Member may create and designate the Special Committee by written
notice of such action to the Board and the EXCO Member. After the Harbinger
Member has requested the creation of the Special Committee in accordance with
this Section 5.7(b), (A) none of the Company, any of its Subsidiaries, nor any
Officer or agent of the Company on behalf of the Company or any of its
Subsidiaries, shall take any of actions described in clauses (v) and (vi) of
Section 5.7(a) without the approval of the Special Committee (in accordance with
Section 5.4) and (B) the Harbinger Member shall have the right (so long as it
has the right to designate at least one Director to the Board pursuant to
Section 5.3(a)), exercisable within ninety (90) days following the two-month
anniversary of such Change of Control of EXCO, to delegate to the Special
Committee the items in clauses (vii) (other than the incurrence of Indebtedness
under the Bank Debt, which would not constitute a Full Special Committee Control
Right) through (xii) of Section 5.7(a) (the “Full Special Committee Control
Rights”). For the avoidance of doubt, those actions subject to approval by the
Special Committee pursuant to this Section 5.7(b), and necessary ancillary
actions to such matters, will not require further approval pursuant to Sections
5.7(a), 5.7(e) or 5.7(f).

(c) So long as the EXCO Member has the right to designate at least one Director
pursuant to Section 5.3(a), neither the Company, any of its Subsidiaries, nor
any Officer or agent of the Company on behalf of the Company or any of its
Subsidiaries, shall take any of the actions described in Sections 5.7(a)(i),
(ii), (iii) or (iv) without the approval of at least one EXCO Director.

 

20



--------------------------------------------------------------------------------

(d) So long as the Harbinger Member has the right to designate at least one
Director pursuant to Section 5.3(a), neither the Company, any of its
Subsidiaries, nor any Officer or agent of the Company on behalf of the Company
or any of its Subsidiaries, shall take any of the actions described in Sections
5.7(a)(i), (ii), (iii) or (iv) without the approval of at least one Harbinger
Director.

(e) In addition to the approval set forth in Section 5.7(a)(xi)(B), any
Affiliate Contract (excluding those Affiliate Contracts to be entered into on
the Closing Date pursuant to the Unit Purchase and Contribution Agreement)
proposed to be entered into with a value of more than $1,000,000 per annum or
$5,000,000 in the aggregate proposed by or for the benefit of the EXCO Group
shall be approved by at least one Harbinger Director so long as the Harbinger
Member has the right to designate at least one Director pursuant to
Section 5.3(a).

(f) In addition to the approval set forth in Section 5.7(a)(xi)(B), any
Affiliate Contract (excluding those Affiliate Contracts to be entered into on
the Closing Date pursuant to the Unit Purchase and Contribution Agreement)
proposed to be entered into with a value of more than $1,000,000 per annum or
$5,000,000 in the aggregate for all such Affiliate Contracts proposed by or for
the benefit of the Harbinger Group shall be approved by at least one EXCO
Director so long as the EXCO Member has the right to designate at least one
Director pursuant to Section 5.3(a).

(g) Notwithstanding anything in this Section 5.7 to the contrary, any decision
by the Board to pursue (i) the acquisition of any Completed Acquisition
Opportunity (or any related debt or equity financing and other related actions
and agreements requiring Board approval pursuant to Section 5.7(a)) or any
Disposition Opportunity (or any related debt or equity financing and other
related actions and agreements requiring Board approval pursuant to
Section 5.7(a)) shall be made (A) solely by the Harbinger Directors, so long as
the Harbinger Member has the right to designate at least one Director pursuant
to Section 5.3(a), in the case of a Completed Acquisition Opportunity from the
EXCO Group or a Disposition Opportunity from the EXCO Group and (B) solely by
the EXCO Directors, so long as the EXCO Member has the right to designate at
least one Director pursuant to Section 5.3(a), in the case of a Completed
Acquisition Opportunity from the Harbinger Group or a Disposition Opportunity
from the Harbinger Group, and (ii) the acquisition of any Outstanding
Acquisition Opportunity (or any related debt or equity financing or other
related actions or agreements requiring Board approval pursuant to
Section 5.7(a)) shall be made solely by the Board; provided, that if any EXCO
Director rejects the pursuit and acquisition of any Outstanding Acquisition
Opportunity (or any related debt or equity financings and other related actions
and agreements requiring Board approval pursuant to Section 5.7(a)) by the
Partnership, then the EXCO Group shall be prohibited from pursuing or acquiring
any direct or indirect interest in such Outstanding Acquisition Opportunity.

(h) Notwithstanding anything in this Agreement to the contrary, any Enforcement
Activities shall be conducted by or under the direction of the Board; provided,
that, notwithstanding anything in this Agreement to the contrary (including any
required consents with respect to such action pursuant to Section 5.7 or
otherwise), any

 

21



--------------------------------------------------------------------------------

Conflicted Director shall not participate in any vote regarding such Enforcement
Activities at any meeting of the Board, shall not be counted or required to be
present to constitute a quorum of such Board, and shall not be counted or
required for purposes of determining whether such actions by the Company receive
the minimum vote necessary to take such action. Notwithstanding any provision
herein to the contrary, in connection with any Enforcement Activities, the
Company (acting through a committee of the Board consisting only of Directors
who are not Conflicted Directors) may withhold access to information relating to
the Company or its Subsidiaries or any Enforcement Activities where required,
upon the advice of outside counsel to the Company, to preserve attorney-client,
work product or similar legal privileges of the Company or its Subsidiaries. No
Officer or other agent of the Company that is also an officer, director, member,
manager, stockholder, partner, employee or other agent of a Conflicted Member or
a Conflicted Affiliate shall have any obligation to take any action on behalf of
the Company or any of its Subsidiaries or be requested or required by the
Company or the Board to take any action with respect to any Enforcement
Activities, and no such Officer or other agent shall participate in any
Enforcement Activities (whether on behalf of the Partnership Group, on the one
hand, or the Conflicted Member or Conflicted Affiliate, on the other), except to
provide information, documents and other related items reasonably requested by
the Company (acting through a committee of the Board consisting only of
Directors who are not Conflicted Directors) in connection with such Enforcement
Activities. Except with respect to such Person’s unreasonable failure to provide
information, documents or other related items requested by the Company (acting
through a committee of the Board consisting only of Directors who are not
Conflicted Directors) in connection with such Enforcement Activities and to
provide testimony, give evidence and otherwise participate in such Enforcement
Activities involving the Conflicted Member, any such Person’s failure or refusal
to take any such action shall not constitute in and of itself: (i) a breach of
any duty, fiduciary or otherwise, owed by such Person to the Company; or
(ii) fraud, bad faith or willful misconduct on the part of such Person.

5.8 Budgets. The Company’s operating budget and business plan, including
hedging, on a quarterly basis for the period commencing as of October 1, 2012
and ending September 30, 2013 (the “Initial Annual Plan”) for the Company and
the Partnership Group is set forth in the letter agreement among the Harbinger
Member and the EXCO Member entered into substantially concurrently with the Unit
Purchase and Contribution Agreement. Unless otherwise authorized and directed by
the Board, at least ninety (90) days prior to the start of each Book Fiscal Year
of the Company, commencing with the Book Fiscal Year ending September 30, 2014,
the Person or Persons previously designated by the Board shall submit or shall
cause to be submitted to the Board a proposed annual plan setting forth the
operating and capital expenditure budget and business plan for such Book Fiscal
Year (each such annual plan, including the Initial Annual Plan, an “Annual
Plan”). Such proposed Annual Plan shall include on a quarterly basis for the
Book Fiscal Year included in the proposed Annual Plan a reasonably detailed
presentation of: (a) anticipated and ongoing development projects of the Company
and the Partnership Group, (b) a financial projection for the Company and the
Partnership Group setting forth estimates of production volumes, revenues, costs
(including lease maintenance

 

22



--------------------------------------------------------------------------------

costs), fees and expenses (including operating expenses, general and
administrative expenses, employee-related costs and expenses (including costs
allocated to the Company and the Partnership Group under the Administrative
Services Agreement), debt incurrence and interest expense, capital expenditures
and accrual items for high cost but infrequent maintenance events and estimates
of cash expenditures to be applied against such accruals) to be realized or
borne by the Company and the Partnership Group, (c) consolidated income, cash
flow and balance sheet statements for the Company and the Partnership Group
based on such estimates, (d) an operating budget for the Company and the
Partnership Group setting the fees, costs, expenses and capital expenditures and
sources of funding therefor, which may be incurred and obtained by the Company
and the Partnership Group without additional prior approval by the Board and
(e) such other matters (including information routinely considered by the
Operator in its ordinary course of operations) reasonably requested by any
Director. The Board shall consider the proposed Annual Plan for approval
pursuant to Section 5.7 prior to the start of the Book Fiscal Year to which it
pertains and shall use its reasonable efforts to resolve any disagreements as to
any item contained in the Annual Plan prior to such time. If any Annual Plan
submitted to the Board in accordance with this Section 5.8 (other than the
Initial Annual Plan) is not approved by the Board prior to the start of the Book
Fiscal Year to which it pertains, then pending approval of such Annual Plan
pursuant to Section 5.7, the Annual Plan most recently approved by the Board
pursuant to Section 5.7(a)(xii), excluding all non-recurring items, shall remain
in effect as the Annual Plan for the next Book Fiscal Year (the “Interim Annual
Plan”), adjusted by increasing or decreasing the recurring fees, costs, expenses
and maintenance capital expenditures set forth in such Annual Plan by a
multiplier that takes into account any expected increase or decrease in the
Partnership Group’s reasonably expected production in the next Book Fiscal Year
and existing payment commitments for the next Book Fiscal Year; provided, that
the Harbinger Directors shall have the further right, in their sole discretion,
to increase or decrease such fees, costs, capital expenditures in such Interim
Annual Plan by up to 10% of such items included in the Annual Plan for the prior
Book Fiscal Year.

5.9 Limitation of Duties and Corporate Opportunities.

(a) To the fullest extent permitted by Law, the Directors (each in his or her
capacity as a Director) shall owe no fiduciary or similar duty or obligation
whatsoever to the Company, any Member (other than the Member designating such
Director) or the other Directors, except as required by any provisions of the
Act or other applicable Law that cannot be waived. Subject to the foregoing,
each of the Company and the Members acknowledges and agrees that each Director
may decide or determine any matter submitted for the Board’s approval in the
sole and absolute discretion of such Director, it being the intent of all
Members that such Director shall have the right to make such determination
solely on the basis of the interests of the Member that designated such
Director. Each of the Company and the Members hereby agrees that any Claims,
actions, rights to sue, other remedies or other recourse to or against any
Director for or in connection with any such decision or determination, in each
case whether arising in common law or equity or created by rule of law, statute,
constitution, contract (including this Agreement) or otherwise, are in each case
expressly released and waived by the

 

23



--------------------------------------------------------------------------------

Company and each Member, to the fullest extent permitted by law, as a condition
of, and as part of the consideration for, the execution of this Agreement and
any related agreement, and the incurrence by the Members of the obligations
provided in such agreements.

(b) Subject to Section 11.1, each Director and, except as expressly provided
herein, each Member and each of its respective officers, directors and
Affiliates, shall be free to engage or invest in, and devote its and their time
to, any other business venture or activity of any nature and description,
whether or not such venture or activity is considered competitive with the
Company or its Subsidiaries, and neither the Company nor any other Person will
have any right by virtue of this Agreement or the relationship created hereby in
or to such other venture or activity of any Person (or to the income or proceeds
derived therefrom), and the pursuit of such other venture or activity will not
be deemed wrongful or improper or a breach of this Agreement or any duty
expressed or implied by law, equity or otherwise to the Company or its
Subsidiaries or any Member; provided, that such Person does not engage in such
other business venture or activity as a result of or using Confidential
Information. Subject to Section 11.1, no notice, approval or other sharing of
any such other opportunity, venture or activity will be required, and the legal
doctrines of “corporate opportunity,” “business opportunity” and similar
doctrines will not be applied to any such competitive opportunity, venture or
activity.

(c) For so long as (i) a member of the EXCO Group is the operator under any of
the Operating Agreements or (ii) the EXCO Member has the right to designate a
Director hereunder, and in each case for a period of twelve (12) months
thereafter, to the extent any member of the EXCO Group enters into a
non-competition agreement with any of its executive officers, such EXCO Group
member shall cause the benefits of such non-competition agreement to apply for
the same duration and otherwise on substantially similar terms to the Company,
its Subsidiaries, the Partnership Group and the Business.

5.10 Deadlock. If the Directors become deadlocked and unable to take an action
with respect to, or because of a lack of quorum at a duly called meeting fail to
vote on or approve, any matter requiring the approval of the Board of Directors
in accordance with Sections 5.4, 5.7 or otherwise (each matter, a “Disputed
Matter”), then any Director appointed by a Founder Member Group may, within ten
(10) days of such deadlock or relevant meeting, notify the other Directors that
such Disputed Matter shall be voted on again by the Directors at a special
meeting (the “Special Meeting”) that shall be held no later than ten (10) days
following the date of such notification. The Directors shall use their
commercially reasonable efforts to discuss the Disputed Matter on which the
Directors have been unable to agree during the period preceding the Special
Meeting and shall vote on such matter at the Special Meeting. If at the Special
Meeting, the Directors are unable to come to agreement on the Disputed Matter,
the Disputed Matter shall be referred to a senior member of management of each
Founder Member Group (a “Senior Officer”). Each such Founder Member Group shall
use commercially reasonable efforts to cause its Senior Officer to meet and
engage in discussions on the Disputed Matter within twenty (20) days of the date
of the Special Meeting (or within such shorter period of time as may be
necessary to take the action that is the subject of

 

24



--------------------------------------------------------------------------------

the Disputed Matter or otherwise permit resolution of the Disputed Matter in a
timely fashion). If the Senior Officers of the Founder Member Groups reach
agreement on the Disputed Matter, any such agreement will be set forth in
writing and will be binding for all purposes as an action of the Company
approved by the Board as if the action approved in such agreement were approved
by the Board directly in accordance with this Agreement. The Founder Member
Groups shall direct the Directors designated by them to take all such actions as
may reasonably be necessary to reflect such agreement, including adopting any
ratifying or confirmatory resolutions. If the Senior Officers are unable to
reach agreement on the Disputed Matter within thirty (30) days of the date of
the Special Meeting, then the Disputed Matter shall be considered not approved
by the Board.

5.11 Insurance. The Company shall carry, and shall cause its Subsidiaries
(including the Partnership Group) to carry, general liability, casualty and
other insurance in such amounts and having such terms as is prudent and
customary for businesses of the nature carried on by the Company and its
Subsidiaries and as may be required by any of its third party contracts.

5.12 No Participation in Management by Members. The management of the business
and affairs of the Company shall be vested in whole in the Board in accordance
with this Article V. Except as specifically provided by this Agreement, no
Member, acting solely in the capacity of a Member, shall be an agent of the
Company or have any authority to act for or bind the Company. Except as
expressly provided by this Agreement or by non-waivable provisions of applicable
Law, Members, in their capacity as such, shall have no voting, approval or
consent rights. When a vote on any matter is required by the Members, each
Member shall be entitled to one vote for each Unit held by such Member within a
specified class or series of Units entitled to vote on such matter.

5.13 Meetings of the Members.

(a) Generally. Meetings of the Members may be called by the Board.

(b) Place of Meetings. The Board may designate any place as the place of meeting
for any meeting of the Members.

(c) Notice of Meetings. Written or printed notice stating the place, day and
hour of the meeting and the purposes for which the meeting is called, shall be
delivered to each Member entitled to vote thereat not less than five
(5) Business Days before the meeting. It is understood and agreed that the Board
shall have no obligation or duty to call a meeting of the Members except as
otherwise required by applicable Law.

(d) Manner of Acting. Unless otherwise provided by law or this Agreement, the
affirmative vote of a majority of the Units having the right to vote on the
matter or action subject to such vote shall constitute the act of the Members
and the affirmative vote of a specified class or series shall constitute the act
of the Members holding that class or series of Units.

 

25



--------------------------------------------------------------------------------

(e) Proxies. At any meeting of the Members of a specified class or series of
Units, a Member may vote by proxy executed in writing by such Member or by its
duly authorized representative.

(f) Written Actions. Any action required to be, or which may be, taken by
Members may be taken without a meeting if a consent in a writing, setting forth
the action to be taken, is signed by all of the Members entitled to vote
thereon.

(g) Telephonic Participation in Meetings. Members may participate in any meeting
through telephonic or similar communications equipment by which all persons
participating in the meeting can hear one another, and such participation shall
constitute presence in person at such meeting.

5.14 Capital Contribution Events.

(a) Notwithstanding anything in Sections 3.5, 5.4 and 5.7 to the contrary, in
the event the Board determines in good faith that additional Capital
Contributions from the Members are necessary to fund the Company’s operations (a
“Capital Contribution Event”), the Board may issue a notice to each Member (such
notice, together with a notice under Section 5.14(b) for a Unilateral Capital
Contribution Event, a “Call Notice”) for an additional Capital Contribution by
each Member (together with a Unilateral Capital Contribution Event under
Section 5.14(b), a “Required Contribution”) in an amount equal to such Member’s
pro rata portion (based on Percentage Interest of Units) of the additional
Capital Contribution determined to be necessary by the Board not less than
fifteen (15) days prior to the date the Board determines such additional Capital
Contributions shall be made by the Members.

(b) Notwithstanding anything in Section 5.14(a) to the contrary, in the event
that the Harbinger Directors determine in good faith that the Company’s gross
receipts are not anticipated to be sufficient to equal or exceed the estimated
expenditures contemplated in the Annual Plan for any six-month period, after
considering available bank borrowing capacity of the Company or its
Subsidiaries, and the Board is unable to reach a decision for a period of thirty
(30) or more days regarding the approval of additional Capital Contributions or
the incurrence of additional indebtedness to fund the difference between the
estimated expenditures and the anticipated gross receipts, then the Harbinger
Directors may, in their sole discretion, issue a Call Notice for an additional
Capital Contribution (a “Unilateral Capital Contribution Event”) in an amount
equal to each Member’s pro rata portion (based on Percentage Interest of Units)
of the difference between such estimated expenditures and anticipated gross
receipts. In lieu of issuing all or a portion of a Call Notice, and
notwithstanding anything in this Agreement to the contrary, the Harbinger
Directors

 

26



--------------------------------------------------------------------------------

acting alone may authorize and cause the Company to incur, in connection with a
Unilateral Capital Contribution Event, additional indebtedness that is on terms
satisfactory to the Harbinger Directors and non-recourse to the Members to fund
the difference between estimated expenditures and anticipated gross receipts.

(c) All Call Notices shall be expressed in U.S. dollars and shall state the date
on which payment is due and the bank(s) or account(s) to which payment is to be
made. Each Call Notice shall specify in reasonable detail the purpose(s) for
which such additional Capital Contribution(s) are required, and the amount of
the Capital Contribution(s) to be made by each Member pursuant to such Call
Notice. Each Member shall contribute any additional Capital Contribution within
five (5) Business Days of the date of delivery of the relevant Call Notice. The
Company shall use the proceeds of such additional Capital Contributions
exclusively for the purpose specified in the relevant Call Notice.

5.15 Failure to Contribute.

(a) If a Member fails to contribute all or any portion of a Required
Contribution that such Member (a “Delinquent Member”) is required to make as
provided in this Agreement, then, while such Member is a Delinquent Member, each
non-Delinquent Member may (but shall have no obligation to) elect to fund or
arrange for a 100% Affiliate to fund (or, if all other non-Delinquent Members
waive their rights under this Section 5.15, to arrange for any other Person who
agrees to become a Member to fund) all or any portion of the Delinquent Member’s
Required Contribution as a Capital Contribution pursuant to this Section 5.15.
If a non-Delinquent Member so desires to fund such amount, such non-Delinquent
Member shall so notify each of the other non-Delinquent Members, who shall have
five (5) days thereafter to elect to participate in such funding.

(b) The portion that each participating non-Delinquent Member may fund as a
Capital Contribution pursuant to this Section 5.15 (the “NDM Amount”) shall be
equal to the product of (x) the delinquent amount of such Required Contribution
multiplied by (y) a fraction, the numerator of which shall be the Percentage
Interest then held by such participating non-Delinquent Member and the
denominator of which shall be the aggregate Percentage Interest held by all such
participating non-Delinquent Members; provided, that if any participating
non-Delinquent Member elects to fund less than its full allocation of such
amount, the fully participating non-Delinquent Members shall be entitled to take
up such shortfall (allocated, as necessary, based on their respective Percentage
Interests). Upon such funding as a Capital Contribution, at the election of the
participating non-Delinquent Members holding a majority of the aggregate
Percentage Interests of all participating non-Delinquent Members, either:

(i) the Percentage Interest of each Member shall be appropriately adjusted to
reflect all such funding (based on total Capital Contributions); provided,
however, that if (A) such funding is in connection with a Unilateral Capital
Contribution

 

27



--------------------------------------------------------------------------------

Event or a Capital Contribution Event in which at least one EXCO Director and
one Harbinger Director voted in favor thereof and (B) the Harbinger Member has
not exercised the Full Special Committee Control Rights, then in addition to the
dilutive effect caused by one or more Members funding the Delinquent Member’s
portion of such Required Contribution as set forth in this Section 5.15, (1) the
Percentage Interest of such Delinquent Member shall also be decreased by the
Dilution Percentage, and (2) the aggregate Percentage Interest of the
participating non-Delinquent Member(s) who funded such Required Contribution on
behalf of such Delinquent Member shall be increased by the same amount on the
same pro rata basis as such participating non-Delinquent Member(s) funded such
Required Contribution; or

(ii) the Company shall issue to each participating non-Delinquent Member newly
created, non-voting preferred Additional Units (the “NDM Units”). The NDM Units
received by each funding non-Delinquent Member shall (A) have an aggregate
capital account (an “NDM Capital Account”) equal to such non-Delinquent Member’s
NDM Amount and (B) be entitled to receive distributions prior to all other
Membership Interests in the Company until the related NDM Capital Account has
been reduced to zero. For the avoidance of doubt, an NDM Unit shall not entitle
the holder thereof to any distributions (whether operating, special, liquidating
or otherwise) from the Company after the related NDM Capital Account has been
reduced to zero. NDM Units shall be non-voting Membership Interests in the
Company.

(c) Notwithstanding anything in this Section 5.15 to the contrary, the
Delinquent Member may cure such delinquency (i) by contributing its Required
Contribution prior to the Capital Contribution being made by another Member or
(ii) on or before the sixtieth (60th) day following the date that the
participating non-Delinquent Member(s) satisfied the Required Contribution, by
making a Capital Contribution to the Partnership in an amount equal to the
Required Contribution (a “Make-Up Contribution”) and paying to each
participating non-Delinquent Member an amount equal to its NDM Amount multiplied
by the Default Interest Rate for the period from the date such participating
non-Delinquent Member funded its NDM Amount to the date that the Delinquent
Member makes its Make-Up Contribution (the “Default Interest Amount”). If a
Delinquent Member cures its delinquency pursuant to Section 5.15(c)(ii) by
making a Make-Up Contribution and paying the Default Interest Amount, then
(A) first, the Partnership shall distribute to each existing Member that is a
participating non-Delinquent Member the NDM Amount that such participating
non-Delinquent Member funded pursuant to Section 5.15(b), (B) second, the
respective Capital Accounts and Percentage Interests of the Members shall be
adjusted with all necessary increases or decreases to return the Members’
Capital Accounts and Percentage Interests status quo ante application of
Section 5.15(b), (C) third, all NDM Units, if any, issued pursuant to
Section 5.15(b)(ii) shall be cancelled and (D) fourth, the Percentage Interest
of each Member shall be appropriately adjusted to reflect the Make-Up
Contribution (based on total Capital Contributions). If the delinquency is
remedied by the Delinquent Member making its Required Contribution or Make-Up
Contribution as required above, the

 

28



--------------------------------------------------------------------------------

Delinquent Member shall no longer be deemed to be in default with respect to the
unfunded Required Contribution. If the default is remedied by funding by the
non-Delinquent Member(s) as a Capital Contribution as set forth above, the
Delinquent Member shall no longer be deemed to be in default with respect to the
unfunded Required Contribution.

5.16 Assistance with Financing and Reporting. The Company and its Subsidiaries
shall provide, and the Board shall cause the Company, its Subsidiaries and their
respective directors, officers, employees and service providers to provide, such
cooperation in connection with the preparation of reports pursuant to applicable
law or regulation or reports or presentations to investors and the obtaining of
any debt or equity financing arrangements, in each case, of either the Harbinger
Group or the EXCO Group, as applicable, as may be reasonably requested by either
the Harbinger Member or the EXCO Member, respectively (so long as the Harbinger
Member or the EXCO Member (as applicable), or such Person’s Affiliate, is
required (or reasonably deems it necessary) to provide information regarding the
Company in connection with such reports, presentations or financing
arrangements, including (a) participation on a timely basis in meetings,
drafting sessions, road shows and due diligence, lender, investor, rating agency
and other presentations, (b) assisting either such Member and its financing
sources in (i) the timely preparation of offering documents, private placement
memoranda, bank information memoranda, prospectuses, investor presentations and
other similar documents (including the execution and delivery of customary
representation letters in connection with such matters), and (ii) the timely
preparation of materials for due diligence, lender, investor, rating agency and
other presentations and (c) providing appropriate assistance and representations
in connection with the preparation of financial statements and other financial
data of the Company and/or its Subsidiaries and requesting accountants’
consents, customary auditors reports and customary comfort letters (including
“negative assurance” comfort), engineering and other data in connection with the
use of the Company’s or the Partnership’s financial statements in offering
documents, prospectuses, reports and other documents to be filed with the SEC.
Such cooperation shall be at the Partnership’s expense unless such cooperation
is for a financing arrangement that is unrelated to such Member funding a
Required Contribution (“Unrelated Financing”) and the Company and its
Subsidiaries have provided similar cooperation at the Partnership’s expense to
such Member in connection with an Unrelated Financing during the previous twelve
(12) months, in which case the applicable Member shall bear all expenses of the
Company and its Subsidiaries incurred in providing such assistance.

 

29



--------------------------------------------------------------------------------

ARTICLE VI

BOOKS, REPORTS AND COMPANY FUNDS

6.1 Records and Accounting; Auditors

(a) The Company shall keep or cause to be kept at the principal office of the
Company appropriate books and records with respect to the Company’s business.
The books of the Company shall be maintained, for financial reporting purposes,
on an accrual basis in accordance with United States generally accepted
accounting principles (“GAAP”). All decisions as to accounting matters, except
as specifically provided to the contrary herein, shall be made by the Board. The
books of the Company for tax purposes shall be maintained in accordance with
Code Section 448.

(b) The independent registered public accounting firm and the external audit
service provider of the Company shall initially be KPMG, LLP, until such firm
resigns or is removed by the Board. Thereafter, the Board shall select the
independent registered public accounting firm and the external audit service
provider of the Company.

6.2 Reports.

(a) As soon as practicable, but in any event no later than forty-five (45) days
following the close of each Book Fiscal Year, the Company shall cause to be
delivered to each Member a balance sheet, a statement of income and
comprehensive income, a statement of Members’ equity and a statement of cash
flows, such year-end financial reports to be prepared in accordance with GAAP,
applied on a consistent basis throughout the periods presented thereby, and to
be audited and certified by a nationally recognized independent public
accounting firm selected by the Board (subject to Section 6.1(b)).

(b) As soon as practicable, but in no event later than eighteen (18) days after
the close of each of the first three quarters and twenty-five (25) days after
the close of the last quarter of each Book Fiscal Year, the Company shall cause
to be delivered to each Member reports containing unaudited consolidated
financial statements of the Company for such fiscal quarter, prepared in
accordance with GAAP for interim reporting, including a balance sheet, a
statement of income and comprehensive income, a statement of Members’ equity and
a statement of cash flows.

(c) Within forty-five (45) days after each Book Fiscal Year end (or at such
other times as reasonably requested by the Members), the Company shall cause to
be delivered to each Member (i) one or more engineering reports in a form
reasonably satisfactory to the Board (each, an “Engineering Report”) relating to
the Company’s and the Partnership’s oil and gas interests and (ii) such other
information relating to the Company’s and the Partnership’s oil and gas
interests reasonably requested by a Member. Each annual Engineering Report shall
be prepared as of the Book Fiscal Year end by an independent engineering
consultant approved by the Board. Each Engineering Report shall be prepared
using standard engineering practices generally accepted by the petroleum
industry and shall conform to guidelines developed and adopted by the U.S.
Securities and Exchange Commission (the “SEC”).

 

30



--------------------------------------------------------------------------------

(d) With respect to any financial statements discussed in subsections (a) and
(b) of this Section 6.2, the Company shall cause to be delivered to each Member
an instrument executed by the principal financial officer and CEO of the Company
and certifying that such financial statements were prepared in accordance with
GAAP, applied on a consistent basis throughout the periods presented thereby,
which shall accompany such financial statements; provided, that the foregoing
shall not restrict the right of the Company to change its accounting principles
consistent with GAAP in accordance with this Agreement (including Section 5.7).

(e) (i) As soon as practicable, but in no event later than fifteen (15) days
after the close of each calendar month, the Company shall cause to be delivered
to each Member reports containing the “flash” results for such month, which
shall contain information with operating and financial metrics currently
reported in EXCO’s existing internal financial reports, including production
volumes, product pricing, operating expenses and EBITDA, and other information
deemed necessary to manage the financial matters of the Company (such
information will also include applicable comparisons to budgets and prior
periods), and (ii) as soon as practicable, but in no event later than thirty
(30) days after the close of each calendar month, the Company shall cause to be
delivered to each Member reports containing unaudited consolidated financial
statements of the Company for such month and for the Book Fiscal Year to date
(and, in each case, on a comparative basis with the prior year to the extent
such comparative financial statements are available), prepared in accordance
with GAAP (except that such financial statements need not include footnotes),
including a balance sheet, a statement of income and comprehensive income, a
statement of Members’ equity and a statement of cash flows.

(f) Within forty-five (45) days after the end of each fiscal quarter, the
Company shall cause to be delivered to each Member (i) a forecast of the net
income of the Company and the Partnership and cash distributions to the Members
and partners of the Partnership for the remainder of the Book Fiscal Year and,
with respect to the fourth quarter of the then current Book Fiscal Year, a
forecast of the net income and cash distributions to be made to Members and the
partners of the Partnership in the first quarter of the following Book Fiscal
Year and (ii) a quarterly report summarizing all outstanding material Claims
related to any litigation, arbitration, administrative proceeding or other
dispute and any settlement or result of any litigation, arbitration,
administrative proceeding or other dispute entered into or relating to the
Company or the Partnership that occurred during the prior fiscal quarter.

(g) Within thirty (30) days after the end of the Tax Fiscal Year, the Company
shall cause to be delivered to each Member an estimate of taxable income for the
Company and the Partnership, the amounts allocable to each Member for the Tax
Fiscal Year and a fixed asset reconciliation (comprised of asset additions,
retirements and dispositions).

(h) As soon as practical after a Member may reasonably request, the Company
will, and shall cause its Subsidiaries to, at the Company’s or such Subsidiary’s
expense, furnish promptly to any Member all information regarding the Company,
its Subsidiaries and their business and properties, as well as engineering and
other data, in such form as

 

31



--------------------------------------------------------------------------------

reasonably requested by the Member in order to comply with its reporting
obligations under the Exchange Act or any other securities laws, obligations
with respect to an offering of securities registered under the Securities Act or
made under an exemption from registration and any other securities laws
applicable to such offering, which shall include financial information presented
in accordance with GAAP or in a manner that will permit the Member to convert
such information into financial statements in accordance with GAAP without
incurring material cost or delay.

6.3 Inspection by Members. Subject to Section 13.2 and except as would be, upon
the advice of outside counsel to the Company, necessary to preserve
attorney-client, work product or similar legal privileges of the Company, any
Member and any accountants, attorneys, financial advisors and other
representatives of such Member may from time to time at such Member’s sole
expense for any commercially reasonable purpose, visit and inspect the
respective properties of the Company and its Subsidiaries, examine (and make
copies and extracts of) the Company’s and any of its Subsidiaries’ respective
books, records and documents of any kind, and discuss the Company’s and any of
its Subsidiaries’ respective affairs with its employees or independent
accountants, all at such reasonable times as such Member may request upon
reasonable notice.

ARTICLE VII

TAX MATTERS

7.1 Preparation of Tax Returns. The EXCO Member shall arrange for the
preparation and timely filing of all tax returns of the Company and the
Partnership necessary for federal and state income and other applicable tax
purposes and shall use all reasonable efforts to furnish to each Member as soon
as practicable after the close of the Tax Fiscal Year and at such other times as
reasonably necessary (e.g., quarterly), the tax information reasonably required
for federal and state income and other applicable tax reporting purposes,
including such Member’s share of Net Income, Net Loss and any other items of
income, gain, loss and deduction for such Tax Fiscal Year and annual and
quarterly projections of such items. No later than ten Business Days prior to
the due date for filing any of the Company’s and the Partnership’s federal and
state income tax returns (including information returns), the EXCO Member shall
provide a written or electronic copy of such tax returns (and relevant
supporting workpapers) to the Harbinger Member for review and comment and the
EXCO Member shall make revisions to such tax returns as are reasonably requested
by the Harbinger Member within five Business Days following the Harbinger
Member’s receipt of such tax returns from the EXCO Member; provided that if the
Harbinger Member has not so requested such revisions within such five Business
Day period, then the Harbinger Member shall be deemed to have no comments to any
such tax returns. Each Member shall provide to the EXCO Member, when and as
reasonably requested, all information concerning the affairs of such Member as
may be reasonably required to permit the preparation of such returns.

 

32



--------------------------------------------------------------------------------

7.2 Accounting Methods; Tax Elections. The classification, realization and
recognition of income, gains, losses and deductions and other items shall be on
the accrual method of accounting for federal income tax purposes; provided,
that, subject to the other provisions of this Section 7.2, the Tax Matters
Member may propose to change the method of accounting used for federal income
tax purposes, which change shall be subject to the prior written consent of each
Founder Member Group, which consent shall not be unreasonably withheld. The
Company shall make an election under Section 754 of the Code in accordance with
applicable Regulations promulgated thereunder for the first Tax Fiscal Year in
which there is a transfer or Company distribution to which such election would
apply if requested by any Member. In addition, the Tax Matters Member shall
determine whether to make any other available tax elections and select any other
appropriate tax accounting methods and conventions for any purpose under this
Agreement; provided, that no material tax election (other than an election under
Section 754 of the Code) or selection of a material tax accounting method or
convention shall be made without the prior written consent of each Founder
Member Group, which consent shall not be unreasonably withheld. Notwithstanding
the foregoing, the election under Section 6231(a)(1)(B)(ii) of the Code shall
not be made with respect to the Company without the prior written consent of
each Founder Member Group.

7.3 Tax Controversies. Subject to Sections 5.4 and 5.7, the EXCO Member is
designated as the “Tax Matters Member” (within the meaning of Code Section 6231)
as of the date hereof, and is authorized and required to represent the Company
(at the Company’s expense) in connection with all examinations of the Company’s
affairs by tax authorities, including resulting administrative and judicial
proceedings, and to expend Company funds that have been approved for such
purposes by the Board for professional services and costs associated therewith.
On or before the fifth Business Day after becoming aware of any significant tax
matters with respect to the Company, including any tax audit, examination or
proceeding with respect to the federal and state income tax matters of the
Company or any member of the Partnership Group (any such matter, a “Tax
Matter”), the Tax Matters Member shall inform the Harbinger Member of such Tax
Matter and shall deliver to the Harbinger Member copies of all written
communications it may receive with respect to such Tax Matter. The Tax Matters
Member shall allow the Harbinger Member to participate in any decisions relating
to such Tax Matter and shall not settle any such Tax Matter without the
Harbinger Member’s prior written consent not to be unreasonably withheld.
Without the consent of the Harbinger Member, which consent shall not be
unreasonably withheld, the Tax Matters Member shall not extend the statute of
limitations with respect to any federal or state income tax liability of the
Company or any member of the Partnership Group, meet with or initiate contact
with any federal or state income tax authorities, file a request for
administrative adjustment on behalf of the Company or any member of the
Partnership Group with respect to any federal or state income tax matter, file
suit on behalf of the Company or any member of the Partnership Group concerning
any federal or state income tax refund or deficiency or take any action
contemplated by sections 6222 through 6231 of the Code. In the event the “TEFRA
audit provisions” of Code Section 6221 et seq. apply by their terms, the Tax
Matters Member shall ensure that each other Member is a notice partner within
the meaning of Section 6231(a)(8) of the Code. Each Member agrees to cooperate
with the Tax Matters Member and to do or refrain from doing any and all things
reasonably required by the Tax Matters Member to conduct such proceedings. The
designation of the Tax Matters Member may be changed from time to time as
determined by the Board.

 

33



--------------------------------------------------------------------------------

7.4 Taxation as a Partnership. It is the intention of the Members that the
Company be classified as a partnership for U.S. federal income tax purposes. No
election shall be made by the Company or any Member for the Company to be
excluded from the application of the provisions of subchapter K of chapter 1 of
subtitle A of the Code or any similar provisions of applicable state law or to
be classified as other than a partnership pursuant to Regulations
Section 301.7701-3; provided, that the foregoing restrictions shall not apply to
any ownership arrangement with respect to Oil and Gas Properties.

7.5 Withholding. The Company may withhold distributions or portions thereof if
it is required to do so by any applicable rule, regulation, or law, and each
Member hereby authorizes the Company to withhold from or pay on behalf of or
with respect to such Member any amount of federal, state, local or foreign taxes
that the Board determines that the Company is required to withhold or pay with
respect to any amount distributable or allocable to such Member pursuant to this
Agreement. Any amount withheld or otherwise paid on behalf of or with respect to
a Member pursuant to this Section 7.5 shall be treated as an advance against,
and shall reduce the amount of, the next distribution(s) that the Member would
otherwise receive pursuant to Sections 4.1 or Article X.

7.6 Reimbursement. The Tax Matters Member shall be reimbursed by the Company for
all reasonable out-of-pocket costs and expenses approved by the Board (such
approval not to be unreasonably withheld) and incurred in its performance of its
duties as described herein.

7.7 Texas Margin Tax Sharing Arrangement. If Texas Law allows or requires any
Member and the Company to participate in the filing of a Texas margin tax
combined group report and such a combined group report is filed by such Member
and such Member pays the Texas margin tax liability due in connection with such
report, the Members agree that the Company shall promptly reimburse the filing
Member for the margin tax paid on behalf of the Company as a combined group
member. The margin tax paid on behalf of the Company shall be equal to the
margin tax that the Company would have paid if it had computed its margin tax
liability for the report period on a separate entity basis rather than as a
member of the combined group. The Members agree that the filing Member may
deduct for federal income tax purposes 100% of the Texas margin tax attributable
to the Company and paid by the filing Member and that the Company’s
reimbursement obligation shall be limited to the after-tax cost of the Texas
margin tax attributable to the Company and paid by the filing Member, computed
based on the highest marginal federal tax rate applicable to corporations.

 

34



--------------------------------------------------------------------------------

ARTICLE VIII

EXCULPATION AND INDEMNIFICATION

8.1 Performance of Duties; No Liability of Members, Directors and Officers. No
Member or Director (in their respective capacities as such) shall have any duty
to the Company or any Member of the Company except as expressly set forth herein
or in other agreements to which such Persons are party or as required by
applicable Law. No Member, Director or Officer of the Company (in their
respective capacities as such) shall be liable to the Company, and no Director
or Officer of the Company (in their respective capacities as such) shall be
liable to any Member, for any loss or damage sustained by the Company or such
Member (as applicable), unless such loss or damage shall (as finally determined
by a court of competent jurisdiction) have resulted from such Person’s fraud or
willful misconduct or, in the case of any Member, willful breach of this
Agreement or, in the case of any Director or Officer of the Company, knowing and
intentional breach of this Agreement or, in the case of an Officer, breach of
such Person’s duties pursuant to Section 5.6(b). In performing such Person’s
duties, each such Person shall be entitled to rely in good faith on the
provisions of this Agreement and on information, opinions, reports or statements
(including financial statements and information, opinions, reports or statements
as to the value or amount of the assets, liabilities, profits or losses of the
Company or any facts pertinent to the existence and amount of assets from which
distributions to Members might properly be paid) of the following other Persons
or groups: one or more Officers or employees of the Company, any attorney,
independent accountant, appraiser or other expert or professional employed or
engaged by or on behalf of the Company; or any other Person who has been
selected with reasonable care by or on behalf of the Company, in each case as to
matters which such relying Person reasonably believes to be within such other
Person’s competence. The preceding sentence shall in no way limit any Person’s
right to rely on information to the extent provided in Section 18-406 of the
Act. No Member, Director or Officer of the Company shall be personally liable
under any judgment of a court, or in any other manner, for any debt, obligation
or liability of the Company, whether that liability or obligation arises in
contract, tort or otherwise, solely by reason of being a Member, Director or
Officer of the Company or any combination of the foregoing. Nothing in this
Agreement shall limit the liabilities and obligations of the Members, or entitle
any Member to indemnification hereunder from the Company with respect to any
claims made under, when acting in any capacity for or on behalf of the Company
other than those expressly described above. For the avoidance of doubt, nothing
in this Agreement shall limit the liability of any Member to any other Member
for breach of this Agreement.

8.2 Right to Indemnification. Subject to the limitations and conditions as
provided in this Article VIII, each Person who was or is made a party or is
threatened to be made a party to or is involved in any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
arbitrative or in the nature of an alternative dispute resolution in lieu of any
of the foregoing (“Proceeding”), or any appeal in such a Proceeding or any
inquiry or investigation that could lead to such a Proceeding, by reason of the
fact that such Person, or a Person of which such Person is the legal
representative, is or was a Member, a Director or Officer or, in each case, a
representative thereof shall be indemnified by the Company to the fullest extent
permitted by

 

35



--------------------------------------------------------------------------------

applicable Law, as the same exists or may hereafter be amended (but, in the case
of any such amendment, only to the extent that such amendment permits the
Company to provide broader indemnification rights than said Law permitted the
Company to provide prior to such amendment) against judgments, penalties
(including excise and similar taxes and punitive damages), fines, settlements
and reasonable expenses (including reasonable attorneys’ and experts’ fees)
actually incurred by such Person in connection with such Proceeding, appeal,
inquiry or investigation (“Loss”), unless (a) such Loss shall have been finally
determined by a court of competent jurisdiction to have resulted from such
Person’s fraud, willful misconduct or, in the case of any Member, willful breach
of this Agreement or, in the case of any Director or Officer, knowing and
intentional breach of this Agreement or (b) in the case of an Officer, such Loss
shall have been finally determined by a court of competent jurisdiction to have
resulted from such person’s failure to act in good faith and in a manner such
person reasonably believed to be in, or not opposed to, the best interests of
the Company or other failure to comply with such Officer’s duties pursuant to
Section 5.6(b), or, with respect to a criminal proceeding, such Officer had
reasonable cause to believe his or her conduct was unlawful. Indemnification
under this Article VIII shall continue as to a Person who has ceased to serve in
the capacity which initially entitled such Person to indemnity hereunder. The
rights granted pursuant to this Article VIII, including the rights to
advancement granted under Section 8.3, shall be deemed contract rights, and no
amendment, modification or repeal of this Article VIII shall have the effect of
limiting or denying any such rights with respect to actions taken or
Proceedings, appeals, inquiries or investigations arising prior to any
amendment, modification or repeal. The foregoing indemnification is for the
benefit of the Persons identified above acting in the capacities described above
and not in any other capacity. For the avoidance of doubt and notwithstanding
anything in this Article VIII to the contrary, nothing in this Agreement shall
provide for any indemnification of any Member or any legal representative
thereof in respect of any Proceeding brought by another Member against such
first Member for breach of this Agreement or any Affiliate Contract.

8.3 Advance Payment. The right to indemnification conferred in this Article VIII
shall include the right to be paid or reimbursed by the Company for the
reasonable out-of-pocket expenses incurred by a Person entitled to be
indemnified under Section 8.2 who was, or is threatened to be made, a named
defendant or respondent in a Proceeding in advance of the final disposition of
the Proceeding and without any determination as to the Person’s ultimate
entitlement to indemnification; provided, however, that the payment of such
expenses incurred by any such Person in advance of the final disposition of a
Proceeding shall be made only upon delivery to the Company of a written
affirmation by such Person of its good faith belief that it has met the standard
of conduct necessary for indemnification under this Article VIII and a written
undertaking, by or on behalf of such Person, to repay all amounts so advanced if
it shall ultimately be determined that such Person is not entitled to be
indemnified under this Article VIII or otherwise.

8.4 Indemnification of Employees and Agents. The Company, at the direction of
the Board, may indemnify and advance expenses to an employee or agent of the
Company to the same extent and subject to the same conditions under which it may
indemnify and advance expenses under Sections 8.2 and 8.3.

 

36



--------------------------------------------------------------------------------

8.5 Appearance as a Witness. Notwithstanding any other provision of this Article
VIII, the Company, at the sole discretion of the Board, may pay or reimburse
reasonable out-of-pocket expenses incurred by a Director, Member, Officer,
employee or agent in connection with his appearance as a witness or other
participation in a Proceeding at a time when he is not a named defendant or
respondent in the Proceeding.

8.6 Nonexclusivity of Rights. The right to indemnification and the advancement
and payment of expenses conferred in this Article VIII shall not be exclusive of
any other right that a Member, Director, Officer or other Person indemnified
pursuant to this Article VIII may have or hereafter acquire under any Law
(common or statutory) or provision of this Agreement.

8.7 Insurance. The Board may obtain and maintain, at the Company’s or a member
of the Partnership Group’s expense, insurance to protect the Members, Directors,
Officers, employees and agents from any expense, liability or loss arising out
of or in connection with such Person’s status and actions as a Member, Director,
Officer, employee or agent. In addition, the Board may cause the Company to
purchase and maintain insurance, at the Company’s expense, to protect the
Company and any other Member, Director, Officer, employee or agent of the
Company who is or was serving at the request of the Company as a manager,
director, officer, partner, venturer, proprietor, trustee, employee, agent or
similar functionary of a foreign or domestic limited liability company,
corporation, partnership, joint venture, sole proprietorship, trust, employee
benefit plan or other enterprise against any expense, liability or loss, whether
or not the Company would have the power to indemnify such Person against such
expense, liability or loss under this Article VIII.

8.8 Other Indemnification Agreements. (a) The Company hereby agrees that (i) the
obligation of the Company under this Agreement to indemnify or advance expenses
to any indemnitee for the matters covered thereby shall be the primary source of
indemnification and advancement of such indemnitee in connection therewith and
any obligation on the part of any indemnitee under any Other Indemnification
Agreement to indemnify or advance expenses to such indemnitee shall be secondary
to the Company’s obligation and shall be reduced by any amount that the
indemnitee may collect as indemnification or advancement from the Company,
(ii) the Company shall be required to advance the full amount of expenses
incurred by such indemnitee and shall be liable for the full amount of all
expenses, judgments, penalties, fines and amounts paid in settlement to the
extent not prohibited by (and not merely to the extent affirmatively permitted
by) applicable Law and as required by the terms of this Agreement and any Other
Indemnification Agreement, without regard to any rights an indemnitee may have
against the Persons other than Subsidiaries of the Company (including the
Partnership Group) which have agreed to indemnify or advance expenses to such
indemnitee (“Indemnitee-Related Entities”), and (iii) the Company irrevocably
waives, relinquishes and releases the Indemnitee-Related Entities from any and
all claims against the Indemnitee-Related Entities for contribution,

 

37



--------------------------------------------------------------------------------

subrogation or any other recovery of any kind in respect thereof. In the event
that any of the Indemnitee-Related Entities shall make any advancement or
payment on behalf of an indemnitee with respect to any claim for which such
indemnitee has sought indemnification from the Company, the Indemnitee-Related
Entity making such payment shall have a right of contribution and/or be
subrogated to the extent of such advancement or payment to all of the rights of
recovery of such indemnitee against the Company, and such indemnitee shall
execute all papers reasonably required and take all action reasonably necessary
to secure such rights, including the execution of such documents as are
necessary to enable the Indemnitee-Related Entities to bring suit to enforce
such rights. The Company and each indemnitee agree that the Indemnitee-Related
Entities are express third party beneficiaries of the terms of this
Section 8.8(a), entitled to enforce this Section 8.8(a) as though each of the
Indemnitee-Related Entities were a party to this Agreement.

(b) Except as provided in Section 8.8(a) the Company shall not be liable under
this Agreement to make any payment of amounts otherwise indemnifiable hereunder
(or for which advancement is provided hereunder) if and to the extent that an
indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.

(c) Except as provided in Section 8.8(a), the Company’s obligation to indemnify
or advance expenses hereunder to an indemnitee who is or was serving at the
request of the Company as a director, officer, trustee, partner, managing
member, fiduciary, employee or agent of any other Subsidiary (including the
Partnership Group) shall be reduced by any amount such indemnitee has actually
received as indemnification payments or advancement of expenses from such
Subsidiary. Notwithstanding any other provision of this Agreement to the
contrary, (i) an indemnitee shall have no obligation to reduce, offset,
allocate, pursue or apportion any indemnification advancement, contribution or
insurance coverage among multiple parties possessing such duties to such
indemnitee prior to the Company’s satisfaction and performance of all its
obligations under this Agreement, and (ii) the Company shall perform fully its
obligations under this Agreement without regard to whether such indemnitee
holds, may pursue or has pursued any indemnification, advancement, contribution
or insurance coverage rights against any Person other than the Company.

8.9 Savings Clause. If this Article VIII or any portion hereof shall be
invalidated on any ground by any court or other Governmental Authority of
competent jurisdiction, then the Company shall nevertheless indemnify and hold
harmless each Person indemnified pursuant to this Article VIII as to costs,
charges and expenses (including reasonable attorneys’ fees), judgments, fines
and amounts paid in settlement with respect to any such Proceeding, appeal,
inquiry or investigation to the fullest extent permitted by any applicable
portion of this Article VIII that shall not have been invalidated and to the
fullest extent permitted by applicable Law.

 

38



--------------------------------------------------------------------------------

ARTICLE IX

UNITS, TRANSFERS, AND OTHER EVENTS

9.1 Unit Certificates.

(a) Notwithstanding anything to the contrary herein, unless the Board shall
determine and authorize otherwise in respect of some or all of any classes of
Units, Units shall not be evidenced by certificates and shall be recorded on the
books and records of the Company (including Exhibit A). Units in the Company may
be evidenced by certificates in a form approved by the Board (“Certificates”)
but there shall be no requirement that the Company issue certificates to
evidence the Units. If at any time the Board determines to issue any
Certificates, such Certificates shall on the face thereof bear the following
legend reflecting the restrictions on the Transfer of such securities:

“TRANSFER IS SUBJECT TO RESTRICTIVE LEGEND ON THE BACK HEREOF”

Such Certificate shall also bear a legend on the reverse side thereof
substantially in the following form:

“THE LIMITED LIABILITY COMPANY UNITS HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE LAWS OF
ANY STATE OR FOREIGN JURISDICTION, AND MAY NOT BE OFFERED OR SOLD, UNLESS THEY
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OR UNLESS AN EXEMPTION FROM
REGISTRATION IS AVAILABLE (AND, IN SUCH CASE, AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY SHALL HAVE BEEN DELIVERED TO THE COMPANY TO THE
EFFECT THAT SUCH OFFER OR SALE IS NOT REQUIRED TO BE REGISTERED UNDER THE
SECURITIES ACT). THE LIMITED LIABILITY COMPANY UNITS ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AND OTHER TERMS AND CONDITIONS SET FORTH IN THE AMENDED
AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF THE COMPANY, DATED AS OF
[            ], 2013, AS AMENDED FROM TIME TO TIME, COPIES OF WHICH MAY BE
OBTAINED FROM THE COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICES.

EACH LIMITED LIABILITY COMPANY UNIT SHALL CONSTITUTE A “SECURITY” WITHIN THE
MEANING OF, AND SHALL BE GOVERNED BY, (I) ARTICLE 8 OF THE

 

39



--------------------------------------------------------------------------------

UNIFORM COMMERCIAL CODE (INCLUDING SECTION 8 102(A)(15) THEREOF) AS IN EFFECT
FROM TIME TO TIME IN THE STATE OF DELAWARE, AND (II) ARTICLE 8 OF THE UNIFORM
COMMERCIAL CODE OF ANY OTHER APPLICABLE JURISDICTION THAT NOW OR HEREAFTER
SUBSTANTIALLY INCLUDES THE 1994 REVISIONS TO ARTICLE 8 THEREOF AS ADOPTED BY THE
AMERICAN LAW INSTITUTE AND THE NATIONAL CONFERENCE OF COMMISSIONERS ON UNIFORM
STATE LAWS AND APPROVED BY THE AMERICAN BAR ASSOCIATION ON FEBRUARY 14, 1995.
NOTWITHSTANDING ANY PROVISION OF THE AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT OF THE COMPANY TO THE CONTRARY, TO THE EXTENT THAT ANY
PROVISION OF THE AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT IS
INCONSISTENT WITH ANY NON-WAIVABLE PROVISION OF ARTICLE 8 OF THE UNIFORM
COMMERCIAL CODE AS IN EFFECT IN THE STATE OF DELAWARE (6 DEL. C. 5 8-101, ET
SEQ.) (THE “UCC”), SUCH PROVISION OF ARTICLE 8 OF THE UCC SHALL CONTROL.”

(b) If the Units are certificated, upon any Transfer of all or a portion of the
Units hereunder, the Transferor shall surrender the Certificate(s) representing
the Units so Transferred to the Company for cancellation. If a Certificate
represents a greater portion of the Transferor’s Units than that intended for
Transfer, upon surrender of such Certificate for cancellation, the Company shall
issue to the Transferor a new Certificate which represents the Units being
retained by such Transferor. If the Units are certificated, the Company shall
issue to each Transferee who is Transferred Units pursuant to this Agreement and
who is admitted to the Company as a Substitute Member in accordance with
Section 9.10, a Certificate evidencing the Units held by such Transferee. Such
Certificate shall indicate the Units then owned by such Transferee and shall
represent the Units owned by such Transferee from time to time thereafter as set
forth in the then effective Exhibit A hereto, regardless of the Units indicated
in the Certificate. Upon receipt of written notice or other evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of any
Certificate and, in the case of any such loss, theft or destruction upon receipt
of the Member’s unsecured indemnity agreement, or in the case of any other
holder of a Certificate or Certificates, other indemnity reasonably satisfactory
to the Board or in the case of any such mutilation upon surrender or
cancellation of such Certificate, the Company will make and deliver a new
Certificate, of like tenor, in lieu of the lost, stolen, destroyed or mutilated
Certificate.

9.2 Record Holders. The Company shall keep a register or other records that
reflect the Units and any Certificates. Except as otherwise required by law, the
Company shall be entitled to, and shall only, recognize

 

40



--------------------------------------------------------------------------------

the exclusive right of a Person registered on its books as the record holder of
a Unit, whether or not represented by a Certificate, to receive distributions in
respect of such Unit, to vote as the owner of such Unit and to be entitled to
the benefits, and subject to the obligations, of this Agreement with respect to
such Unit.

9.3 Restrictions on Transfers of Units.

(a) Notwithstanding the other provisions of this Article IX, no Transfer of any
Units shall be made if such Transfer would (i) violate the then applicable Laws
or rules and regulations of the SEC, any state securities commission or any
other Governmental Authority with jurisdiction over such Transfer,
(ii) terminate the existence or qualification of the Company under the laws of
the jurisdiction of its formation, (iii) cause the Company to be treated as an
association taxable as a corporation or otherwise to be taxed as an entity for
U.S. federal income tax purposes (if not already so treated or taxed) or
(iv) cause the Company to be required to register as an investment company under
the Investment Company Act of 1940 or subject the Company or its Subsidiaries or
any of the Partnership Group to the Investment Advisers Act of 1940 or the
Employee Retirement Income Security Act of 1974, each as amended.

(b) Except for Transfers made pursuant to and in compliance with Sections 9.4,
9.5 and 9.7, any Transfer of Units by any Member or any of their Affiliates
shall be consummated only in accordance with this Section 9.3(b) as follows:

(i) No Member shall Transfer all or any portion of its Units or, until the
occurrence of a Qualified Public Offering or as permitted by Section 4.5(c) of
the Partnership Agreement, Limited Partner Interests of the Partnership, without
the prior written consent (which such consent shall not be unreasonably
withheld, delayed or conditioned) of a majority of the Board (which majority
shall include at least one Harbinger Director, so long as the Harbinger Member
is entitled to appoint a Director, and at least one EXCO Director, so long as
the EXCO Member is entitled to appoint a Director); provided, that such consent
shall not be required for (A) a Permitted Transfer, (B) a bona fide pledge by a
Member of its Units (the “Pledged Interests”) to a lender of such Member or an
agent for such lender (in such capacity, together with its successors and
assigns, in such capacity, a “Lender”) if such Member provides at least ten
(10) days advance written notice of such pledge to the non-pledging Members and
such pledging arrangement provides that the non-pledging Members will have
thirty (30) days to cure any default of the pledging Member prior to such Lender
initiating foreclosure proceedings on the Pledged Interests (a “Bona Fide
Pledge”) or (C) foreclosure upon Pledged Interests by a Lender (a
“Foreclosure”). In the event of (1) a Foreclosure by a Lender on either (x) a
pledge of a Member’s Units or (y) an indirect pledge of Equity Interests of such
Member one or more Persons directly or indirectly Controlling any Equity
Interests in such Member (other than a Member’s ultimate public parent company)
or (2) a Transfer of Pledged Interests by a Lender to another Person, then the
proportionate amount of such Units subject to such Foreclosure shall, for
purposes of any rights or obligations set forth herein, be treated as having
been Transferred by such Member to a third party that is not an Affiliate of
such Member.

(ii) Notwithstanding Section 9.3(b)(i), the EXCO Member shall not Transfer all
or any portion of its Units (except pursuant to a Permitted Transfer, Bona Fide
Pledge or Foreclosure) without the prior written consent of the Harbinger Member
(which such consent shall not be unreasonably withheld, delayed or conditioned);
provided, that for so long as EXCO or another member of EXCO Group remains an
operator under either of the Operating Agreements, it shall not be deemed
unreasonable for the Harbinger Member to withhold its consent to any such
Transfer by the EXCO Member (except pursuant to a Permitted Transfer, Bona Fide
Pledge or Foreclosure or following a Qualified Public Offering) if the
transferee does not have, prior to such Transfer, the same or better credit
ratings (by any “nationally recognized statistical rating organization,” as such
term is defined by the SEC for purposes of Rule 436(g)(2) under the Securities
Act) and substantially the same operational capability as EXCO.

 

41



--------------------------------------------------------------------------------

(c) In the event that a Transfer of Units under this Agreement subject to
Section 9.4, 9.5 or 9.7 occurs in connection with a Transfer of Common Units or
other Limited Partner Interests of the Partnership subject to similar rights of
first refusal, tag-along rights or drag-along rights under the Partnership
Agreement, such rights shall be exercised substantially concurrently with the
rights under the foregoing sections of this Agreement.

9.4 Right of First Refusal.

(a) Any Member seeking to Transfer Units (a “Transferring Member”), other than
in a Permitted Transfer, Bona Fide Pledge or Foreclosure pursuant to
Section 9.3(b), shall be subject to the provisions of Sections 9.4(b) through
9.4(i) in connection with the Transfer of such Units.

(b) If a Transferring Member subject to this Section 9.4(b) desires to Transfer
all or any portion of its Units to any Person (other than pursuant to a
Permitted Transfer, Bona Fide Pledge or Foreclosure), the Transferring Member
shall give written notice (the “Seller’s Notice”) to the Founder Member Groups
that own a Percentage Interest of at least 25% of the outstanding Units (except,
if the Transferring Member is a member of one of the Founder Member Groups, its
own Founder Member Group) (the “ROFR Holders”) at least thirty (30) days prior
to the closing of the Transfer (such period herein referred to as the “First
Refusal Period”), stating that the Transferring Member intends to make such
proposed Transfer, identifying the material terms and conditions of such
Transfer, including the name and address of the prospective purchaser or
transferee (the “Proposed Transferee”), the number of Units proposed to be sold
or acquired pursuant to the offer (the “First Refusal Interests”) and the per
Unit purchase price which the Proposed Transferee has offered to pay for the
First Refusal Interests (the “Sale Price”). A copy of the offer, if available,
shall be attached to the Seller’s Notice.

 

42



--------------------------------------------------------------------------------

(c) Each ROFR Holder shall have the irrevocable right and option to purchase all
but not less than all of the First Refusal Interests at the Sale Price and on
terms no less favorable to the Transferring Member than those set forth in the
Seller’s Notice prior to the expiration of the First Refusal Period. Within
twenty (20) days following delivery of the Seller’s Notice (the “First Refusal
Notice Deadline”), each ROFR Holder shall have the right to deliver a written
notice (“First Refusal Notice”) to the Transferring Member stating whether it
elects to exercise its option under this Section 9.4, and such notice shall
constitute an irrevocable commitment to purchase the First Refusal Interests on
the terms set forth in the Seller’s Notice.

(d) If the ROFR Holders do not elect to purchase all of the First Refusal
Interests prior to the expiration of the First Refusal Notice Deadline or notify
the Transferring Member that they do not wish to purchase all of the First
Refusal Interests pursuant to Section 9.4(c), then, subject to this Article IX,
the Transferring Member shall be free, for a period of ninety (90) calendar days
from the date of the expiration of the First Refusal Period, to Transfer all
such First Refusal Interests to the Proposed Transferee (i) at a price per Unit
equal to or greater than the Sale Price and upon terms no more favorable to the
Proposed Transferee than those specified in the Seller’s Notice and (ii) subject
to the terms and restrictions of this Agreement, including as set forth in this
Article IX. Any proposed Transfer of such First Refusal Interests by the
Transferring Member after the end of such 90-day period or any change in the
terms of the proposed Transfer as set forth in the Seller’s Notice that are more
favorable to the Proposed Transferee shall require a new Seller’s Notice to be
delivered to the ROFR Holders and shall give rise anew to the rights provided in
the preceding paragraphs in this Section 9.4.

(e) If the ROFR Holders elect to purchase all of the First Refusal Interests set
forth in the Seller’s Notice, such ROFR Holders shall have the right to purchase
all, but not less than all, of the First Refusal Interests for cash
consideration whether or not part or all of the consideration specified in the
Seller’s Notice is other than cash. If part or all of the consideration to be
paid for the First Refusal Interests as stated in the Seller’s Notice is other
than cash, the price stated in such Seller’s Notice shall be deemed to be the
sum of the cash consideration, if any, specified in such Seller’s Notice, plus
the fair market value of the non-cash consideration. The fair market value of
the non-cash consideration shall be determined by the Board; provided, that if
the Board does not or is unable to make such a determination of fair market
value, such determination of fair market value shall be made by a Valuation Firm
selected by the Board, and such Valuation Firm shall be engaged and paid by the
Company. The determination of fair market value by such Valuation Firm (or, if
such Valuation Firm determines a range of fair market values, the mid-point of
such range) shall be final and binding on the Transferring Member and the ROFR
Holders; provided, that, in the event of a disagreement with the determination
of such Valuation Firm (but not any determination of the Board), the
Transferring Member may elect to withdraw the Transfer of the First

 

43



--------------------------------------------------------------------------------

Refusal Interests, in which case the Transferring Member may not Transfer
(including pursuant to a new First Refusal Notice) any First Refusal Interests
during the ninety (90) day period immediately following the date of such
withdrawal.

(f) If the Transferring Member receives a First Refusal Notice from more than
one ROFR Holder entitled to purchase the First Refusal Interests, each such ROFR
Holder shall be allocated its pro rata portion (based on the Percentage Interest
of Units) of the First Refusal Interests that would have been Transferred to the
Proposed Transferee, unless otherwise agreed to by such ROFR Holders and the
Transferring Member.

(g) The closing of the Transfer of the First Refusal Interests under this
Section 9.4 will be held at any location agreed to by the Transferring Member
and the ROFR Holder(s) purchasing the First Refusal Interests and on a mutually
acceptable date not more than ninety (90) days after a ROFR Holder delivers a
First Refusal Notice (or if more than one ROFR Holder is purchasing the First
Refusal Interests, a date not more than ninety (90) days following the latest of
the dates that the last electing ROFR Holder delivered its First Refusal
Notice). At any closing contemplated by this Section 9.4, in consideration of
the receipt of the purchase price in immediately available funds, the
Transferring Member shall Transfer to the ROFR Holder(s) all right, title and
interest in and to the First Refusal Interests, free and clear of all Liens,
and, at the request of the ROFR Holder(s), shall execute all other documents and
take other actions as may be reasonably necessary or desirable to effectuate the
Transfer of the First Refusal Interests and to carry out the purposes of this
Agreement.

(h) Notwithstanding the foregoing paragraphs in this Section 9.4, in the event
that the Harbinger Member exercises its Drag-Along Rights as provided in
Section 9.7, the EXCO Member may only exercise its rights under this Section 9.4
if the EXCO Member offers to purchase all of the Units, Common Units and other
Limited Partner Interests held in the aggregate by the Harbinger Group at a
price no less than 2% higher than the price offered by the Drag-Along Transferee
for such securities and upon terms no less favorable than those offered by the
Drag-Along Transferee.

(i) Notwithstanding anything contained in this Section 9.4 to the contrary,
there shall be no liability on the part of the Transferring Member to the
Founder Member Groups entitled to a Seller’s Notice if the Transfer of First
Refusal Interests pursuant to this Section 9.4 is not consummated for any
reason. Whether to effect a Transfer of First Refusal Interests by the
Transferring Member to a Proposed Transferee is in the sole and absolute
discretion of such Transferring Member.

 

9.5 Tag-Along Rights.

(a) If any Member proposes to Transfer all or any portion of its Units to any
Person other than through a Permitted Transfer, Bona Fide Pledge or Foreclosure
(a “Tag-Along Sale”), such Member (the “Initiating Holder”)

 

44



--------------------------------------------------------------------------------

shall provide to each Founder Member Group holding the same class of Equity
Interests of the Company that are subject to the Tag-Along Sale (except, if the
Initiating Holder is a member of one of the Founder Member Groups, its own
Founder Member Group) notice of the terms and conditions of such proposed
Transfer (the “Tag-Along Notice”) (which notice may also be given concurrent
with any Seller’s Notice) and offer such other Founder Member Groups the
opportunity to participate in such Transfer with respect to their Units of the
same class of Units that are subject to the Tag-Along Sale in accordance with
this Section 9.5 (each such electing Founder Member Group, a “Tagging Holder”)
by including in the proposed Transfer a number of the Tagging Holder’s Units not
to exceed the Tagging Holder’s pro rata portion (based on the Percentage
Interest of Units that are subject to the Tag-Along Sale) of the Units being
Transferred in the Tag-Along Sale. No Tagging Holder may (i) Transfer a greater
percentage of its Units than the Initiating Holder is Transferring or
(ii) Transfer a class of Equity Interests of the Company different than the
Initiating Holder.

(b) The Tag-Along Notice shall identify the consideration for which the Transfer
is proposed to be made, and all other material terms and conditions of the
Tag-Along Sale, including the form of the proposed agreement, if any.

(c) From the date of its receipt of the Tag-Along Notice, each Tagging Holder
shall have the right (a “Tag-Along Right”), exercisable by written notice (the
“Tag-Along Response Notice”) given to the Initiating Holder within (i) ten
(10) days after the end of the First Refusal Period, if the Tag-Along Notice is
given during the First Refusal Period, or (ii) ten (10) days after its receipt
of the Tag-Along Notice (the “Tag-Along Notice Period”), to request that the
Initiating Holder include in the proposed Transfer such number of Units held by
such Tagging Holder as permitted by this Section 9.5.

(d) Each Tag-Along Response Notice shall include wire transfer instructions for
payment of the purchase price for the Units to be Transferred in such Tag-Along
Sale and a limited power of attorney authorizing the Initiating Holder to
Transfer such Tagging Holder’s Units that are subject to the Tag-Along Sale at a
price and on terms set forth in the Tag-Along Notice. Delivery of the Tag-Along
Response Notice to the Initiating Holder shall constitute an irrevocable
exercise and acceptance of the Tag-Along Right by such Tagging Holder. If any
Tagging Holder accepts the terms of the Tag-Along Notice, the Initiating Holder
shall, to the extent necessary, reduce the number of Units it otherwise would
have included in such proposed Tag-Along Sale so as to permit the Tagging
Holders to include in the Tag Along Sale a number of Units that they are
entitled to include pursuant to this Section 9.5. Each Tagging Holder shall
promptly execute all other documents required to be executed in connection with
such Tag-Along Sale.

(e) If, within ninety (90) days after delivery of the Tag-Along Response Notice,
the Initiating Holder has not completed the Transfer of its Units on
substantially the same terms and conditions set forth in the Tag-Along Notice,
the Initiating Holder

 

45



--------------------------------------------------------------------------------

shall (i) return to each Tagging Holder any documents in the possession of the
Initiating Holder executed by the Tagging Holders in connection with the
proposed Tag-Along Sale and (ii) not conduct any Transfer of its Units without
again complying with this Section 9.5.

(f) Concurrently with the consummation of the Tag-Along Sale, the Initiating
Holder shall (i) notify the Tagging Holders of the consummation of such
Tag-Along Sale, (ii) remit to each Tagging Holder the total consideration for
the Units that such Tagging Holder Transferred pursuant to the Tag-Along Sale
and (iii) promptly after the consummation of the Tag-Along Sale, furnish such
other evidence of the completion and the date of completion of such Transfer and
the terms thereof as may be reasonably requested by the Tagging Holders.

(g) If at the termination of the Tag-Along Notice Period any Member has not
elected to participate in the Tag-Along Sale, such Member shall be deemed to
have waived its rights under this Section 9.5 with respect to the Transfer of
its Units pursuant to such Tag-Along Sale.

(h) Notwithstanding anything contained in this Section 9.5 to the contrary,
there shall be no liability on the part of the Initiating Holder to the Tagging
Holders if the Transfer of Units pursuant to this Section 9.5 is not consummated
for any reason. Whether to effect a Transfer of Units by the Initiating Holder
is in the sole and absolute discretion of such Initiating Holder.

(i) In connection with a Tag-Along Sale, each Tagging Holder who exercises
Tag-Along Rights will execute such documents, and make such representations,
warranties, covenants and indemnities, as are (and when) executed and made by
the Initiating Holder, provided that any such indemnification or similar
obligations will be apportioned pro rata among the Members participating in the
Tag-Along Sale based on the net proceeds received by them, other than with
respect to representations made individually by a Member (e.g., as to such
Member’s title to the applicable securities and the Transfer of such securities
free and clear of all Liens, and with respect to such Member’s existence, power
and authority to effect such Transfer, the due execution and enforceability of
the relevant documents against such Member, the absence of conflicts or required
consents, absence of litigation with respect to such Member relating to such
transaction and absence of obligations with respect to brokers’ fees). In
connection with a Tag-Along Sale, each participating Member will also
(A) consent to and raise no objections against the Tag-Along Sale or the process
pursuant to which the Tag-Along Sale was arranged, (B) waive any dissenter’s
rights and other similar rights, (C) take all actions reasonably required or
desirable or requested by the Initiating Holder to consummate such Tag-Along
Sale, and (D) comply with the terms of the documentation relating to such
Tag-Along Sale. In connection with a Tag-Along Sale, the Company will use
commercially reasonable efforts to, and cause any Officer to, take all actions
reasonably necessary and appropriate to facilitate such Tag-Along Sale.
Notwithstanding anything contained in this Section 9.5 to the contrary, the
rights and obligations of the Members to participate in a Tag-Along Sale are
subject to the following conditions:

(i) upon the consummation of such Tag-Along Sale, all of the Members
participating therein will receive the same form and amount of consideration per
Unit, and, except for such consideration, no Initiating Holder or Tagging Holder
(each, a “Participating Holder”) will receive any other payments of any nature
whatsoever from the Transferee in connection with or arising from the Tag-Along
Sale; and

(ii) no Participating Holder (other than the Initiating Holder) shall be
obligated to pay any expenses incurred in connection with any unconsummated
Tag-Along Sale, and each Participating Holder shall be obligated to pay only its
pro rata share (based on the number of Units Transferred) of expenses incurred
in connection with a consummated Tag-Along Sale to the extent such expenses are
incurred for the benefit of all such Participating Holders and are not otherwise
paid by the Company.

 

46



--------------------------------------------------------------------------------

9.6 Preemptive Rights.

(a) Subject to and without limiting Section 5.15, the Company grants to each
Member who is part of a Founder Member Group (a “PR Holder”), and each PR Holder
shall have the right to purchase, in accordance with the procedures set forth
herein, up to such PR Holder’s pro rata portion (based on Percentage Interest of
Units immediately prior to the time of sale) of any New Interests that the
Company may, from time to time, propose to issue and sell (hereinafter referred
to as the “Preemptive Rights”).

(b) If the Company proposes to issue and sell New Interests, the Company shall
notify each PR Holder in writing with respect to the proposed New Interests to
be issued and sold (the “New Interests Notice”). Each New Interests Notice shall
set forth: (i) the number of New Interests proposed to be issued and sold by the
Company and their purchase price; (ii) each PR Holder’s pro rata portion of New
Interests and (iii) any other material terms and conditions, including any
applicable regulatory requirements, and, if known, the expected date of
consummation of the issuance and sale of the New Interests (which date, in any
event shall be no earlier than forty-five (45) days following the date of
delivery of the New Interests Notice).

(c) Each PR Holder shall be entitled to exercise its Preemptive Right to
purchase such New Interests by delivering an irrevocable written notice to the
Company within thirty (30) days from the date of receipt of any New Interests
Notice specifying the number of New Interests to be subscribed, which in any
event can be no greater than such PR Holder’s pro rata portion of such New
Interests, at the price and on the terms and conditions specified in the New
Interests Notice.

(d) Each PR Holder exercising its right to purchase its entire pro rata portion
of New Interests being issued (each, a “Subscribing Member”) shall have a right
of over-allotment such that if another PR Holder fails to exercise its
Preemptive Right to purchase its entire pro rata portion of New Interests

 

47



--------------------------------------------------------------------------------

(each, a “Non-Subscribing Member,” including any PR Holder that fails to
exercise its right to purchase its entire pro rata share of Remaining New
Interests, as described below), such Subscribing Member may purchase its pro
rata share, based on the relative percentage ownership of the Units then owned
by the Subscribing Members, of those New Interests in respect to which the
Non-Subscribing Members have not exercised their Preemptive Right (the
“Remaining New Interests”) by giving written notice to the Company within three
(3) Business Days from the date that the Company provides written notice of the
amount of New Interests as to which such Non-Subscribing Members have failed to
exercise their rights thereunder.

(e) If no PR Holder elects within the applicable notice periods described above
to exercise its Preemptive Rights with respect to any of the New Interests
proposed to be issued and sold by the Company, the Company shall have ninety
(90) days after the expiration of all such notice periods to issue and sell or
to enter into an agreement to issue and sell such unsubscribed New Interests
proposed to be sold by the Company, at a price and on terms no more favorable to
the purchaser than those offered to the PR Holders pursuant to this Section 9.6.

(f) No PR Holder will be required to take up and pay for any New Interests
pursuant to its Preemptive Right unless all New Interests (other than those to
be taken up by such PR Holder) are sold, whether to the other PR Holders or
pursuant to Section 9.6(e).

(g) Each PR Holder may assign its rights to acquire New Interests under this
Section 9.6 to, and such rights may be exercised on behalf of such PR Holder by,
any 100% Affiliate of such PR Holder to whom such PR Holder would have been
permitted to Transfer such New Interests immediately following such PR Holder’s
acquisition thereof.

9.7 Drag-Along Rights.

(a) General. Subject to prior compliance with Sections 9.3 and 9.4, after the
third anniversary of the Closing Date, if any Drag-Along Founder Member Group
elects to consummate a Transfer of Units to any Person or Persons (except
pursuant to a Permitted Transfer, Bona Fide Pledge or Foreclosure)
(collectively, a “Drag-Along Transferee”) in a bona fide arm’s-length
transaction or series of related transactions (including by way of a purchase
agreement, tender offer, merger or other business combination transaction or
otherwise) pursuant to which all, but not less than all, of the Units, the
Common Units and other Limited Partner Interests held in the aggregate by such
Drag-Along Founder Member Group would be Transferred to such Drag-Along
Transferee (subject to allowance for “rollover” transactions in which the
Drag-Along Founder Member Group and its Affiliates continue to hold no more than
20% of the equity in the Company and the Partnership, or their successor entity
or entities, following completion of such transactions), such Drag-Along Founder
Member Group shall have the right (a “Drag-Along Right”), upon the

 

48



--------------------------------------------------------------------------------

terms and subject to the conditions of this Section 9.7, to require all other
Members to Transfer all, but not less than all, of the Units, Common Units and
other Limited Partner Interests held by such other Members to such Drag-Along
Transferee; provided, however, that the Drag-Along Founder Member Group must
hold at least 25% of the Units and at least 60% of the Limited Partner Interests
(as defined in the Partnership Agreement) in the Partnership to exercise its
Drag-Along Rights; provided, further, that such Drag-Along Founder Member Group
must also exercise its drag-along rights under the Partnership Agreement; and
provided, further, that if all or a portion of the consideration to be received
in connection with the Drag-Along Sale consists of securities of the Drag-Along
Transferee or another Person, such securities must be listed on a National
Securities Exchange and be (x) issued pursuant to an effective registration
statement under the Securities Act or (y) subject to a demand registration
rights agreement with all Members receiving such securities, on reasonable and
customary terms (including mutual indemnities and piggyback registration rights)
and providing for the issuer to use commercially reasonable efforts to register
(upon the request of any Member) under the Securities Act the resale of all such
securities received by all Members.

(i) Subject to Section 9.7(b), each Member will Transfer all of the Units it is
required to Transfer in connection with the valid exercise of Drag-Along Rights
by a Drag-Along Founder Member Group on the same terms (other than aggregate
price) and conditions applicable to, and for the same type of consideration
payable to, each member of the Drag-Along Founder Member Group, at the price
calculated in accordance with Section 9.7(a)(ii) (a “Drag-Along Sale”); and

(ii) The aggregate purchase price payable for the Units purchased by a
Drag-Along Transferee will be allocated, paid and distributed among the Members
participating in such Drag-Along Sale based on the Percentage Interest of each
such Member. The aggregate net purchase price payable in respect of Units of the
Company, Common Units and any other Partnership Interests in a Drag-Along Sale
pursuant to this Section 9.7 and pursuant to the Partnership Agreement shall be
allocated among such securities in the same manner as such amount would be
distributed among the holders of such securities in a liquidation of the
Partnership followed by a liquidation of the Company.

(b) Terms of Sale. In connection with a Drag-Along Sale, each Member subject
thereto will execute such documents, and make such representations, warranties,
covenants and indemnities with respect to the matters set forth below, as are
(and when) executed and made by the applicable Drag-Along Founder Member Group,
and will take and cause its Affiliates to take, and cause any Director
designated to the Board by such Member, if applicable, to take, any and all
other actions as may be reasonably necessary or advisable to consummate the
Drag-Along Sale; provided, that any indemnification or similar obligations will
be apportioned pro rata among the Members participating in the Drag-Along Sale
based on the net proceeds received by them, other than with respect to
representations and covenants made individually by a Member. In connection with
a Drag-Along Sale, each Member subject thereto will also (A) consent to and
raise no objections against the Drag-Along Sale or the process pursuant to which
the Drag-Along

 

49



--------------------------------------------------------------------------------

Sale was arranged, (B) waive any dissenter’s rights and other similar rights,
(C) take all actions reasonably required or desirable or requested by the
Drag-Along Founder Member Group to consummate such Drag-Along Sale, (D) comply
with the terms of the documentation relating to such Drag-Along Sale and (E) use
commercially reasonable efforts to cause any Director designated to the Board by
such Member, if applicable, to facilitate and take, and cause the Company to
facilitate and take, the actions described in the foregoing clauses (A) through
(D). In connection with any Drag-Along Sale, no Member required to participate
in such Drag-Along Sale shall be required to make any representations or
warranties in connection with such Transfer, other than representations or
warranties made individually by such Member as to such Member’s title to the
applicable securities and the Transfer of such securities free and clear of all
Liens, and with respect to such Member’s existence, power and authority to
effect such Transfer, the due execution and enforceability of the relevant
documents against such Member, the absence of conflicts or required consents,
absence of litigation with respect to such Member relating to such transaction
and absence of obligations with respect to brokers’ fees.

(c) Drag-Along Notice. The rights set forth in this Section 9.7 will be
exercised by the Drag-Along Founder Member Group giving written notice (the
“Drag-Along Notice”) to the other Members, at least thirty (30) Business Days
prior to the date on which the Drag-Along Founder Member Group expects to
consummate the Drag-Along Sale. In the event that the terms and/or conditions
set forth in the Drag-Along Notice are thereafter amended in any material
respect, such Drag-Along Founder Member Group will promptly give written notice
(an “Amended Drag-Along Notice”) of the amended terms and conditions of the
proposed Transfer to each of the other Members. The Drag-Along Founder Member
Group shall cause each Drag-Along Notice and Amended Drag-Along Notice to set
forth: (i) the name and address of the Drag-Along Transferee, (ii) the proposed
amount and form of consideration and terms and conditions of payment offered by
the Drag-Along Transferee and (iii) all other material terms of the proposed
transaction, including the expected closing date of the transaction, and the
Drag-Along Founder Member Group shall provide copies of the definitive documents
and agreements relating to the Drag-Along Sale to the other Members reasonably
in advance of the consummation of such Drag-Along Sale; provided, that any such
document or agreement to which the other Members are not a party may be redacted
to exclude provisions not directly relevant, in the Drag-Along Founder Member
Group’s reasonable discretion, to the other Members.

(d) Accredited Investor. Notwithstanding anything to the contrary in this
Section 9.7, if the consideration in a Drag-Along Sale includes securities with
respect to which no registration statement covering the issuance of such
securities has been declared effective under the Securities Act and which may
not be resold pursuant to Rule 144 (or are subject to volume limitations
thereunder), each Member that is not then an Accredited Investor (without regard
to Rule 501(a)(4) under the Securities Act) may be required (notwithstanding
Section 9.7(a)(i)), at the request and election of the Drag-Along Founder Member
Group, to (i) appoint a purchaser representative (as such term is defined

 

50



--------------------------------------------------------------------------------

in Rule 501 under the Securities Act) reasonably acceptable to such Members or
(ii) accept cash in lieu of any securities such non-Accredited Investor would
otherwise receive in an amount equal to the fair market value of such securities
as determined by the Board in its reasonable judgment.

(e) Fair Market Value. If some or all of the consideration received in
connection with a Drag-Along Sale is other than cash, then such consideration
shall be deemed to have a dollar value equal to the fair market value of such
consideration as determined by the Board; provided, that if the Board does not
or is unable to make such a determination of fair market value, such
determination of fair market value shall be made by a Valuation Firm selected by
the Board, and such firm shall be engaged and paid by the Company. The
determination of fair market value by such Valuation Firm (or, if such Valuation
Firm determines a range of fair market values, the mid-point of such range)
shall be final and binding on all parties.

9.8 Change of Control.

(a) Change of Control of EXCO. Upon a Change of Control of EXCO, the Harbinger
Member shall have the right, exercisable until the expiration of six months
following notice to the Harbinger Member by the EXCO Member of the Change of
Control of EXCO, to acquire all, but not less than all, of the Units of the EXCO
Member for Fair Market Value.

(b) Change of Control of Harbinger. If, within a twelve-month period following a
Change of Control of Harbinger, the Harbinger Directors on the Board cause the
Partnership to reject each opportunity relating to Partnership Appropriate Oil
and Gas Properties presented to the Partnership by the EXCO Group reasonably and
in good faith and substantially consistent with past practice and (i) such
opportunity is reasonably expected to be accretive to the Partnership on a per
Common Unit basis and (ii) the Partnership has available borrowing capacity
under any then-existing credit facility, cash on hand and other sources of
secured debt financing reasonably available to consummate such opportunity, the
EXCO Member shall have the right, exercisable until the expiration of six months
following the twelve-month anniversary of the Change of Control of Harbinger, to
acquire all, but not less than all, of the Units, Common Units and any other
Limited Partner Interests held by the Harbinger Group for Fair Market Value.

(c) Change of Control of Other Members. Upon a Change of Control of any Member
other than the Harbinger Member or the EXCO Member, the Harbinger Member and the
EXCO Member shall each have the right, exercisable until the expiration of six
months following notice to the Board of the Change of Control of such Member, to
acquire all, but not less than all, of the Units of such Member for Fair Market
Value.

 

51



--------------------------------------------------------------------------------

9.9 Expenses. Each Member shall bear its own expenses incurred in connection
with this Article IX, and any Member effecting a Transfer pursuant to this
Article IX shall reimburse the Company or the Partnership, as the case may be,
for any expenses incurred by the Company or the Partnership in connection
therewith.

9.10 Transfers Generally; Substitute Members.

(a) Additional Procedural Conditions to Transfers. Without limiting
Section 9.3(a), any Transfer of Units shall be valid hereunder only if:

(i) the Transferor and the Transferee execute and deliver to the Company such
documents and instruments of conveyance as may be reasonably requested by the
Board to effect such Transfer and to confirm the agreement of the Transferee to
be bound by the provisions of this Agreement; and

(ii) the Transferor and the Transferee provide to the Board the Transferee’s
taxpayer identification number and any other information reasonably necessary to
permit the Company to file all required federal and state tax returns and other
legally required information statements or returns.

(b) Rights and Obligations of Transferees and Transferors. Subject to
Section 9.10(c), the Transferee of any Transfer of Units permitted pursuant to
this Agreement shall be a Transferee only, and only shall receive, to the extent
Transferred, the Economic Interest associated with the Units so Transferred, and
such Transferee shall not be entitled or enabled to exercise any other rights or
powers of a Member, such other rights, and all obligations relating to, or in
connection with, such Units remaining with the Transferring Member. The
Transferring Member shall remain a Member even if it has Transferred all of its
Units to one or more Transferees until such time as all such Transferees are
admitted to the Company as Substitute Members pursuant to Section 9.10(c), as
applicable. Subject to Section 9.10(c), in the event any Transferee desires to
make a further Transfer of all or any portion of its Units, such Transferee
shall be subject to all of the provisions of this Agreement to the same extent
and in the same manner as the Member who initially held such Units.

(c) Admission of Transferee as Substitute Member. Subject to the other
provisions of this Article IX, a Transferee shall be admitted to the Company as
a Substitute Member following a Transfer of Units in accordance with this
Article IX upon satisfaction of all of the following conditions, upon which the
Transferee shall have all of the rights and powers, and be subject to all of the
restrictions and liabilities, of a Member under the Act and this Agreement with
respect to the Units Transferred: (i) the Transferee shall become a party to
this Agreement as a Member by executing a joinder or counterpart signature page
to this Agreement and executing such other documents and instruments as the
Board may reasonably request for the sole purpose of confirming such
Transferee’s admission as a Member and agreement to be bound by the terms and
conditions of this Agreement and (ii) if requested by the Board, the Transferee
agrees to pay or reimburse, or pays or reimburses, the Company for all
reasonable costs that the Company incurs in connection with the admission of the
Transferee as a Member.

 

52



--------------------------------------------------------------------------------

(d) Effect on Transferor and Company. Upon the admission of a Transferee as a
Substitute Member, (i) the Transferor shall (A) cease to be a Member with
respect to the portion of the Units so Transferred and (B) be released from any
obligations arising after the date of such Transfer with respect to the Units so
Transferred and (ii) subject to Section 9.10(e), the Transferee will become a
Member hereunder with respect to such Units with all the rights and obligations
of a Member held by the Transferor in respect of such Units immediately prior to
the time of Transfer.

(e) Non-Transferable Provisions. Notwithstanding anything to the contrary
contained herein, the rights and obligations of this Agreement that refer
specifically to any Founder Member Group or member of a Founder Member Group
(the “Non-Transferable Provisions”) shall be personal to such Founder Member
Group or member of a Founder Member Group and may not be Transferred without the
written consent of each Founder Member Group other than pursuant to Affiliate
Transfers. Immediately following any Transfer of a Unit by a member of a Founder
Member Group in a manner pursuant to which the Non-Transferable Provisions are
not Transferred, the Non-Transferable Provisions shall continue to apply solely
with respect to that portion, if any, of such Founder Member Group’s Units
retained by such Founder Member Group. For the avoidance of doubt,
Non-Transferable Provisions include, but are not limited to, the rights and
obligations set forth in Section 9.4, Section 9.5, Section 9.6, Section 9.7 and
Section 9.8.

9.11 Closing Date. Any Transfer and any related admission of a Person as a
Member in compliance with this Article IX shall be deemed effective on such date
that the Transferee or successor in interest complies with the requirements of
this Agreement.

9.12 Effect of Incapacity. Except as otherwise provided herein, the Incapacity
of a Member shall not dissolve or terminate the Company. In the event of such
Incapacity, the executor, administrator, guardian, trustee or other personal
representative of the Member that has experienced such Incapacity shall be
deemed to be the assignee of such Member’s Economic Interest and may, subject to
the terms and conditions set forth in this Article IX, become a Substitute
Member.

9.13 No Appraisal Rights. No Member shall be entitled to any valuation,
appraisal or similar rights with respect to such Member’s Units, whether
individually or as part of any class or group of Members, in the event of a
merger, consolidation, sale of the Company or other transaction involving the
Company or its securities unless such rights are expressly provided by the
agreement of merger, agreement of consolidation or other document effectuating
such transaction.

 

53



--------------------------------------------------------------------------------

9.14 Effect of Non-Compliance.

(a) Improper Transfers Void. ANY ATTEMPTED TRANSFER NOT STRICTLY IN ACCORDANCE
WITH THE PROVISIONS OF THIS ARTICLE IX WILL BE VOID AB INITIO AND OF NO FORCE OR
EFFECT WHATSOEVER, PROVIDED, THAT ANY SUCH ATTEMPTED TRANSFER MAY BE A BREACH OF
THIS AGREEMENT, NOTWITHSTANDING THAT SUCH ATTEMPTED TRANSFER IS VOID.

(b) Other Consequences. Without limiting the foregoing, if any Unit or
Certificate representing a Unit is purported to be Transferred in whole or in
part in contravention of this Article IX, the Person to whom such purported
Transfer was made shall not be entitled to any rights as a Member whatsoever,
including any of the following rights:

(i) to participate in the management, business or affairs of the Company;

(ii) to receive any reports pursuant to Section 6.2 or obtain information
concerning the Company pursuant to Section 6.3 or any other provision hereof;

(iii) to inspect or copy the Company’s books or records;

(iv) to receive any Economic Interest in the Company; or

(v) to receive upon the dissolution and winding up of the Company the net amount
otherwise distributable to the Transferor pursuant to Section 10.2(c)(iii)
hereof.

ARTICLE X

DISSOLUTION, LIQUIDATION AND TERMINATION

10.1 Dissolution. The Company will dissolve and its affairs will be wound up
only upon (i) the consent of the Directors in accordance with Section 5.7, or
(ii) upon the closing of a Drag-Along Sale. For the avoidance of doubt, the
bankruptcy, liquidation or dissolution of any Member or any Affiliate of any
Member or the occurrence of any other event that terminates the continued
membership of any Member shall not cause the Company to be dissolved or its
affairs to be wound up, and upon the occurrence of any such event, the Company
shall be continued without dissolution. The provisions of Article X shall
survive the dissolution, liquidation, winding up and termination of the Company.

10.2 Liquidation and Termination. On dissolution of the Company, a majority of
the Board may appoint one or more other Persons as liquidator(s). The liquidator
will proceed diligently to wind up the affairs of the Company and liquidate the
Company’s assets and make final distributions as provided herein.

 

54



--------------------------------------------------------------------------------

The costs of liquidation will be borne as a Company expense. Until final
distribution, the liquidator will continue to operate the Company properties
with all of the power and authority of the Members. Subject to Section 18-804 of
the Act, the steps to be accomplished by the liquidator are as follows:

(a) Accounting. As promptly as possible after dissolution and again after final
liquidation, the liquidator will cause a proper accounting to be made by a
recognized firm of certified public accountants of the Company’s assets,
liabilities and operations through the last day of the calendar month in which
the dissolution occurs or the final liquidation is completed, as applicable;

(b) Payments. The liquidator will pay from Company funds all of the debts and
liabilities of the Company (including all expenses incurred in liquidation) or
otherwise make adequate provision therefor (including the establishment of a
cash escrow fund for contingent liabilities in such amount and for such term as
the liquidator may reasonably determine); and

(c) Disposition of Assets. The Company will dispose of all remaining assets as
follows:

(i) the liquidator may sell any or all Company property, and any resulting gain
or loss from each sale will be computed and allocated to the Members pursuant to
Section 4.2;

(ii) with respect to all Company property that has not been sold, the fair
market value of that property will be determined by the liquidator and the
Capital Accounts of the Members will be adjusted to reflect the manner in which
the unrealized income, gain, loss and deduction inherent in property that has
not been reflected in the Capital Accounts previously would be allocated among
the Members if there were a taxable Transfer of that property for the fair
market value of that property on the date of distribution; and

(iii) thereafter, Company property will be distributed among the Members in
accordance with their respective positive Capital Account balances. All
distributions made pursuant to this clause (iii) will be made by the end of such
taxable year (or, if later, within ninety (90) days after the date of such
liquidation).

(d) Distributions. All distributions in kind to the Members will be made subject
to the liability of each distributee for its allocable share of costs, expenses
and liabilities theretofore incurred or for which the Company has committed
prior to the date of termination, and those costs, expenses and liabilities will
be allocated to the distributee pursuant to this Section 10.2.

(e) Cancellation of Filing. On completion of the distribution of Company assets
as provided herein, the Company will be terminated, and the Board (or such other
Person or Persons as may be required) will cause the cancellation of any other
filings made as provided in Section 1.6 and will take such other actions as may
be necessary to terminate the Company.

 

55



--------------------------------------------------------------------------------

ARTICLE XI

DEVELOPMENT AND ACQUISITION OPPORTUNITIES

11.1 Partnership Business Opportunities. The provisions of this Article XI shall
terminate and be of no further force or effect upon the earliest to occur of
(i) twelve months following a Change of Control of EXCO or Change of Control of
Harbinger, (ii) the Harbinger Member exercises the Full Special Committee
Control Rights, (iii) a member of the EXCO Member Group no longer serves as an
operator under both Operating Agreements, or (iv) either (A) the EXCO Member no
longer owns any Units, (B) the Harbinger Member no longer owns any Units or
(C) the Harbinger Member Transfers 25% or more of the outstanding Units to a
Competitor (other than a 100% Affiliate).

(a) If the EXCO Group or the Harbinger Group desires to purchase, acquire or
otherwise obtain any Partnership Appropriate Oil and Gas Properties (other than
from a wholly owned Affiliate of the EXCO Group or the Harbinger Group, as
applicable), the EXCO Group or the Harbinger Group, as applicable, shall give
written notice (the “Acquisition First Refusal Notice”) to the Partnership and
the Company at least forty (40) days prior to the closing of the acquisition,
stating that it intends to purchase such Partnership Appropriate Oil and Gas
Properties and identifying the Partnership Appropriate Oil and Gas Properties
and material terms and conditions of such purchase, including the name and
address of the prospective seller or sellers, the proposed purchase price and
all other information reasonably requested by the Partnership regarding the
proposed acquisition. For a period of thirty (30) days from the date of receipt
of the Acquisition First Refusal Notice and all reasonably requested
information, the Partnership shall have an irrevocable right and option to agree
to purchase all but not less than all of such Partnership Appropriate Oil and
Gas Properties either (at the discretion of either the EXCO Group or the
Harbinger Group, as applicable) (i) from the seller or sellers of such
Partnership Appropriate Oil and Gas Properties (such opportunity, an
“Outstanding Acquisition Opportunity”) or (ii) from the EXCO Group or the
Harbinger Group, as applicable, following such Member Group’s acquisition of
such Partnership Appropriate Oil and Gas Properties (such opportunity, a
“Completed Acquisition Opportunity”), in each case, upon substantially the same
terms and the same price as payable or paid by the EXCO Group or the Harbinger
Group, as applicable, for such Partnership Appropriate Oil and Gas Properties
(with the allocation of price for any acquisitions of such Partnership
Appropriate Oil and Gas Properties with other oil and gas properties to be made
in good faith after giving effect to any tax consequences to the EXCO Group or
the Harbinger Group, as applicable, of such disposition to the Partnership by
the EXCO Group or the Harbinger Group, as applicable). Any dispute regarding the
allocation of price in accordance with the foregoing sentence shall be resolved
in accordance with Section 11.1(f).

 

56



--------------------------------------------------------------------------------

(b) If the EXCO Group or the Harbinger Group desires to sell, transfer or
otherwise dispose of any Partnership Appropriate Oil and Gas Properties to any
Person (other than to a wholly owned Affiliate of the EXCO Group or the
Harbinger Group, as applicable), the EXCO Group or the Harbinger Group, as
applicable, shall give written notice (the “Disposition First Refusal Notice”)
to the Partnership at least forty (40) days prior to the closing of the sale,
stating that it intends to sell such Partnership Appropriate Oil and Gas
Properties and identifying the Partnership Appropriate Oil and Gas Properties
and material terms and conditions of such sale, including the name and address
of the prospective buyer or buyers, the proposed purchase price and all other
information reasonably requested by the Partnership regarding the proposed sale.
For a period of thirty (30) days from the date of receipt of the Disposition
First Refusal Notice and all reasonably requested information, the Partnership
shall have an irrevocable right and option to purchase all but not less than all
of such Partnership Appropriate Oil and Gas Properties (such opportunity, a
“Disposition Opportunity”) from the EXCO Group or the Harbinger Group, as
applicable, upon substantially the same terms as those offered by the acquiring
Person and at a price no less than 2% higher than the price offered by the
acquiring Person.

(c) Notwithstanding anything herein to the contrary, Sections 11.1(a) and
(b) shall not apply to (and any Outstanding Acquisition Opportunity, Completed
Acquisition Opportunity and Disposition Opportunity shall not include): (i) any
other Oil and Gas Properties included in any package sale or larger transaction
involving the sale of both Partnership Appropriate Oil and Gas Properties and
other Oil and Gas Properties, (ii) Partnership Appropriate Oil and Gas
Properties that are part of a package sale or larger transaction in which the
Partnership Appropriate Oil and Gas Properties constitute less than 20% of the
overall value of the sale or transaction, (iii) any sale, directly or
indirectly, of all or substantially all of the assets of either Founder Member
Group or (iv) any acquisition or proposed acquisition of an entity by a Member
Group in which the Partnership Appropriate Oil and Gas Properties owned by such
entity constitute one-third or less of the overall value of the Oil and Gas
Properties owned by such entity.

(d) For the avoidance of doubt, it shall be a condition to the closing of any
purchase by the Partnership, pursuant to this Article XI, of any Partnership
Appropriate Oil and Gas Properties, which are subject to maintenance of uniform
interest provisions or other required consents, that appropriate waivers or
consents have been obtained or waived at or prior to the consummation of the
Partnership’s purchase of such Partnership Appropriate Oil and Gas Properties.

(e) The EXCO Group shall discuss with, and provide to, the Partnership at least
monthly information regarding (a) any proposed Outstanding Acquisition
Opportunities and Completed Acquisition Opportunities being pursued by the EXCO
Group and (b) proposed Disposition Opportunities by the EXCO Group. In addition,
the EXCO Group will use its commercially reasonable efforts to discuss with the
Partnership from time to time acquisition and disposition opportunities of Oil
and Gas Properties that meet most, but not all, of the criteria set forth in
subsection (b) of the definition of

 

57



--------------------------------------------------------------------------------

“Partnership Appropriate Oil & Gas Properties” to the extent that such Oil and
Gas Properties are substantially developed and held by producing oil and gas
wells and are characterized by long life, stable production without exploratory
(versus low cost development) opportunities for furthering drilling, which
acquisition and disposition opportunities are considered by the EXCO Group in
its good faith judgment to be suitable for acquisitions by the Partnership or
its Subsidiaries.

(f) If the allocation of price under Section 11.1(a) cannot be agreed upon in
good faith within 15 Business Days after the Partnership gives notice that it
desires to purchase such Partnership Appropriate Oil and Gas Properties, the
Harbinger Member and the EXCO Member will use their commercially reasonable
efforts to agree on the selection of one Valuation Firm to complete, within 21
days of selection, a valuation of the Partnership Appropriate Oil and Gas
Properties (after giving effect to any tax consequences to the EXCO Group or the
Harbinger Group, as applicable), and such Valuation Firm’s valuation of the
Partnership Appropriate Oil and Gas Properties will be binding on the Members.
If the Harbinger Member and the EXCO Member are unable to mutually agree on the
selection of one Valuation Firm, then the Harbinger Member and the EXCO Member
will each select a Valuation Firm to complete, within 21 days of selection, a
valuation of the Partnership Appropriate Oil and Gas Properties (after giving
effect to any tax consequences to the EXCO Group or the Harbinger Group, as
applicable), and such two valuations will be delivered to such Members and the
Partnership at the same time. If the higher of the resulting valuations as
determined by the Valuation Firms in the preceding sentence is not more than 20%
greater than the lower of such resulting valuations, then the value of the
Partnership Appropriate Oil and Gas Properties will be the average of the two
valuations, and if such valuations are more than 20% apart as determined by the
preceding sentence, then a third Valuation Firm will be selected by the first
two Valuation Firms to come up with its own valuation on the basis described
above (within a corresponding 21 day deadline), and the value of the Partnership
Appropriate Oil and Gas Properties will be the average of the two of the three
valuations that are the closest in value (on a dollar basis).

ARTICLE XII

DEFINITIONS

12.1 Definitions. As used in this Agreement, the following terms have the
following meanings:

“100% Affiliate” means (a) with respect to any Person, another Person that has
beneficial ownership of all of the outstanding Equity Interests of such first
Person, has all of its outstanding Equity Interests beneficially owned by such
first Person or has all of its outstanding Equity Interests beneficially owned
by the same Person who has beneficial ownership of all of the outstanding Equity
Interests of such first Person (including for these purposes where the relevant
outstanding Equity Interests are held through a chain of ownership in which each
Person owns all of the outstanding Equity Interests the next relevant Person) or
(b) with respect to any investment fund or similar vehicle, a Person who
Controls, is Controlled by, or is under common Control with, such investment
fund or similar vehicle.

 

58



--------------------------------------------------------------------------------

“Absent Director” has the meaning set forth in Section 5.3(a)(iii).

“Accredited Investor” has the meaning set forth in Section 2.3(h).

“Acquisition First Refusal Notice” has the meaning set forth in Section 11.1(a).

“Act” has the meaning set forth in the Recitals hereto.

“Additional Units” has the meaning set forth in Section 3.6(a).

“Adjusted Capital Account” means, with respect to any Member, the balance, if
any, in such Member’s Capital Account as of the end of the relevant Book Fiscal
Year or other period, after giving effect to the following adjustments:

(a) Add to such Capital Account (i) any amount that such Member is obligated to
contribute to the Company upon liquidation of such Member’s Units and (ii) any
amounts that such Member is obligated to restore or is deemed to be obligated to
restore pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) or the penultimate
sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), as the case
may be; and

(b) Subtract from such Capital Account such Member’s share of the items
described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6). The foregoing definition of
Adjusted Capital Account is intended to comply with the provisions of
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Adjusted Capital Account.

“Administrative Services Agreement” means the Administrative Services Agreement,
dated as of the date hereof, by and among EXCO, the Operating Company, the
General Partner and the Partnership.

“Affiliate” means any Person that is a Subsidiary of, or directly or indirectly,
through one or more intermediaries, Controls, is Controlled by or is under
common Control with, the Person in question; provided, that notwithstanding the
foregoing, (i) each Member and its Affiliates will be deemed not to be
Affiliates of the Company or any of its Subsidiaries and (ii) each Member and
its Affiliates will be deemed not to be an Affiliate of any other Member or its
Affiliates unless there is a basis for such Affiliation independent of such
Members’ respective ownership or Control of the Company.

“Affiliate Contract” means any contract or agreement between the Company or any
of its Subsidiaries (including the Partnership Group), on the one hand, and any
Member or Members or any Affiliate or Affiliates of Members, on the other hand.

 

59



--------------------------------------------------------------------------------

“Affiliate Transfer” means a Transfer by a Member of Units to a 100% Affiliate
of such Member that remains a 100% Affiliate of the Transferor at all times
following such Transfer, it being understood and agreed that if and when such
100% Affiliate ceases to be a 100% Affiliate of such Member, it will be deemed
to be a new Transfer of the Units held by such 100% Affiliate, which would be
subject to Article IX.

“Agreement” means this Amended and Restated Limited Liability Company Agreement,
as executed and as it may be amended, modified, supplemented or restated from
time to time, as the context requires.

“Alternate” has the meaning set forth in Section 5.3(a)(iii).

“Amended Drag-Along Notice” has the meaning set forth in Section 9.7(c).

“Annual Plan” has the meaning set forth in Section 5.8.

“Available Cash” means, with respect to a fiscal quarter, all cash and cash
equivalents of the Company (other than any cash and cash equivalents received by
the Company from the Partnership in respect of any Capital Transaction) at the
end of such quarter less the amount of cash reserves that is necessary or
appropriate in the reasonable discretion of the Board to (a) provide for the
proper conduct of the business of the Company subsequent to such quarter or
(b) comply with applicable Law or any loan agreement, security agreement,
mortgage, debt instrument or other agreement or obligation to which the Company
is a party or by which it is bound or its assets or property is subject;
provided, however, that distributions received by the Company from the
Partnership after the expiration of such quarter but on or before the date of
the Company’s distribution of Available Cash with respect to such quarter shall
be deemed to have been received, for purposes of determining Available Cash,
during such quarter.

“Bank Debt” has the meaning set forth in Section 5.7(a)(vii).

“Bankruptcy Event” means, with respect to any Person, the occurrence of one or
more of the following events: (a) such Person (i) admits in writing its
inability to pay its debts as they become due, (ii) files, or consents or
acquiesces by answer or otherwise to the filing against it of a petition for
relief or reorganization or rearrangement, readjustment or similar relief or any
other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, dissolution, reorganization, moratorium or other similar
law of any jurisdiction, (iii) makes an assignment for the benefit of its
creditors, (iv) consents to the appointment of a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as bankrupt or as insolvent
or to be liquidated, (vi) gives notice to any Governmental Authority of
insolvency or pending insolvency, or (vii) takes corporate action for the
purpose of any of the foregoing; or (b) a court of Governmental Authority of
competent jurisdiction enters an order appointing, without consent by such
Person, a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, or
constituting an order for relief or approving a petition for relief or
reorganization or any other

 

60



--------------------------------------------------------------------------------

petition in bankruptcy or for liquidation or to take advantage of any bankruptcy
or insolvency law of any jurisdiction, or ordering the dissolution, winding-up
or liquidation of such Person, or a petition or involuntary case with respect to
any of the foregoing shall be filed or commenced against such Person. With
respect to any Founder Member Group, a “Bankruptcy Event” shall also include a
Bankruptcy Event of any Significant Subsidiary of such Founder Member Group or
the ultimate parent entity (through direct or indirect ownership or Control) of
such Founder Member Group.

“BG” means BG US Production Company, LLC, a Delaware limited liability company,
and its Affiliates.

“Board” has the meaning set forth in Section 5.1.

“Bona Fide Pledge” has the meaning set forth in Section 9.3(b)(i).

“Book Fiscal Year” has the meaning set forth in Section 1.5.

“Business” has the meaning set forth in Section 1.9.

“Business Day” means a day other than a Saturday, Sunday or other day on which
banks in the State of New York or Texas are required or authorized to close.

“Call Notice” has the meaning set forth in Section 5.14(a).

“Capital Account” means the “Capital Account” maintained for each Member on the
Company’s books and records, which shall be calculated in accordance with the
following:

(a) To each Member’s Capital Account there shall be added (i) such Member’s
Capital Contributions, (ii) such Member’s allocable share of Net Income and any
items in the nature of income or gain that are specially allocated to such
Member pursuant to Section 4.2 or other provisions of this Agreement, (iii) such
Member’s share of Simulated Gain and (iv) the amount of any Company liabilities
assumed by such Member or which are secured by any property distributed to such
Member.

(b) From each Member’s Capital Account there shall be subtracted (i) the amount
of (A) cash and (B) the Gross Asset Value of any Company assets (other than
cash) distributed to such Member (other than any payment of principal and/or
interest to such Member pursuant to the terms of a loan made by the Member to
the Company) pursuant to any provision of this Agreement, (ii) such Member’s
allocable share of Net Loss and any other items in the nature of expenses or
losses that are specially allocated to such Member pursuant to Section 4.2 or
other provisions of this Agreement, (iii) such Member’s share of Simulated
Depletion and Simulated Loss and (iv) liabilities of such Member assumed by the
Company or which are secured by any property contributed by such Member to the
Company.

 

61



--------------------------------------------------------------------------------

(c) The Simulated Basis in each separate Depletable Property owned by the
Company shall be allocated among the Members in accordance with the manner in
which depletable basis is allocated under Section 4.2(c)(ii) of this Agreement.

(d) In the event any interest in the Company is Transferred in accordance with
the terms of this Agreement, the Transferee shall succeed to the Capital Account
of the Transferor to the extent it relates to the Transferred interest.

(e) In determining the amount of any liability for purposes of clauses (a) and
(b) of this definition, there shall be taken into account Code Section 752(c)
and any other applicable provisions of the Code and Regulations.

(f) The foregoing provisions and the other provisions of this Agreement relating
to the maintenance of Capital Accounts are intended to comply with Regulations
Sections 1.704-1(b) and 1.704-2 and shall be interpreted and applied in a manner
consistent with such Regulations. In the event that the Tax Matters Member shall
determine that it is prudent to modify the manner in which the Capital Accounts,
or any additions or subtractions thereto, are computed in order to comply with
such Regulations, the Board may make such modification; provided, that it is not
likely to have a material effect on the amounts distributable to any Member
pursuant to Article X upon the dissolution of the Company. The Board shall also
make (a) any adjustments that are necessary or appropriate to maintain equality
between the Capital Accounts of the Members and the amount of Company capital
reflected on the Company’s balance sheet, as computed for book purposes, in
accordance with Regulations Section 1.704-1(b)(2)(iv)(q), and (b) any
appropriate modifications in the event that unanticipated events might otherwise
cause this Agreement not to comply with Regulations Sections 1.704-1(b) and
1.704-2.

“Capital Contribution” means, with respect to any Member, the total amount of
money contributed, the initial Gross Asset Value of property (other than money)
contributed (or deemed contributed pursuant to Internal Revenue Service Revenue
Ruling 99-5, 1999-1 CB 434) to the capital of the Company by such Member,
whether as an initial Capital Contribution or as an additional Capital
Contribution.

“Capital Contribution Event” has the meaning set forth in Section 5.14(a).

“Capital Transaction” has the meaning set forth in the Partnership Agreement.

“Cause” means (i) the continued failure by an Officer to devote reasonable time
and effort to the performance of his or her duties (other than a failure
resulting from the Officer’s incapacity due to physical or mental illness the
duration of which is less than sixty (60) days on a consecutive basis or one
hundred twenty (120) days on an aggregate basis in any 365-day period) after
written demand for improved performance has been delivered to the Officer by the
Company which specifically identifies how the Officer has not devoted reasonable
time and effort to the performance of his or her duties (provided that no such
demand shall be required if

 

62



--------------------------------------------------------------------------------

demand has previously been provided with respect to a substantially similar
failure), (ii) the willful engaging by the Officer in misconduct which is
substantially injurious to the Company, monetarily or otherwise or (iii) the
Officer’s conviction for committing an act of fraud, embezzlement, theft or
other act constituting a felony (other than traffic related offenses or as a
result of vicarious liability). A termination for Cause shall not include a
termination attributable to (i) bad judgment or negligence on the part of the
Officer other than sustained or habitual negligence or (ii) an act or omission
believed by the Officer in good faith to have been in, or not opposed to, the
best interests of the Company and reasonably believed by the Officer to be
lawful.

“CEO” has the meaning set forth in Section 5.6(a).

“Certificates” has the meaning set forth in Section 9.1(a).

“Change of Control” means, with respect to EXCO, a Change of Control of EXCO,
with respect to Harbinger, a Change of Control of Harbinger, and with respect to
any other Person, the direct or indirect (a) sale of all or substantially all of
such Person’s assets in one transaction or series of related transactions, (b) a
merger, consolidation, refinancing or recapitalization as a result of which the
holders of such Person’s issued and outstanding voting securities immediately
before such transaction own or Control less than 50% of the voting securities of
the continuing or surviving entity immediately after such transaction and/or
(c) acquisition (in one or more transactions) by any Person or Persons acting
together or constituting a “group” under Section 13(d) of the Exchange Act
together with any affiliates thereof (other than equity holders of such Person
as of the date hereof and their respective affiliates) of beneficial ownership
(as defined in Rule 13d-3 under the Exchange Act) or Control, directly or
indirectly, of at least 50% of the total voting power of all classes of
securities entitled to vote generally in the election of such Person’s board of
directors or similar governing body.

“Change of Control of EXCO” means the occurrence of any of the following events:

(1) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) (including, for the avoidance of doubt, any “group”), is or
becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that for purposes of this clause (1) such person shall be
deemed to have “beneficial ownership” of all shares that any such person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 50% of the total
voting power of the outstanding voting securities of EXCO;

(2) individuals who on the Closing Date constituted the board of directors of
EXCO (together with any new directors whose election by such board of directors
of EXCO or whose nomination for election by the shareholders of EXCO was
approved by a vote of a majority of the directors of EXCO then still in office
who were either directors on the Closing Date or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the board of directors of EXCO then in office;

(3) the adoption of a plan relating to the liquidation or dissolution of EXCO;
or

 

63



--------------------------------------------------------------------------------

(4) the merger or consolidation of EXCO with or into another Person or the
merger of another Person with or into EXCO, or the sale of all or substantially
all the assets of EXCO (determined on a consolidated basis) to another Person
other than a transaction following which (i) in the case of a merger or
consolidation transaction, holders of securities that represented 100% of the
outstanding voting securities of EXCO immediately prior to such transaction (or
other securities into which such securities are converted as part of such merger
or consolidation transaction) own directly or indirectly at least a majority of
the voting power of the outstanding voting securities of the surviving Person in
such merger or consolidation transaction immediately after such transaction and
(ii) in the case of a sale of assets transaction, each Transferee becomes a
Subsidiary of the Transferor of such assets.

Notwithstanding the foregoing, a Change of Control of EXCO shall not occur
solely as a result of EXCO undergoing a management-led buyout of the public
share ownership of such party resulting in the conversion of EXCO to a
privately-held company, provided, that following such management-led buyout,
(i) Doug Miller is, and remains for a period of not less than 12 months (or, in
the case of a management-led buyout that is not sponsored by a financial buyer,
24 months), chief executive officer or executive chairman of the board of
directors of EXCO or the surviving company and (ii) EXCO or the surviving
company shall have the operational capability at all times during the ninety
(90) days following a Change of Control of EXCO to conduct activities as a
reasonably prudent operator, in a good and workmanlike manner, with due
diligence and dispatch in accordance with good oilfield practice.

“Change of Control of Harbinger” means the occurrence of any of the following
events:

(i) (x) the failure of Harbinger Capital Partners Master Fund I, Ltd., Harbinger
Capital Partners Special Situations Fund, L.P., Global Opportunities Breakaway
Ltd., Harbinger Holdings, LLC and/or Harbinger Capital Partners LLC
(collectively, “HCP”) or any of their affiliates or any other Person, investment
fund, managed account or special purpose entity which is directly or indirectly
controlled or managed by, or is under common control with, or controls, HCP
and/or each of its affiliates and/or subsidiaries, or any successor thereto, or
is otherwise controlled or managed, directly or indirectly, by Philip A. Falcone
(collectively, “HCP Holders”) to own 20% or greater of the outstanding voting
securities of the Harbinger Member or any successor thereto, and (y) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
(including, for the avoidance of doubt, any “group”) acquires an aggregate
interest in the Harbinger Member, greater than the aggregate interest held by
HCP Holders; or

(ii) the adoption of a plan relating to the liquidation or dissolution of
Harbinger Group Inc., a Delaware corporation.

“Claims” means any pending or threatened claims, investigations or inquiries by
any Governmental Authority or third party that may reasonably be expected to
result in any dispute, litigation or liability.

“Closing Date” has the meaning set forth in the preamble to this Agreement.

 

64



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time.
Any reference herein to a specific section or sections of the Code shall be
deemed to include a reference to any corresponding provision of any successor
law.

“Common Units” has the meaning set forth in the Partnership Agreement.

“Company” has the meaning set forth in the preamble to this Agreement.

“Company Minimum Gain” has the meaning set forth in Regulations Sections
1.704-2(b)(2) and 1.704-2(d)(1) for the phrase “partnership minimum gain.”

“Competitor” means any Person (i) that engages, directly or indirectly through
one or more Subsidiaries, in a business that competes with the Partnership Group
(other than activities that account for less than 25% of the consolidated
revenues of such Person (taken together with revenues of such Person’s
Affiliates)) or (ii) that holds, directly or indirectly through one or more
Subsidiaries, greater than 25% of the Equity Interests of an entity described in
clause (i).

“Completed Acquisition Opportunity” has the meaning set forth in
Section 11.1(a).

“Confidential Information” means information disclosed to a Member or Director
or known by a Member or Director as a consequence of or through his or its
relationship with the Company and its Subsidiaries (including information
relating to the customers, employees, business methods, public relations
methods, organization, procedures and techniques or finances of the Company and
its Subsidiaries) and including in the case of any EXCO Member, any information
disclosed to or known by such EXCO Member or any of its Affiliates as a
consequence of or through its or its Affiliates’ relationship with the Company
or its Subsidiaries (or any of their respective businesses or assets) prior to
the Closing Date. Notwithstanding the foregoing, information will not constitute
Confidential Information for the purpose of this Agreement if such information
is shown by a Member or Director to have been (a) in the possession of such
Member or Director (or any of their respective Affiliates) at the time of its
disclosure or becoming known as a consequence of or through his or its
relationship with the Company and its Subsidiaries as provided in the preceding
sentence, independent of such relationship, (b) in the public domain or
otherwise generally known to the industry (either prior to or after the
furnishing of such information hereunder) through no fault of such Member or
Director (or any of their respective Affiliates) or (c) later acquired by such
Member or Director from another source not Affiliated with such Member or
Director if such source is not under an obligation to another party, including
the Company, to keep such information confidential.

“Conflicted Affiliate” means an Affiliate of a Conflicted Member (other than the
Company or its Subsidiaries) that is the counterparty to an Affiliate Contract
or that otherwise has a conflict of interest with the Company or any of its
Subsidiaries with respect to an Affiliate Contract

 

65



--------------------------------------------------------------------------------

“Conflicted Director” means a Director designated by a Conflicted Member.

“Conflicted Member” means a Member that is, or has an Affiliate that is, the
counterparty to an Affiliate Contract or that otherwise has a conflict of
interest with the Company or any of its Subsidiaries with respect to an
Affiliate Contract.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract or otherwise.

“Dedicated” means, with respect to an employee of the EXCO Group providing
services to the Company and/or the Partnership Group, the expectation that 90%
or more of such employee’s working time and effort shall be devoted to the
furtherance of the Company and the Partnership Group and its or their business.
For the avoidance of doubt, an EXCO Group employee performing services for the
Company and/or the Partnership Group pursuant to the Administrative Services
Agreement who is expected to devote 90% or more of his or her working time and
effort in furtherance of the Company and the Partnership Group and its or their
business shall be considered Dedicated.

“Default Interest Amount” has the meaning set forth in Section 5.15(c).

“Default Interest Rate” means the lesser of (a) eight percent (8%) per annum and
(b) the maximum rate of interest permitted by applicable Law.

“Delaware Certificate” has the meaning set forth in the Recitals hereto.

“Delinquent Member” has the meaning set forth in Section 5.15(a).

“Depletable Property” means an oil and gas property (as defined in Section 614
of the Code).

“Depreciation” means, for each taxable year, an amount equal to the federal
income tax depreciation, amortization or other cost recovery deduction (other
than depletion) allowable with respect to an asset for such taxable year, except
that (a) if the Gross Asset Value of an asset differs from its adjusted basis
for federal income tax purposes and which difference is being eliminated by use
of the remedial allocation method pursuant to Regulations Section 1.704-3(d),
Depreciation for such taxable year shall be the amount of book basis recovered
for such taxable year under the rules prescribed by Regulation
Section 1.704-3(d)(2), and (b) with respect to any other asset the Gross Asset
Value of which differs from its adjusted tax basis at the beginning of such
taxable year, Depreciation shall be an amount that bears the

 

66



--------------------------------------------------------------------------------

same ratio to such beginning Gross Asset Value as the federal income tax
depreciation, amortization or other cost recovery deduction (other than
depletion) for such year or other period bears to such beginning adjusted tax
basis; provided, however, that if the federal income tax depreciation,
amortization or other cost recovery deduction (other than depletion) for such
year or other period is zero, Depreciation shall be determined with reference to
such beginning Gross Asset Value using any reasonable method selected by the Tax
Matters Member.

“Derivative Instruments” means options, rights, warrants, appreciation rights,
tracking, profit and phantom interests and other derivative instruments relating
to, convertible into or exchangeable for Equity Interests

“Dilution Percentage” means 11%.

“Director” or “Directors” has the meaning set forth in Section 5.3(a).

“Director/Alternate” has the meaning set forth in Section 5.3(a)(iii).

“Disposition First Refusal Notice” has the meaning set forth in Section 11.1(b).

“Disposition Opportunity” has the meaning set forth in Section 11.1(b).

“Disputed Matter” has the meaning set forth in Section 5.10.

“Drag-Along Founder Member Group” means any Founder Member Group that is seeking
to exercise Drag-Along Rights in accordance with Section 9.7.

“Drag-Along Notice” has the meaning set forth in Section 9.7(c).

“Drag-Along Right” has the meaning set forth in Section 9.7(a).

“Drag-Along Sale” has the meaning set forth in Section 9.7(a)(i).

“Drag-Along Transferee” has the meaning set forth in Section 9.7(a).

“Economic Interest” means a Person’s right to share in the Net Income, Net Loss
or similar items of, and to receive distributions from, the Company, but does
not include any other rights of a Member including the right to vote, consent or
otherwise participate in the management of the Company, the right to designate
Directors to the Board, or, except as specifically provided in this Agreement or
required under the Act, any right to information concerning the business and
affairs of the Company.

 

67



--------------------------------------------------------------------------------

“Enforcement Activities” means (a) the waiver of any of the Company’s or its
Subsidiaries’ rights under any Affiliate Contract, (b) the enforcement of any
rights of the Company or its Subsidiaries under any Affiliate Contract,
including (i) enforcing any rights of the Company or its Subsidiaries under any
Affiliate Contract in connection with any breach or default (or alleged breach
or default) thereunder by a Conflicted Member (or its Affiliates), (ii) making
or enforcing any Claims by the Company or its Subsidiaries for indemnification
under any Affiliate Contract or (iii) enforcing any rights of, or defending
Claims against, the Company or its Subsidiaries in connection with any dispute
with a Conflicted Member (or any of its Affiliates) under any Affiliate Contract
and (c) any related audits, investigations, requests for information or other
proceedings for the purpose of carrying out the activities in clause (a) and
clause (b).

“Engineering Report” has the meaning set forth in Section 6.2(c).

“EOC” means EXCO Operating Company, LP, a Delaware limited partnership.

“Equity Interests” means all shares, participations, capital stock, partnership
or limited liability company interests, units, participations or similar equity
interests issued by any Person, however designated.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“EXCO” means EXCO Resources, Inc., a Texas corporation.

“EXCO Director” has the meaning set forth in Section 5.3(a)(i).

“EXCO Group” means the EXCO Member and its Affiliates, other than the Company,
the Partnership and their respective Subsidiaries.

“EXCO Holding” has the meaning set forth in the preamble to this Agreement.

“EXCO Material Change” means (i) the termination of any of the Operating
Agreements or the Administrative Services Agreement by the Partnership pursuant
to the terms of such agreement (including notice and opportunity to cure
provisions) due to a material breach of such agreement by the EXCO Group;
provided, that the Partnership is not then in material breach of such agreement
(other than any breach resulting from an action or failure to act by any EXCO
Member or any of their representatives), (ii) a Bankruptcy Event occurs with
respect to EXCO, (iii) (A) at any time within 90 days following a Change of
Control of EXCO, the credit rating accorded to EXCO or any entity surviving or
resulting from such Change of Control (or the parent company of such entity) by
any “nationally recognized statistical rating organization,” as such term is
defined by the SEC for purposes of Rule 436(g)(2) under the Securities Act, is
not the same or better than the EXCO’s credit rating prior to such Change of
Control, or (B) immediately or within 90 days following a Change of Control

 

68



--------------------------------------------------------------------------------

of EXCO (including as a result of transactions effected in connection with such
Change of Control of EXCO), the operational capability of EXCO or any entity
surviving or resulting from such Change of Control (or the parent company of
such entity) is not substantially the same or better than EXCO’s operational
capability prior to such transaction, or (iv) a majority of the seats (other
than vacant seats) on the board of directors of EXCO are occupied by Persons who
were neither (x) nominated by the board of directors of EXCO nor (y) appointed
by directors nominated to the board of directors by EXCO. In the event that EXCO
or any entity surviving or resulting from such Change of Control (or the parent
company of such entity) does not have a credit rating by a “nationally
recognized statistical rating organization,” as such term is defined by the SEC
for purposes of Rule 436(g)(2) under the Securities Act, an “EXCO Material
Change” for purposes of clause (iii) above will occur if EXCO or the entity
surviving or resulting from such Change of Control (or the parent company of
such entity) does not, after giving effect to such Change of Control, have the
ability to satisfy such financial covenants as were applicable to EXCO
immediately prior to such Change of Control (pursuant to such credit facility or
credit facilities, or indenture or indentures, as were then in effect).

“EXCO Member” means EXCO Holding and any Person who becomes (i) a Substitute
Member of an EXCO Member pursuant to an Affiliate Transfer or (ii) a Member
pursuant to the exercise of rights assigned to such Person by an EXCO Member
pursuant to Section 9.6(g). For the avoidance of doubt, a Person shall cease to
be an EXCO Member when such Person ceases to be a Member.

“Fair Market Value” means the fair market value of the Company, the Partnership
or any securities of the Company or the Partnership on an arm’s length basis
between a willing buyer and willing seller, as agreed to by (i) each Founder
Member Group, or (ii) if either the EXCO Group or Harbinger Group no longer owns
at least 20% of the Units, by the Board. If the Founder Member Groups are unable
to agree on such a determination of fair market value, or if any Member or group
of Member’s holding at least 20% of the Units objects to such determination by
the Board, each of the Founder Member Groups or the Board, as applicable, will
use its commercially reasonable efforts to agree on the selection of one
Valuation Firm to complete, within 21 days of selection, a determination of such
fair market value. If the Founder Member Groups or the Board, as applicable, are
unable to agree on the selection of one Valuation Firm, then each of the Founder
Member Groups will select one Valuation Firm to complete, within 21 days of
selection, a determination of fair market value, and such two valuations will be
delivered to such Members and the Company at the same time. If the higher of the
resulting valuations as determined by the Valuation Firms in the preceding
sentence is not more than 20% greater than the lower of such resulting
valuations, then such fair market value shall equal the average of the two
valuations, and if such valuations are more than 20% apart as determined by the
preceding sentence, then a third Valuation Firm will be selected by the first
two Valuation Firms to come up with its own valuation on the basis described
above (within a corresponding 21 day deadline), and such fair market value will
be the average of the two of the three valuations that are the closest in value
(on a dollar basis). The determination of “Fair Market Value” in accordance with
this definition shall be final and binding on the Members.

 

69



--------------------------------------------------------------------------------

“First Refusal Interests” has the meaning set forth in Section 9.4(b).

“First Refusal Notice” has the meaning set forth in Section 9.4(c).

“First Refusal Notice Deadline” has the meaning set forth in Section 9.4(c).

“First Refusal Period” has the meaning set forth in Section 9.4(b).

“Foreclosure” has the meaning set forth in Section 9.3(b)(i).

“Founder Member Group” means, as the context requires, either the EXCO Group or
the Harbinger Group, and “Founder Member Groups” means both the EXCO Group and
the Harbinger Group.

“Full Special Committee Control Rights” has the meaning set forth in
Section 5.7(b).

“GAAP” has the meaning set forth in Section 6.1(a).

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States of America, the United States of
America or a foreign entity or government.

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

(a) The initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross fair market value of such asset, as determined by the
Board and the contributing Member.

(b) The Gross Asset Values of all Company assets shall be adjusted to equal
their respective gross fair market values, as determined by the Board using such
reasonable method of valuation as it may adopt (and in the case of any
determination in connection with a Unilateral Capital Contribution Event, such
fair market values shall be consistent with any fair market value determined in
connection with such Unilateral Capital Contribution Event), as of the following
times:

(i) immediately before the acquisition of an additional interest in the Company
by a new or existing Member, if the Board reasonably determines that such
adjustment is necessary or appropriate to reflect the relative Economic
Interests of the Members in the Company;

 

70



--------------------------------------------------------------------------------

(ii) immediately before the distribution by the Company to a Member of more than
a de minimis amount of Company assets as consideration for an interest in the
Company, if the Board reasonably determines that such adjustment is necessary or
appropriate to reflect the relative Economic Interests of the Members in the
Company;

(iii) the grant of an interest in the Company (other than a de minimis interest)
as consideration for the provision of services to or for the benefit of the
Company by an existing Member acting in a Member capacity, or by a new Member
acting in a Member capacity or in anticipation of becoming a Member, if the
Board reasonably determines that such adjustment is necessary or appropriate to
reflect the relative interests of the Members in the Company;

(iv) immediately before the liquidation of the Company within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g) (other than pursuant to
Section 708(b)(1)(B) of the Code); and

(v) at such other times as the Board shall reasonably determine necessary or
advisable in order to comply with Regulations Sections 1.704-1(b) and 1.704-2.

(c) The Gross Asset Value of any Company asset distributed to a Member shall be
the gross fair market value of such asset on the date of distribution as
determined by the Board.

(d) The Gross Asset Values of Company assets shall be increased (or decreased)
to reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that Gross Asset
Values shall not be adjusted pursuant to this clause (d) to the extent that the
Board reasonably determines that an adjustment pursuant to clause (b) of this
definition is necessary or appropriate in connection with a transaction that
would otherwise result in an adjustment pursuant to this clause (d).

(e) If the Gross Asset Value of a Company asset has been determined or adjusted
pursuant to clause (a), clause (b) or clause (d) of this definition, such Gross
Asset Value shall thereafter be adjusted by the Depreciation taken into account
with respect to such Company asset for purposes of computing Net Income and Net
Loss and by Simulated Depletion.

“Harbinger Director” has the meaning set forth in Section 5.3(a)(i).

“Harbinger Group” means the Harbinger Member and its Affiliates, other than the
Company, the Partnership and their respective Subsidiaries.

“Harbinger Member” means HGI Energy and any Person who becomes (i) a Substitute
Member of a Harbinger Member pursuant to an Affiliate Transfer

 

71



--------------------------------------------------------------------------------

or (ii) a Member pursuant to the exercise of rights assigned to such Person by a
Harbinger Member pursuant to Section 9.6(g). For the avoidance of doubt, a
Person shall cease to be a Harbinger Member when such Person ceases to be a
Member.

“HGI Energy” has the meaning set forth in the preamble to this Agreement.

“Hydrocarbons” means oil and gas and other hydrocarbons produced or processed in
association therewith (whether or not any such item is in liquid or gaseous
form), or any combination thereof, and any minerals produced in association
therewith.

“Incapacity” means with respect to any Person, the bankruptcy, liquidation,
dissolution or termination of such Person.

“Indebtedness” means, with respect to any specified Person at any date, without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for a deferred purchase price (other than trade
payables incurred in the ordinary course of such Person’s business, consistent
with past practice), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all obligations of such
Person under capital leases, (e) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of acceptances,
letters of credit, surety bonds or similar arrangements, whether or not drawn,
(f) all obligations of such Person created or arising under any conditional sale
or title retention agreement, (g) the liquidation value or redemption price, as
the case may be, of all preferred or redeemable stock of such Person, (h) all
net obligations of such Person payable under any rate, currency, commodity or
other swap, option or derivative agreement, (i) all obligations secured by (or
for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation and (j) all obligations of others guaranteed by such Person.

“Indemnitee-Related Entities” has the meaning set forth in Section 8.8(a).

“Initial Annual Plan” has the meaning set forth in Section 5.8.

“Initiating Holder” has the meaning set forth in Section 9.5(a).

“Interim Annual Plan” has the meaning set forth in Section 5.8.

“Laws” means all federal, state and local statutes, laws (including common law
and the Act), rules, regulations, codes, orders, ordinances, licenses, writs,
injunctions, judgments, awards (including awards of any arbitrator) and decrees
and other legally enforceable requirements enacted, adopted, issued or
promulgated by any Governmental Authority.

“Lender” has the meaning set forth in Section 9.3(b).

 

72



--------------------------------------------------------------------------------

“Liens” means any mortgage, pledge, assessment, security interest, lease, lien,
adverse claim, levy, charge, right of first refusal or other encumbrance of any
kind, or any conditional sale contract, title retention contract or other
contract or agreement to give any of the foregoing.

“Limited Partner Interests” has the meaning set forth in the Partnership
Agreement.

“Loss” has the meaning set forth in Section 8.2.

“Make-Up Contribution” has the meaning set forth in Section 5.15(c).

“Member” means each Person identified as a holder of Units on Exhibit A hereto
as of the date hereof who has executed this Agreement or a counterpart hereof
and each Person who is hereafter admitted as a Member in accordance with the
terms of this Agreement and the Act, in each case so long as such Person is
shown on the Company’s books and records as the owner of one or more Units. The
Members shall constitute the “members” (as that term is defined in the Act) of
the Company.

“Member Group” means any Member, together with its Affiliates who are Members
(if any).

“Member Minimum Gain” means an amount, with respect to each Member Nonrecourse
Debt, equal to the Company Minimum Gain that would result if such Member
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i) with respect to “partner minimum
gain.”

“Member Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4) for the phrase “partner nonrecourse debt.”

“Member Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i) for the phrase “partner nonrecourse deductions.”

“Membership Interest” means a Member’s ownership interest in the Company, which
may be expressed as one or more Units, including such Member’s right to share in
distributions, profits and losses and the right, if any, to participate in the
management of the business and affairs of the Company, including the right, if
any, to vote on, consent to or otherwise participate in any decision or action
of or by the Members, the right to designate Directors to the Board, and the
right to receive information concerning the business and affairs of the Company,
in each case to the extent expressly provided for in this Agreement or otherwise
required by the Act.

“National Securities Exchange” means an exchange registered with the SEC under
Section 6(a) of the Exchange Act (or any successor to such section).

 

73



--------------------------------------------------------------------------------

“NDM Amount” has the meaning set forth in Section 5.15(b).

“NDM Capital Account” has the meaning set forth in Section 5.15(b)(ii).

“NDM Unit” has the meaning set forth in Section 5.15(b)(ii).

“Net Income” and “Net Loss” mean, for each Tax Fiscal Year or other relevant
period, an amount equal to the Company’s taxable income or loss for such Tax
Fiscal Year or relevant period, determined in accordance with Code
Section 703(a) (for this purpose, all items of income, gain, loss, or deduction
required to be stated separately pursuant to Code Section 703(a)(1) shall be
included in taxable income or loss), with the following adjustments:

(a) Income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Net Income or Net Loss pursuant to
this definition shall be added to such taxable income or loss;

(b) Any expenditures of the Company described in Code Section 705(a)(2)(B), or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Net Income or Net Loss pursuant to this definition shall be subtracted from such
taxable income or loss;

(c) If the Gross Asset Value of any Company asset is adjusted pursuant to clause
(b) or (c) of the definition of Gross Asset Value, the amount of such adjustment
shall be taken into account in the taxable year of such adjustment as gain (if
the adjustment increases the Gross Asset Value of the asset) or loss (if the
adjustment decreases the Gross Asset Value of the asset) from the disposition of
such asset for purposes of computing Net Income or Net Loss;

(d) Gain or loss resulting from any disposition of Company assets (other than a
Depletable Property) with respect to which gain or loss is recognized for
federal income tax purposes shall be computed by reference to the Gross Asset
Value of the Company assets disposed of, notwithstanding that the adjusted tax
basis of such Company assets differs from its Gross Asset Value;

(e) Gain or loss resulting from any disposition of a Depletable Property with
respect to which gain or loss is recognized for federal income tax purposes
shall be treated as being equal to the corresponding Simulated Gain or Simulated
Loss;

(f) In lieu of the deduction for depreciation, cost recovery, or amortization
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation for such Tax Fiscal Year;

(g) To the extent an adjustment to the adjusted tax basis of any asset included
in Company assets pursuant to Code Section 734(b) or Section 743(b) is required

 

74



--------------------------------------------------------------------------------

pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account
in determining Capital Accounts as a result of a distribution other than in
liquidation of a Member’s Units, the amount of such adjustment will be treated
as an item of gain (if the adjustment includes the basis of the asset) or loss
(if the adjustment decreases the basis of the asset) from the disposition of
such asset and shall be taken into account for purposes of computing Net Income
and Net Loss; and

(h) Notwithstanding any other provision of this definition, any items of Company
income, gain, loss or deduction that are specially allocated pursuant to
Section 4.2 shall not be taken into account in computing Net Income or Net Loss.
The amount of the items of Company income, gain, loss or deduction available to
be specially allocated pursuant to Section 4.2 shall be determined pursuant to
rules analogous to those set forth in this definition.

“New Interests” means Additional Units and Derivative Instruments issued or to
be issued by the Company after the Closing Date; provided, that the term “New
Interests” shall not include Additional Units or Derivative Instruments (to the
extent approved by the Board, as applicable) issued or to be issued (i) in
connection with any merger, consolidation, acquisition or any similar
transaction; (ii) in connection with any reorganization or recapitalization, in
each case, in which such Additional Units or Derivative Instruments are issued
for or in respect of previously outstanding Units and the Percentage Interests
of holders of such Additional Units issued upon completion of the transaction is
the same as the Percentage Interests of such holders of previously outstanding
Units prior to the completion of the transaction; (iii) to the selling Persons
in connection with the acquisition by the Company of a Person or other assets,
provided that such Units or other equity securities are issued as consideration
for such acquisition (including issuances to management of such Person in
connection with such acquisition); (iv) in any underwritten public offering of
Units that is registered under the Securities Act pursuant to an effective
registration statement; (v) as compensation to employees, Officers, Directors or
consultants of the Company or any Subsidiary; or (vi) to any unaffiliated debt
holders of the Company in connection with financing transactions in which the
Units or other equity securities issued do not exceed five percent (5%) of the
aggregate Units held by all Members; provided that any such transaction
described in the foregoing clauses (i) through (vi) is approved in accordance
with this Agreement.

“New Interests Notice” has the meaning set forth in Section 9.6(b).

“Nonrecourse Deductions” has the meaning set forth in Regulations Sections
1.704-2(b)(1) and 1.704-2(c).

“Nonrecourse Liability” has the meaning set forth in Regulations Sections
1.704-2(b)(3) and 1.752-1(a)(2).

“Non-Subscribing Member” has the meaning set forth in Section 9.6(d).

 

75



--------------------------------------------------------------------------------

“Non-Transferable Provisions” has the meaning set forth in Section 9.10(e).

“Officer” means each Person designated as an officer of the Company pursuant to
Section 5.6 for so long as such Person remains an officer pursuant to the
provisions of Section 5.6.

“Oil and Gas Properties” means all or any of the following:

(a) oil, gas and/or mineral leases, subleases, fee interests, fee mineral
interests, mineral servitudes, royalties, overriding royalties, production
payments, net profits interests, carried interests, reversionary interests and
other interests in oil, gas and/or minerals in place (collectively, “Oil and Gas
Interests”), the leasehold estates created by Oil and Gas Interests, lands
covered by Oil and Gas Interests (“Lands”), and interests in any pooled acreage,
communitized acreage or units arising on account of Oil and Gas Interests or
Lands pooled, communitized or unitized into such units (“O&G Units”);

(b) oil and gas wells and injection wells located on Oil and Gas Interests,
Lands or Units (“Wells”), and all Hydrocarbons produced therefrom or allocated
thereto (Oil and Gas Interests, Lands, O&G Units and Wells being collectively
referred to hereinafter as “Properties”);

(c) equipment, machinery, fixtures, and other real, immovable, personal, movable
and mixed property primarily used or held for use in connection with Properties,
including saltwater disposal wells, water sourcing and disposal facilities and
systems, well equipment, casing, rods, tanks, boilers, buildings, tubing, pumps,
motors, fixtures, machinery, compression equipment, flow lines, and separation
facilities, structures, materials, and other items used or held for use in the
operation thereof and located upstream of the outlet flange of the relevant
custody transfer meter (or, in the case of Hydrocarbon liquids, upstream of the
outlet flange in the tanks);

(d) surface fee interests, surface leases, easements, rights-of-way, permits,
licenses, servitudes, and other surface rights relating to the Properties;

(e) water withdrawal and disposal and other permits, licenses, orders,
approvals, variances, waivers, franchises, rights and other authorizations
issued by any Governmental Authority relating to the Properties;

(f) contracts primarily relating to any of the other items identified in this
definition;

(g) files, records, maps, information, and data, whether written or
electronically stored, relating to any of the other items identified in this
definition, including: (i) land and title records (including abstracts of title,
title opinions, and title curative documents); (ii) contract files;
(iii) correspondence; (iv) operations, environmental, production, and accounting
records and (v) production, facility and well records and data (including logs
and cores);

 

76



--------------------------------------------------------------------------------

(h) geophysical and other seismic and related technical data and information
relating to the Properties; and/or

(i) rights, Claims and causes of action to the extent, and only to the extent,
that such rights, Claims or causes of action are associated with other items
identified in this definition.

“Operating Agreements” means the Operating Agreement, dated as of the Closing
Date, by and between EXCO and the Operating Company, and the Operating
Agreement, dated as of the Closing Date, between EOC and the Operating Company.

“Operating Company” means EXCO/HGI JV Assets, LLC, a Delaware limited liability
company.

“Operator” means the Operating Company or another member of the EXCO Group that
is the operator under any of the Operating Agreements.

“Original LLC Agreement” has the meaning set forth in the Recitals hereto.

“Other Indemnification Agreement” means one or more certificates or articles of
incorporation, by-laws, limited liability company operating agreement, limited
partnership agreement and any other organizational document, and insurance
policies maintained by any Member or Director or Affiliate thereof providing
for, among other things, indemnification of and advancement of expenses for any
indemnitee for, among other things, the same matters that are subject to
indemnification and advancement of expenses under this Agreement.

“Outstanding Acquisition Opportunity” has the meaning set forth in
Section 11.1(a).

“Participating Holder” has the meaning set forth in Section 9.5(i)(i).

“Partnership” has the meaning set forth in Section 1.9.

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of [            ], 2013, as may be
amended from time to time.

“Partnership Appropriate Oil and Gas Properties” means any of the following:
(a) the interests of BG in any of the Oil and Gas Properties located in East
Texas and North Louisiana that were contributed to the Partnership or its
Subsidiaries pursuant to the Unit Purchase and Contribution Agreement (to the
extent covering the same depths and underlying assets); and/or (b) Oil and Gas
Properties

 

77



--------------------------------------------------------------------------------

meeting all of the following criteria: (i) such Oil and Gas Properties are
located onshore in the United States of America, (ii) the proved developed
reserves of such Oil and Gas Properties comprise at least 65% of proved reserves
and have a projected decline rate of 12.5% or less on an annualized basis in the
three calendar years post-acquisition, (iii) undeveloped acreage contributes
less than 30% of the value of such Oil and Gas Properties, (iv) substantially
all of the future development opportunities on such Oil and Gas Properties could
economically occur through drilling vertical wells, (v) the cash flow from such
Oil and Gas Properties in the aggregate are reasonably estimated to be
sufficient to cover the cost of future development and (vi) such Oil and Gas
Properties are valued at an amount equal to or less than the aggregate amount of
the available borrowing capacity under the any then-existing credit facility
(pro forma for the acquisition), cash on hand and other sources of secured debt
financing reasonably available to the Partnership or its Subsidiaries.

“Partnership Group” has the meaning set forth in Section 1.9.

“Partnership Interests” has the meaning set forth in the Partnership Agreement.

“Percentage Interest” means, as of the date of determination (a) with respect to
any Member and particular class or series of Unit, that percentage corresponding
with the ratio that such Member’s number of Units within such class or series
bears to the total outstanding number of Units of such class or series held by
all Members and (b) with respect to any Member and all Units, that percentage
corresponding with the ratio that such Member’s Membership Interests represented
by its Units bears to the total Membership Interests of all Members represented
by their outstanding Units, in each case, as set forth in Exhibit A.

“Permitted Lien” means (i) Liens for taxes not yet due and payable or which are
being actively contested in good faith by appropriate proceedings with
appropriate reserves therefor; (ii) Liens imposed by law, such as mechanics’,
materialmens’, carriers’, workmens’, warehousemens’, repairmens’, landlords’ or
other like Liens and security obligations that are not delinquent or which are
being actively contested in good faith by appropriate proceedings; or
(iii) survey exceptions, encumbrances, easements or reservations of, or rights
of others for, licenses, rights-of-way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, matters of record, zoning, building
or other restrictions, variances or covenants as to the use of real property,
Liens incidental to the conduct of the business of the Company and its
Subsidiaries or to the ownership of their properties, or other minor
irregularities of title, that do not materially adversely affect the value of
said properties or materially impair their use in the operation of the business
of the Company and its Subsidiaries.

“Permitted Transfer” means an Affiliate Transfer.

“Person” means an individual or a corporation, partnership, limited liability
company, trust, estate, unincorporated organization, association, “group” (as
such term is defined in Section 13(d) of the Exchange Act) or other entity.

 

78



--------------------------------------------------------------------------------

“Pledged Interests” has the meaning set forth in Section 9.3(b)(i).

“PR Holder” has the meaning set forth in Section 9.6(a).

“Preemptive Right” has the meaning set forth in Section 9.6(a).

“Proceeding” has the meaning set forth in Section 8.2.

“Proposed Transferee” has the meaning set forth in Section 9.4(b).

“Qualified Public Offering” means the completion of an underwritten public
offering of Equity Interests in the Partnership or any successor thereto
pursuant to an effective registration statement filed by the Partnership or any
successor thereto with the SEC (other than (a) a registration relating solely to
an employee benefit plan or employee stock plan, a dividend reinvestment plan,
or a merger or a consolidation, (b) a registration incidental to an issuance of
securities under Rule 144A of the Securities Act, (c) a registration on Form S-4
under the Securities Act or any successor form under the Securities Act, or
(d) a registration on Form S-8 under the Securities Act or any successor form
under the Securities Act), pursuant to which the aggregate amount of such Equity
Interests for which a registration filing is made (together with the aggregate
amount of such Equity Interests registered from any prior such offerings) is at
least 35% of the total then-outstanding Equity Interests in the Partnership or
any successor thereto, as applicable.

“Registration Rights Agreement” means the Registration Right Agreement, dated as
of the date hereof, by and among the Partnership, the Harbinger Member and the
EXCO Member.

“Regulations” means the proposed, temporary and final Treasury Regulations
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding Treasury Regulations).

“Regulatory Allocations” has the meaning set forth in Section 4.2(b)(viii).

“Remaining New Interests” has the meaning set forth in Section 9.6(d).

“Required Contribution” has the meaning set forth in Section 5.14(a).

“Restricted Person” means, with respect to any Member, any officer or employee
of any Person (i) that is a Competitor by virtue of being an operating business
that competes with the Partnership Group (other than activities that account for
less than 25% of the consolidated revenues of such Person (taken together with
revenues of such Person’s Affiliates) and (ii) in which such Member or its 100%
Affiliate holds, directly or indirectly through one or more Subsidiaries,
greater than 25% of the Equity Interests of such Person; provided, that in no
event shall any officer, director or employee of Harbinger Group Inc. or EXCO be
a Restricted Person (under either clause (i) or clause (ii) of this definition).

 

79



--------------------------------------------------------------------------------

“ROFR Holders” has the meaning set forth in Section 9.4(b).

“Sale Price” has the meaning set forth in Section 9.4(b).

“SC Notice” has the meaning set forth in Section 5.7(b).

“SEC” has the meaning set forth in Section 6.2(c).

“Secretary of State” has the meaning set forth in the Recitals hereto.

“Securities Act” means the Securities Act of 1933, as amended.

“Seller’s Notice” has the meaning set forth in Section 9.4(b).

“Senior Officer” has the meaning set forth in Section 5.10.

“Shared Assets Agreement” means the Shared Assets/Use Agreement, dated as of the
date hereof, by and among EXCO, EOC and the Operating Company.

“Significant Subsidiary” means, with respect to a Person, a “significant
subsidiary” of such Person as such term is defined in Rule 12b-2 promulgated
under the Exchange Act (or any successor rule or statute), whether or not such
Person is subject to the requirements of the Exchange Act.

“Simulated Basis” means the Gross Asset Value of any separate Depletable
Property.

“Simulated Depletion” means, with respect to each separate Depletable Property,
a depletion allowance computed in accordance with federal income tax principles
and in the manner specified in Regulation Section 1.704-1(b)(2)(iv)(k)(2). For
purposes of computing Simulated Depletion with respect to any Depletable
Property, the Simulated Basis of such property shall be deemed to be the Gross
Asset Value of such property, and in no event shall such allowance, in the
aggregate, exceed such Simulated Basis.

“Simulated Gain” means with respect to each separate Depletable Property, the
simulated gain as computed in accordance with Regulation
Section 1.704-1(b)(2)(iv)(k)(2) (i.e., the excess of the amount realized from
the sale or other disposition of a separate Depletable Property over the Gross
Asset Value of such property). If the Gross Asset Value of any property the sale
of which would result in Simulated Gain is increased as provided in this
Agreement, the amount of such adjustment shall be taken into account as gain
from the disposition of such property for purposes of computing Simulated Gain.

 

80



--------------------------------------------------------------------------------

“Simulated Loss” means with respect to each separate Depletable Property, the
simulated loss as computed in accordance with Regulation
Section 1.704-1(b)(2)(iv)(k)(2) (i.e., the excess of the Gross Asset Value of a
separate Depletable Property over the amount realized from the sale or other
disposition of such property). If the Gross Asset Value of any property the sale
of which would result in Simulated Loss is decreased as provided in this
Agreement, the amount of such adjustment shall be taken into account as loss
from the disposition of such property for purposes of computing Simulated Loss.

“Special Committee” has the meaning set forth in Section 5.7(b).

“Special Meeting” has the meaning set forth in Section 5.10.

“Subscribing Member” has the meaning set forth in Section 9.6(d).

“Subsidiary” means, with respect to any Person at any date, any other Person of
which the parent, directly or indirectly, owns Equity Interests that
(a) represent more than 50% of the total number of outstanding common or other
residual Equity Interests (however denominated) of such Person, (b) represent
more than 50% of the total voting power of all outstanding Equity Interests of
such Person which are entitled to vote in the election of directors, managers or
other Persons performing similar functions for and on behalf of such Person,
(c) are entitled to more than 50% of the dividends paid and other distributions
made by such Person prior to liquidation or (d) are entitled to more than 50% of
the assets of such Person or proceeds from the sale thereof upon liquidation;
provided, for purposes of this Agreement (except where specifically stated
otherwise), each member of the Partnership Group shall be deemed to be a
Subsidiary of the Company.

“Substitute Member” means any Transferee that has been admitted as a Member of
the Company pursuant to Section 9.10(c) by virtue of such Transferee receiving
all or a portion of a Member’s Units from a Member.

“Tag-Along Notice” has the meaning set forth in Section 9.5(a).

“Tag-Along Notice Period” has the meaning set forth in Section 9.5(c).

“Tag-Along Response Notice” has the meaning set forth in Section 9.5(c).

“Tag-Along Right” has the meaning set forth in Section 9.5(c).

“Tag-Along Sale” has the meaning set forth in Section 9.5(a).

“Tagging Holder” has the meaning set forth in Section 9.5(a).

“Tax Fiscal Year” has the meaning set forth in Section 1.5.

 

81



--------------------------------------------------------------------------------

“Tax Matter” has the meaning set forth in Section 7.3.

“Tax Matters Member” has the meaning set forth in Section 7.3.

“Transfer” means any direct or indirect transfer, sale, assignment, exchange,
gift, conveyance or other disposition, and any direct (but, for the avoidance of
doubt, excluding any indirect) pledge or grant of a security interest, in each
case whether voluntary, by operation of law or otherwise of all or any portion
of a Member’s Units (including through a direct or indirect transfer, sale,
assignment, exchange, gift, conveyance or other disposition, but excluding any
indirect pledge of or grant of a security interest in beneficial ownership of
Equity Interests or of Control of any Person which owns or Controls a Member’s
Units, or another Person in any chain of ownership of Equity Interests or chain
of Control of such Person). Any reference to a Transfer by a Member of Units
will include any direct or indirect transfer, sale, assignment, exchange, gift,
conveyance or other disposition of beneficial ownership of Equity Interests or
of Control of such Member or of another Person in any chain of ownership of
Equity Interests or chain of Control of such Member, including through direct or
indirect transfer, sale, assignment, exchange, gift, conveyance or other
disposition of beneficial ownership of Equity Interests or of Control of one or
more other Persons directly or indirectly Controlling or beneficially owning any
Equity Interests in such Member; provided, that neither (i) a transfer of
securities, or a Change of Control, of the ultimate parent entity of a Member
nor (ii) the pledge or grant of a security interest in one or more other Persons
directly or indirectly Controlling such Member (as opposed to the direct pledge
of or grant of a security interest in such Member’s Units) shall constitute a
“Transfer” of a Member’s Units. For the avoidance of doubt, the parties
acknowledge that Harbinger Group Inc. is the ultimate parent entity of HGI
Energy for purposes of the definition of “Transfer.”

“Transferee” means a Person that acquires all or any portion of a Member’s Units
as a result of a Transfer.

“Transferor” means a Person that Transfers all or any portion of such Person’s
Units.

“Transferring Member” has the meaning set forth in Section 9.4(a).

“Undesignated Director” has the meaning set forth in Section 5.3(a)(iii).

“Unilateral Capital Contribution Event” has the meaning set forth in
Section 5.14(b).

“Unit” has the meaning set forth in Section 3.1(a).

“Unit Purchase and Contribution Agreement” means the Unit Purchase and
Contribution Agreement, dated as of November 5, 2012, by and among the EXCO,
EOC, the Operating Company and HGI Energy.

 

82



--------------------------------------------------------------------------------

“Valuation Firm” means a nationally recognized independent investment banking or
valuation firm with expertise in the oil and gas sector.

“Unrelated Financing” has the meaning set forth in Section 5.16.

12.2 Construction. Whenever the context requires, (a) the gender of all words
used in this Agreement includes the masculine, feminine, and neuter and
(b) terms “hereof,” “herein,” “hereby” and derivative or similar words refer to
this Agreement, and such words do not refer to the Act or any particular
section, clause or provision of this Agreement. All references to a Person
include such Person’s successors and, except as otherwise set forth in this
Agreement, permitted assigns. All references to Articles and Sections refer to
articles and sections of this Agreement, and all references to Exhibits are to
exhibits attached hereto, each of which is made a part hereof for all purposes.
The use herein of the word “include” or “including,” when following any general
statement, term or matter, will not be construed to limit such statement, term
or matter to the specific items or matters set forth following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather will be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter. The term “or” is not exclusive. The definitions set forth or
referred to in Article XII will apply equally to both the singular and plural
forms of the terms defined and derivative forms of defined terms will have
correlative meanings. Where any provision in this Agreement refers to action to
be taken by any Person, or which such Person is prohibited from taking, such
provision will be applicable whether such action is taken directly or indirectly
by such Person, including actions taken by or on behalf of any Affiliate of such
Person. All accounting terms used herein and not otherwise defined herein will
have the meanings accorded them in accordance with GAAP and, except as expressly
provided herein, all accounting determinations will be made in accordance with
GAAP. The parties acknowledge that this Agreement has been negotiated by such
parties with the benefit of counsel and, accordingly, any principle of law that
provides that any ambiguity in a contract or agreement shall be construed
against the party that drafted such contract or agreement shall be disregarded
and is expressly waived by all of the parties hereto.

ARTICLE XIII

MISCELLANEOUS

13.1 Notices.

(a) Except as expressly set forth to the contrary in this Agreement, all
notices, requests or consents provided for or permitted to be given under this
Agreement must be in writing and must be given either by (a) three (3) Business
Days after being sent by registered or certified mail, return receipt requested,
postage prepaid (b) one (1) Business Day after being sent via a reputable
nationwide overnight courier service guaranteeing next business day delivery,
(c) on the date of delivery if delivered personally, or (d) if by

 

83



--------------------------------------------------------------------------------

facsimile, upon written confirmation of receipt by facsimile, in each case to
the intended recipient as set forth below. All notices, requests and consents to
be sent to a Member must be sent to or made at the address given for that Member
on Exhibit A, or such other address as that Member may specify by notice to the
other Members. Any notice, request or consent to the Company or the Board must
be given to the Board or, if appointed, the secretary of the Company at the
Company’s principal executive offices. Whenever any notice is required to be
given by Law or this Agreement, a written waiver thereof, signed by the Person
entitled to notice, whether before or after the time stated therein, shall be
deemed equivalent to the giving of such notice.

(b) The terms “in writing,” “written communications,” “written notice” and words
of similar import shall be deemed satisfied under this Agreement by use of
e-mail and other forms of electronic communication.

13.2 Confidential Information.

(a) No Member, Director or Officer shall, and each Member shall cause its
Affiliates not to, disclose (except to such Member’s, Director’s or Officer’s
attorneys, accountants and representatives who agree to keep such information
confidential or are bound by fiduciary or other existing obligations of
confidentiality), to any third party, either during his or its association with
the Company or thereafter, any Confidential Information of which a Member,
Director or Officer is or becomes aware. Each Member, Director and Officer in
possession of Confidential Information shall, and each Member shall cause its
Affiliates that are in possession of Confidential Information to, take all
appropriate steps to safeguard such information and to protect it against
disclosure, misuse, espionage, loss and theft. Notwithstanding the above, a
Member, Director or Officer may disclose Confidential Information to its
Affiliates who are made aware of the provisions of this Section 13.2 or to the
extent (a) the disclosure is necessary for the Member, Director, Officer and/or
the Company’s agents, representatives, and advisors to fulfill their duties to
the Company pursuant to this Agreement and/or other written agreements, (b) the
disclosure is required by Law, Governmental Authority or the rules of any
securities exchange on which securities of the Member or any of its Affiliates
is listed (including information required in any filings under the Exchange Act,
or the Securities Act in connection with any securities offerings), or (c) such
disclosure is made to a Person in connection with a proposed Transfer permitted
by this Agreement who has signed an agreement imposing upon such Person
restrictions on use and disclosure of the Confidential Information. No Member
shall, and each Member shall cause its Affiliates not to, make or issue any
press release or public announcement with respect to the Company or the
Partnership Group without the prior written approval of each other Member,
unless required by Law, Governmental Authority or the rules of any securities
exchange on which securities of the Company or any of its Subsidiaries are
listed, in which case the Member issuing such press release or public
announcement shall provide written notice and a copy of such required press
release or public announcement to each other Member not less than two
(2) Business Days prior to the date of such press release or public
announcement; provided, further, that the Harbinger Member, the EXCO

 

84



--------------------------------------------------------------------------------

Member and their respective Affiliates and authorized representatives shall be
permitted to disclose such information regarding such Member’s investment in the
Company and its Subsidiaries, the financial performance of the Company and its
Subsidiaries, operations of the Company and its Subsidiaries and such other
information relevant to such Member’s investment in the Company (but excluding
any information concerning the other Members that is not in the public domain
and excluding any trade secrets or other proprietary information relating to
intellectual property of the Company or another Member) to the equityholders and
prospective investors of such Member and its Affiliates who are under duties or
obligations of confidentiality.

(b) For so long as Article XI remains in effect, each Member shall implement
reasonable procedures to restrict the access of any Restricted Person of such
Member to Confidential Information provided to such Member pursuant to Article
XI.

13.3 Entire Agreement. This Agreement and the letter agreement among the
Harbinger Member and the EXCO Member entered into substantially concurrently
herewith constitute the entire agreement among the Members relating to the
Company and supersedes all prior contracts or agreements with respect to the
Company and the matters addressed or governed hereby, whether oral or written.

13.4 Effect of Waiver or Consent. A waiver or consent, express or implied, to or
of any breach or default by any Person in the performance by that Person of its
obligations hereunder or with respect to the Company is not a consent or waiver
to or of any other breach or default in the performance by that Person of the
same or any other obligations of that Person hereunder or with respect to the
Company. Failure on the part of a Person to complain of any act of any Person or
to declare any Person in default hereunder or with respect to the Company,
irrespective of how long that failure continues, does not constitute a waiver by
that Person of its rights with respect to that default until the applicable
statute-of-limitations period has run.

13.5 Amendment or Modification. Except for amendments authorized by Section 2.1
or as otherwise provided in the immediately succeeding sentence, this Agreement
and any provision hereof may be amended, waived (except as otherwise provided
herein), or modified from time to time only by a written instrument signed by
Members holding 80% or more of the outstanding Units; provided, that any
amendment, waiver or modification of any provision that would disproportionately
affect a Member as compared to all other Members shall require the consent of
such Member. Notwithstanding the foregoing, in addition to other amendments
authorized herein, amendments may be made to this Agreement from time to time by
the Board, without the consent of any Member, (i) to correct any typographical
or similar ministerial errors, (ii) to delete, modify or add any provision of
this Agreement required to be so deleted, modified or added by, or for
compliance with, applicable Law or the interpretation thereof, (iii) to cure any
mistake or ambiguity, to correct or supplement any provision herein which may be
inconsistent with any other provision herein, or to make any other provisions
with respect to matters or questions arising under this Agreement that are not

 

85



--------------------------------------------------------------------------------

inconsistent with the provisions of this Agreement, (iv) to reflect any changes
to Exhibit A necessary to make the information thereon complete and accurate as
of the date of such amendment and (v) to reflect the creation or issuance of
Additional Units in accordance with Sections 3.1, 3.6, 5.4 and 5.7.

13.6 Binding Effect. Subject to the restrictions on Transfers set forth in this
Agreement, this Agreement is binding on and shall inure to the benefit of the
Members and their respective heirs, legal representatives, successors and
permitted assigns and all other Persons hereafter holding, having or receiving
an interest in the Company, whether as Transferees, Substitute Members or
otherwise. The terms and provisions of this Agreement are intended solely for
the benefit of each party hereto and their respective successors or permitted
assigns, and it is not the intention of the parties to confer third-party
beneficiary rights upon any other Person.

13.7 Governing Law. This Agreement shall be construed in accordance with and
governed by the internal laws of the State of Delaware, without regard to the
principles of conflicts of law (whether of the State of Delaware or otherwise)
that would result in the application of the laws of any other jurisdiction. In
the event of a direct conflict between the provisions of this Agreement and any
provision of the Delaware Certificate or any mandatory provision of the Act, the
applicable provision of the Delaware Certificate or the Act shall control.

13.8 Consent to Jurisdiction and Service of Process; Appointment of Agent for
Service of Process. EACH PARTY TO THIS AGREEMENT HEREBY CONSENTS TO THE
EXCLUSIVE JURISDICTION OF ANY UNITED STATES DISTRICT COURT LOCATED IN
WILMINGTON, DELAWARE OR DELAWARE CHANCERY COURT LOCATED IN WILMINGTON, DELAWARE
AND IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER SUCH
ACTIONS OR PROCEEDINGS ARE BASED IN STATUTE, TORT, CONTRACT OR OTHERWISE), SHALL
BE LITIGATED IN SUCH COURTS. EACH PARTY (i) CONSENTS TO SUBMIT ITSELF TO THE
PERSONAL JURISDICTION OF SUCH COURTS FOR SUCH ACTIONS OR PROCEEDINGS,
(ii) AGREES THAT IT WILL NOT ATTEMPT TO DENY OR DEFEAT SUCH PERSONAL
JURISDICTION BY MOTION OR OTHER REQUEST FOR LEAVE FROM ANY SUCH COURT, AND
(iii) AGREES THAT IT WILL NOT BRING ANY SUCH ACTION OR PROCEEDING IN ANY COURT
OTHER THAN SUCH COURTS. EACH PARTY ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE AND IRREVOCABLE
JURISDICTION AND VENUE OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM
NON CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY NON-APPEALABLE
JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH ACTIONS OR PROCEEDINGS. A COPY
OF ANY SERVICE OF PROCESS SERVED UPON THE PARTIES SHALL BE MAILED BY REGISTERED

 

86



--------------------------------------------------------------------------------

MAIL TO THE RESPECTIVE PARTY EXCEPT THAT, UNLESS OTHERWISE PROVIDED BY
APPLICABLE LAW, ANY FAILURE TO MAIL SUCH COPY SHALL NOT AFFECT THE VALIDITY OF
SERVICE OF PROCESS. IF ANY AGENT APPOINTED BY A PARTY REFUSES TO ACCEPT SERVICE,
EACH PARTY AGREES THAT SERVICE UPON THE APPROPRIATE PARTY BY REGISTERED MAIL
SHALL CONSTITUTE SUFFICIENT SERVICE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF A
PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

13.9 Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT AND THE RELATIONSHIP THAT IS BEING ESTABLISHED. EACH PARTY ALSO WAIVES
ANY BOND OR SURETY OR SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR THIS WAIVER,
BE REQUIRED OF ANY OF THE OTHER PARTIES. THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING WITHOUT
LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY
RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE
TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH PARTY FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL,
AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE TRANSACTION CONTEMPLATED
HEREBY. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAYBE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

13.10 Further Assurances. In connection with this Agreement and the transactions
contemplated hereby, each Member shall execute and deliver any additional
documents and instruments and perform any additional acts that may be necessary
or appropriate to effectuate and perform the provisions of this Agreement and
those transactions.

 

87



--------------------------------------------------------------------------------

13.11 Waiver of Certain Rights. Each Member irrevocably waives any right it may
have to demand any distributions or withdrawal of property from the Company
except as provided herein or to maintain any action for dissolution (whether
pursuant to Section 18-802 of the Act or otherwise) of the Company or for
partition of the property of the Company and confirms that such waivers are a
material term of this Agreement.

13.12 Notice to Members of Provisions. By executing this Agreement, each Member
acknowledges that it has actual notice of (a) all of the provisions hereof
(including the restrictions on the transfer set forth in Article IX) and (b) all
of the provisions of the Delaware Certificate.

13.13 Counterparts. This Agreement may be executed in multiple counterparts, any
of which may be delivered via facsimile or PDF, with the same effect as if all
signing parties had signed the same document. All counterparts shall be
construed together and constitute the same instrument.

13.14 Headings. The headings used in this Agreement are for the purpose of
reference only and will not otherwise affect the meaning or interpretation of
any provision of this Agreement.

13.15 Remedies. The Company and the Members shall be entitled to enforce their
rights under this Agreement specifically, to recover damages by reason of any
breach of any provision of this Agreement (including costs of enforcement) and
to exercise any and all other rights existing in their favor. The parties hereto
agree and acknowledge that money damages may not be an adequate remedy for any
breach of the provisions of this Agreement and that the Company or any Member
may in its or his sole discretion apply to any court of law or equity of
competent jurisdiction for specific performance or injunctive relief (without
posting a bond or other security) in order to enforce or prevent any violation
or threatened violation of the provisions of this Agreement. In addition, any
successful Member is entitled to costs related to enforcing this Agreement,
including reasonable and documented attorneys’ fees and court costs. THE PARTIES
WAIVE ANY AND ALL RIGHTS, CLAIMS OR CAUSES OF ACTION AGAINST ONE ANOTHER ARISING
UNDER THIS AGREEMENT FOR ANY LOST PROFITS, EXEMPLARY, PUNITIVE, INDIRECT,
INCIDENTAL, SPECIAL, EXEMPLARY, CONSEQUENTIAL, REMOTE OR SPECULATIVE DAMAGES;
PROVIDED, HOWEVER, THAT A PARTY MAY RECOVER FROM ANY OTHER PARTY ALL COSTS,
EXPENSES OR DAMAGES, INCLUDING LOST PROFITS, EXEMPLARY, PUNITIVE, INDIRECT,
INCIDENTAL, SPECIAL, EXEMPLARY, CONSEQUENTIAL, REMOTE OR SPECULATIVE DAMAGES
PAID OR OWED TO ANY THIRD PERSON FOR WHICH SUCH PARTY HAS A RIGHT TO RECOVER
FROM SUCH OTHER PARTY UNDER THE TERMS HEREOF.

 

88



--------------------------------------------------------------------------------

13.16 Severability. To the maximum extent permitted under applicable Law, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under applicable
Law in any jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provision or any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.

 

 

 

[Separate Signature Page Attached]

 

89



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Members have executed this Agreement as of the Closing
Date.

 

EXCO HOLDING MLP, INC. By:  

 

  Name:   Title: HGI ENERGY HOLDINGS, LLC By:  

 

  Name:   Title:

Signature Page to

Amended and Restated LLC Agreement



--------------------------------------------------------------------------------

Exhibit A

Members, Capital Contributions and Units Held

 

Member:    Capital
Contribution     Capital
Account
Balance     Units     Percentage
Interest  

EXCO Member

   $ [— ]    $ [— ]      [— ]      50 % 

Harbinger Member

   $ [— ]    $ [— ]      [— ]      50 % 

Total for Members

   $ [— ]    $ [— ]      [— ]      100 % 

Members’ Address for Notices

 

EXCO Member   

EXCO Resources, Inc.

12377 Merit Drive, Suite 1700, LB 82

Dallas, Texas 75251

Attention:    Douglas H. Miller

                    Stephen F. Smith

Fax: 214-706-3409

 

With a copy to:

 

Latham & Watkins LLP

811 Main Street, Suite 3700

Houston, Texas 77002

Attention: William N. Finnegan IV

Fax: 713-546-5401

Harbinger Member   

HGI Energy Holdings, LLC

450 Park Ave., 27th Floor

New York, New York 10022

Attention:    Philip A. Falcone

                    Omar Asali

                    Legal Department

Fax: 212-906-8559

 

Exhibit A-1



--------------------------------------------------------------------------------

  

With a copy to:

 

Andrews Kurth LLP

600 Travis, Suite 4200

Houston, Texas 77002

Attention:    David C. Buck

                    Jon W. Daly

Fax: 713-238-7126

 

And, with a copy to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019

Attention: Steven J. Williams

Fax: 212-757-3990

The Company   

EXCO/HGI GP, LLC

12377 Merit Drive, Suite 1700, LB 82

Dallas, Texas 75251

Attention: [—]

Fax: [—]

 

With a copy to each of the EXCO Member, the Harbinger Member and persons listed
for copies above.

 

Exhibit A-2